Exhibit 10.39

EXECUTION VERSION

 

 

 

Published CUSIP Numbers: 29446BAC0

29446BAD8

29446BAE6

CREDIT AGREEMENT

Dated as of June 28, 2012

among

EQUINIX, INC.,

as Borrower,

The Guarantors Party Hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent, Lender

and

L/C Issuer,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

BARCLAYS BANK PLC,

DEUTSCHE BANK AG NEW YORK BRANCH,

HSBC BANK U.S.A., NATIONAL ASSOCIATION,

JPMORGAN CHASE BANK, N.A.,

THE ROYAL BANK OF SCOTLAND PLC,

and

SUNTRUST BANK

as Co-Documentation Agents

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as

Sole Lead Arranger and Sole Book Manager

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01.

  Defined Terms      1   

1.02.

  Other Interpretive Provisions      31   

1.03.

  Accounting Terms      32   

1.04.

  Rounding      32   

1.05.

  Exchange Rates; Currency Equivalents      32   

1.06.

  Additional Alternative Currencies      33   

1.07.

  Change of Currency      33   

1.08.

  Times of Day      34   

1.09.

  Letter of Credit Amounts      34   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     34   

2.01.

  Loans      34   

2.02.

  Borrowings, Conversions and Continuations of Loans      35   

2.03.

  [Intentionally omitted.]      37   

2.04.

  Letters of Credit      37   

2.05.

  [Intentionally omitted]      46   

2.06.

  Prepayments      46   

2.07.

  Termination or Reduction of Revolving Commitments      47   

2.08.

  Repayment of Loans      48   

2.09.

  Interest      48   

2.10.

  Fees      49   

2.11.

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin
     50   

2.12.

  Evidence of Debt      50   

2.13.

  Payments Generally; Administrative Agent’s Clawback      51   

2.14.

  Sharing of Payments by Lenders      52   

2.15.

  [Intentionally omitted.]      53   

2.16.

  [Intentionally omitted.]      53   

2.17.

  Cash Collateral      53   

2.18.

  Defaulting Lenders      54   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     56   

3.01.

  Taxes      56   

3.02.

  Illegality      60   

3.03.

  Inability to Determine Rates      61   

3.04.

  Increased Costs; Reserves on Eurocurrency Rate Loans      61   

3.05.

  Compensation for Losses      63   

3.06.

  Mitigation Obligations; Replacement of Lenders      64   

3.07.

  Survival      65   

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     65   

4.01.

  Conditions of Initial Credit Extension      65   

4.02.

  Conditions to all Credit Extensions      67   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     68   

5.01.

  Existence, Qualification and Power      68   

5.02.

  Authorization; No Contravention      68   

5.03.

  Governmental Authorization; Other Consents      69   

5.04.

  Binding Effect      69   

5.05.

  Financial Statements; No Material Adverse Effect      69   

5.06.

  Litigation      69   

5.07.

  No Default      70   

5.08.

  Ownership of Property; Liens      70   

5.09.

  Environmental Compliance      70   

5.10.

  Insurance      70   

5.11.

  Taxes      70   

5.12.

  ERISA Compliance      70   

5.13.

  Subsidiaries; Equity Interests      71   

5.14.

  Margin Regulations; Investment Company Act      72   

5.15.

  Disclosure      72   

5.16.

  Compliance with Laws      72   

5.17.

  Taxpayer Identification Number      72   

5.18.

  Collateral Documents      72   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE VI. AFFIRMATIVE COVENANTS

     73   

6.01.

  Financial Statements      73   

6.02.

  Certificates; Other Information      73   

6.03.

  Notices      75   

6.04.

  Payment of Obligations      75   

6.05.

  Preservation of Existence, Etc.      75   

6.06.

  Maintenance of Properties      76   

6.07.

  Maintenance of Insurance      76   

6.08.

  Compliance with Laws      76   

6.09.

  Books and Records      76   

6.10.

  Inspection Rights      76   

6.11.

  Use of Proceeds      77   

6.12.

  ERISA Plans      77   

6.13.

  Protection of Negative Pledge      77   

6.14.

  Additional Subsidiary Guarantors      77   

6.15.

  Cooperation; Further Assurances      78   

6.16.

  Designation of Unrestricted Subsidiaries      78   

6.17.

  Discharge of Asia Pacific Facility      78   

6.18.

  Certain Post-Closing Matters      79   

ARTICLE VII. NEGATIVE COVENANTS

     79   

7.01.

  Liens      79   

7.02.

  Investments      81   

7.03.

  Indebtedness      81   

7.04.

  Fundamental Changes      81   

7.05.

  Maintenance of Assets; Dispositions      82   

7.06.

  Restricted Payments      83   

7.07.

  Change in Nature of Business      84   

7.08.

  Transactions with Affiliates      84   

7.09.

  Burdensome Agreements      84   

7.10.

  Use of Proceeds      85   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

7.11.

  Financial Covenants      85   

7.12.

  Negative Pledge      85   

7.13.

  Prepayments of Certain Indebtedness      86   

7.14.

  Restriction on REITs      86   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     86   

8.01.

  Events of Default      86   

8.02.

  Remedies Upon Event of Default      88   

8.03.

  Application of Funds      89   

ARTICLE IX. ADMINISTRATIVE AGENT

     90   

9.01.

  Appointment and Authority      90   

9.02.

  Rights as a Lender      90   

9.03.

  Exculpatory Provisions      91   

9.04.

  Reliance by Administrative Agent      92   

9.05.

  Delegation of Duties      92   

9.06.

  Resignation of Administrative Agent      92   

9.07.

  Non-Reliance on Administrative Agent and Other Lenders      93   

9.08.

  No Other Rights or Duties, Etc.      93   

9.09.

  Administrative Agent May File Proofs of Claim      94   

9.10.

  Collateral and Multiparty Guaranty Matters      95   

9.11.

  Secured Cash Management Agreements and Secured Hedge Agreements      95   

ARTICLE X. MISCELLANEOUS

     96   

10.01.

  Amendments, Etc.      96   

10.02.

  Notices; Effectiveness; Electronic Communication      97   

10.03.

  No Waiver; Cumulative Remedies; Enforcement      100   

10.04.

  Expenses; Indemnity; Damage Waiver      100   

10.05.

  Payments Set Aside      102   

10.06.

  Successors and Assigns      102   

10.07.

  Treatment of Certain Information; Confidentiality      107   

10.08.

  Right of Setoff      108   

10.09.

  Interest Rate Limitation      108   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

10.10.

  Counterparts; Integration; Effectiveness      108   

10.11.

  Survival of Representations and Warranties      109   

10.12.

  Severability      109   

10.13.

  Replacement of Lenders      109   

10.14.

  Governing Law; Jurisdiction; Etc.      110   

10.15.

  Waiver of Jury Trial      111   

10.16.

  No Advisory or Fiduciary Responsibility      111   

10.17.

  Electronic Execution of Assignments and Certain Other Documents      112   

10.18.

  USA PATRIOT Act      112   

10.19.

  Multiparty Guaranty      112   

10.20.

  Designation as Senior Debt      115   

10.21.

  Judgment Currency      115   

10.22.

  Subordination      115   

 

v



--------------------------------------------------------------------------------

SCHEDULES

1.01

   Existing Letters of Credit

1.02

   Mandatory Cost Formulae

2.01

   Commitments and Applicable Percentages

5.13

   Subsidiaries; Other Equity Investments

6.16

   Unrestricted Subsidiaries

6.18

   Certain Post-Closing Matters

7.01

   Existing Liens

10.02

   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

  

Form of

A

   Loan Notice

B

   Revolving Note

C

   Term Note

D

   Compliance Certificate

E

   Joinder Agreement

F

   Pledge and Security Agreement

G-1

   Assignment and Assumption

G-2

   Administrative Questionnaire

H

   Secured Party Designation Notice

I

   Opinion Matters



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of June 28, 2012, among
EQUINIX, INC., a Delaware corporation (“Equinix” or the “Borrower”), EQUINIX
OPERATING CO., INC., a Delaware corporation and wholly-owned Subsidiary of
Equinix (“OpCo”), EQUINIX PACIFIC, INC., a Delaware corporation and wholly-owned
Subsidiary of Equinix (“Pacific”), SWITCH & DATA FACILITIES COMPANY, INC., a
Delaware corporation and wholly-owned Subsidiary of Equinix (“S&D”), SWITCH &
DATA HOLDINGS, INC., a Delaware corporation and wholly-owned Subsidiary of S&D
(“SDHI”), EQUINIX SERVICES, INC., a Delaware corporation and wholly-owned
Subsidiary of SDHI (“ESI”), and any other Person that executes a Joinder
Agreement following the date hereof pursuant to Section 6.14 in order to become
a Guarantor hereunder for purposes of Section 10.19 (together with OpCo,
Pacific, S&D, SDHI and ESI, collectively, the “Guarantors” and individually, a
“Guarantor”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, Lender and L/C Issuer, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Syndication Agent, BARCLAYS BANK PLC, DEUTSCHE BANK AG NEW YORK
BRANCH, HSBC BANK U.S.A., NATIONAL ASSOCIATION, JPMORGAN CHASE BANK, N.A., THE
ROYAL BANK OF SCOTLAND PLC, and SUNTRUST BANK, as Co-Documentation Agents, and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Sole Lead Arranger and
Sole Book Manager, with reference to the following facts:

RECITALS

The Borrower has requested that the Lenders provide a multi-currency revolving
credit and term loan facility, and the Lenders are willing to do so on the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
provisions contained herein, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“3.00% Convertible Subordinated Notes Due 2014” means those certain 3.00%
convertible subordinated notes due October 2014, issued by Equinix in September
2007, in an initial aggregate principal amount of $395,986,000, in favor of the
holders thereof pursuant to an indenture dated as of September 26, 2007, between
Equinix, as issuer, and U.S. Bank National Association, as trustee.

“4.75% Convertible Subordinated Notes Due 2016” means those certain 4.75%
convertible subordinated notes due June 2016, issued by Equinix in June 2009, in
an initial aggregate principal amount of $373,750,000, in favor of the holders
thereof pursuant to an indenture dated as of June 12, 2009, between Equinix, as
issuer, and U.S. Bank National Association, as trustee.



--------------------------------------------------------------------------------

“7.00% Senior Notes Due 2021” means those certain 7.00% senior notes due July
2021, issued by Equinix in July 2011, in an initial aggregate principal amount
of $750,000,000, in favor of the holders thereof pursuant to an indenture dated
as of July 13, 2011, between Equinix, as issuer, and U.S. Bank National
Association , as trustee.

“8.125% Senior Notes Due 2018” means those certain 8.125% senior notes due March
2018, issued by Equinix in March 2010, in an initial aggregate principal amount
of $750,000,000, in favor of the holders thereof pursuant to an indenture dated
as of March 3, 2010, between Equinix, as issuer, and U.S. Bank National
Association, as trustee.

“Acquisition” means a purchase or other acquisition, direct or indirect, by any
Person of all or substantially all of the assets or all or substantially all of
the business of any other Person or of a line of business of any other Person
(whether by acquisition of Equity Interests, assets, permitted merger or any
combination thereof).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit G-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.

“Agreement” means this Credit Agreement.

“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars,
Australian Dollars, Hong Kong Dollars, Singapore Dollars, Swiss Francs and each
other currency (other than Dollars) that is approved in accordance with
Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

-2-



--------------------------------------------------------------------------------

“Applicable Margin” means the following interest rate margins (expressed in
basis points per annum), based upon the Consolidated Senior Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

 

Pricing

Level

 

Consolidated
Senior Leverage
Ratio

 

Applicable Margin
for Eurocurrency
Rate Revolving
Loans

 

Applicable
Margin for
Eurocurrency
Rate Term Loans

 

Applicable
Margin for Base
Rate Revolving
Loans

 

Applicable
Margin for

Base Rate

Term Loans

 

Letter of

Credit Fees

 

Facility

Fee

1

  < 2.00:1.00   95.0   125.0   0.0   25.0   95.0   30.0*

2

 

>2.00:1.00

but <2.50:l.00

  115.0   150.0   15.0   50.0   115.0   35.0

3

 

>2.50:1.00

but < 3.00

  137.5   175.0   37.5   75.0   137.5   37.5

4

  >3.00   160.0   200.0   60.0   100.0   160.0   40.0

 

* Solely with respect to the portion of the facility fee applicable to the
outstanding Base Rate Revolving Loans at pricing level 1, the facility fee will
be at 25.0 basis points per annum; provided, however, that this exception will
not apply to the portion of the facility fee applicable to Eurocurrency Rate
Revolving Loans, Letters of Credit (including Letters of Credit fees) or unused
Revolving Commitments, and will apply only at pricing level 1.

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Senior Leverage Ratio shall become effective two Business Days
after the date that the Administrative Agent receives a duly completed
Compliance Certificate pursuant to Section 6.02(a); provided, however, that if
the Administrative Agent fails to receive a Compliance Certificate on the due
date therefor provided in Section 6.02(a), then the highest Applicable Margin
set forth above (i.e., the highest Pricing Level) shall immediately apply and
shall continue to apply until such Compliance Certificate is thereafter
received, indicating a change in the Consolidated Senior Leverage Ratio that
results in a decrease from the highest Applicable Margin, which decrease shall
become effective two Business Days after the date of such receipt by the
Administrative Agent.

As of the Closing Date, Pricing Level 3 shall apply. Pricing Level 3 shall
remain in effect until two Business Days after the date that the Administrative
Agent receives a duly completed Compliance Certificate pursuant to
Section 6.02(a) as of September 30, 2012.

“Applicable Percentage” means with respect to any Lender at any time, with
respect to any Facility, the percentage (carried out to the ninth decimal place)
of the Aggregate Commitments with respect to such Facility represented by such
Lender’s Commitment with respect to such Facility at such time, subject to
adjustment as provided in Section 2.18. If the commitment of each Lender to make
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02 or if the Aggregate Revolving
Commitments have expired, then the Applicable Percentage of each Lender with
respect to the

 

-3-



--------------------------------------------------------------------------------

Revolving Facility shall be determined based on the Applicable Percentage of
such Lender most recently in effect, giving effect to any subsequent
assignments. After the Term Loans have been advanced, the Applicable Percentage
of any Lender with respect to the Term Facility shall be determined based on the
outstanding amount of the Term Loans at such time. The initial Applicable
Percentage of each Lender with respect to each Facility is set forth opposite
the name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager.

“Asia Pacific Facility Agent” has the meaning specified in the definition of
“Asia Pacific Facility Agreement.”

“Asia Pacific Facility Agreement” means the Facility Agreement, dated as of
March 10, 2010, among Equinix Australia Pty Ltd., Equinix Hong Kong Limited,
Equinix Singapore Pte. Ltd., Equinix Pacific Pte. Ltd., and Equinix Japan K.K.,
as borrowers, DBA Bank Ltd., ING Bank N.V., Singapore Branch, The Royal Bank of
Scotland N.V., and GE Commercial Finance (Hong Kong) Ltd., as joint mandated
lead arrangers and joint mandated bookrunners, the lenders party thereto, and
The Royal Bank of Scotland N.V., as facility agent (in such capacity, the “Asia
Pacific Facility Agent”).

“Asia Pacific Facility Documents” means the “Finance Documents,” as such term is
defined in Asia Pacific Facility Agreement.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b), and accepted by the Administrative Agent, in substantially
the form of Exhibit G-1 or any other form approved by the Administrative Agent.

“Attributable A/R Share” means, with respect to any Subsidiary, an amount equal
to the product of (a) the percentage of the Equity Interests of such Subsidiary
owned directly or indirectly by Equinix multiplied by (b) the net accounts
receivable of such Subsidiary.

 

-4-



--------------------------------------------------------------------------------

“Attributable Asset Share” means, with respect to any Subsidiary, an amount
equal to the product of (a) the percentage of the Equity Interests of such
Subsidiary owned directly or indirectly by Equinix multiplied by (b) the total
assets of such Subsidiary.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
Equinix and its Subsidiaries for the fiscal year ended December 31, 2011, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Equinix and its Subsidiaries,
including the notes thereto.

“Australian Dollars” or “AUD” means the lawful currency of the Commonwealth of
Australia.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

“Base Rate Term Loan” means a Term Loan that is a Base Rate Loan.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

 

-5-



--------------------------------------------------------------------------------

“Borrowing” means a Revolving Borrowing or a Term Borrowing, as the context may
require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close in New York City or under the Laws of,
or are in fact closed in, the state where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollars”, “CAD” or “Cdn. $” means the lawful currency of Canada.

“Capital Lease” means any lease obligation that, in accordance with GAAP, is
required to be capitalized on the books of a lessee.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer
and the Lenders, as collateral for L/C Obligations, or obligations of Lenders to
fund participations in respect thereof (as the context may require), cash or
deposit account balances or, if the L/C Issuer benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the L/C Issuer. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight

 

-6-



--------------------------------------------------------------------------------

draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check, concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party, is a Lender or an Affiliate of a Lender, or (b) at
the time it (or its Affiliate) becomes a Lender, is a party to a Cash Management
Agreement with a Loan Party, in each case in its capacity as a party to such
Cash Management Agreement (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender); provided, however, that for any of
the foregoing to be included as a “Secured Cash Management Agreement” on any
date of determination by the Administrative Agent, the applicable Cash
Management Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent) must have delivered a Secured Party Designation Notice to
the Administrative Agent prior to such date of determination.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of greater than 50% of the equity securities of Equinix entitled to
vote for members of the board of directors or equivalent governing body of
Equinix on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b) Except to the extent otherwise permitted under Section 7.04(a)(i),
Section 7.04(a)(ii), Section 7.04(a)(iv), Section 7.05(a) or Section 7.05(b),
(i) Equinix ceases to

 

-7-



--------------------------------------------------------------------------------

directly own all of the Equity Interest of OpCo (or of OpCo’s successor by
consolidation, merger or combination as may be permitted by the foregoing
exceptions), (ii) Equinix ceases to directly own all of the Equity Interest of
S&D (or of S&D’s successor by consolidation, merger or combination as may be
permitted by the foregoing exceptions), (iv) Equinix ceases to directly own all
of the Equity Interest of Pacific (or of Pacific’s successor by consolidation,
merger or combination as may be permitted by the foregoing exceptions), (iv) S&D
ceases to own all of the Equity Interests of ESI either directly or indirectly
through its wholly-own Subsidiary SDHI (or through SDHI’s successor by
consolidation, merger or combination as may be permitted by the immediately
foregoing exceptions), or (v) S&D ceases to own all of the Equity Interest of
SDHI (or of SDHI’s successor by consolidation, merger or combination as may be
permitted by the foregoing exceptions).

“Closing Date” means the first date all of the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Pledge and Security Agreement,
each joinder agreement thereto, each of the foreign-law pledge agreements, each
of the other security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.14 or 6.18, as the
case may be, and each of the other agreements, instruments or documents
(including Uniform Commercial Code financing statements, consents, stock powers,
assignments separate from certificates, and other similar instruments) which
create or purport to create a Lien in favor of the Administrative Agent for the
benefit of the Secured Parties.

“Commitment” means a Revolving Commitment or a Term Commitment, as the context
requires.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, as of any date of determination, for Equinix and
its Subsidiaries on a consolidated basis, an amount equal to Consolidated Net
Income for the Measurement Period plus the sum of the following expenses (to the
extent deducted in calculating such Consolidated Net Income) for such
Measurement Period: (i) interest expense, (ii) income tax expense,
(iii) depreciation expense, (iv) amortization expense and (v) non-cash
stock-based compensation expense. For purposes of calculating Consolidated
EBITDA, Consolidated Net Income shall be determined without deduction for any of
the following items: (a) one-time noncash expenses, not to exceed $50,000,000 in
the aggregate in any fiscal year of Equinix, (b) one-time transaction costs,
fees and expenses incurred in connection with Equinix’s issuance of the 7.00%
Senior Notes Due 2021 but only to the extent such costs, fees and expenses do
not exceed $15,000,000 in the aggregate, (c) one-time transaction costs, fees
and

 

-8-



--------------------------------------------------------------------------------

expenses incurred in connection with the closing of the Existing Credit
Agreement but only to the extent such costs, fees and expenses do not exceed
$2,000,000 in the aggregate, (d) one-time transaction costs, fees and expenses
incurred in connection with the closing of the Loan Documents on the Closing
Date but only to the extent such costs, fees and expenses do not exceed
$5,000,000 in the aggregate, and (e) the write-down of any unamortized
transaction costs, fees and expenses that were incurred in connection with the
closing of the Existing Credit Agreement and the Asia Pacific Facility
Agreement. For purposes of calculating Consolidated EBITDA for any period in
which a Permitted Acquisition has been consummated, Consolidated EBITDA shall be
adjusted to include the historical EBITDA of the Person acquired in such
Permitted Acquisition for the applicable Measurement Period on a pro forma basis
as if such Permitted Acquisition had been consummated on the first day of the
applicable Measurement Period, as the EBITDA of such acquired Person is
reflected in its historical audited financial statements for the most recently
ended fiscal year, and management prepared unaudited statements for any periods
following the end of such fiscal year. In the event that there are only
unaudited financial statements or no financial statements available for such
acquired Person, then such pro forma adjustments shall be made based on such
unaudited financial statements or reasonable estimates as may be agreed between
the Borrower and the Administrative Agent.

“Consolidated EBITDAR” means, as of any date of determination, for Equinix and
its Subsidiaries on a consolidated basis, an amount equal to Consolidated Net
Income for the Measurement Period plus the sum of the following expenses (to the
extent deducted in calculating such Consolidated Net Income) for such
Measurement Period: (i) interest expense, (ii) income tax expense,
(iii) depreciation expense, (iv) amortization expense, (v) non-cash stock-based
compensation expense and (vi) rent expense. For purposes of calculating
Consolidated EBITDAR, Consolidated Net Income shall be determined without
deduction for any of the following items: (a) one-time noncash expenses, not to
exceed $50,000,000 in the aggregate in any fiscal year of Equinix, (b) one-time
transaction costs, fees and expenses incurred in connection with Equinix’s
issuance of the 7.00% Senior Notes Due 2021 but only to the extent such costs,
fees and expenses do not exceed $15,000,000 in the aggregate, (c) one-time
transaction costs, fees and expenses incurred in connection with the closing of
the Existing Credit Agreement but only to the extent such costs, fees and
expenses do not exceed $2,000,000 in the aggregate, (d) one-time transaction
costs, fees and expenses incurred in connection with the closing of the Loan
Documents on the Closing Date but only to the extent such costs, fees and
expenses do not exceed $5,000,000 in the aggregate, and (e) the write-down of
any unamortized transaction costs, fees and expenses that were incurred in
connection with the closing of the Existing Credit Agreement and the Asia
Pacific Facility Agreement. For purposes of calculating Consolidated EBITDAR for
any period in which a Permitted Acquisition has been consummated, Consolidated
EBITDAR shall be adjusted to include the historical EBITDAR of the Person
acquired in such Permitted Acquisition for the applicable Measurement Period on
a pro forma basis as if such Permitted Acquisition had been consummated on the
first day of the applicable Measurement Period, as the EBITDAR of such acquired
Person is reflected in its historical audited financial statements for the most
recently ended fiscal year, and management prepared unaudited statements for any
periods following the end of such fiscal year. In the event that there are only
unaudited financial statements or no financial statements available for such
acquired Person, then such pro forma adjustments shall be made based on such
unaudited financial statements or reasonable estimates as may be agreed between
the Borrower and the Administrative Agent.

 

-9-



--------------------------------------------------------------------------------

“Consolidated Excess Free Cash Flow” means, as of any date of determination, for
Equinix and its Subsidiaries on a consolidated basis, Consolidated EBITDA for
the Measurement Period most recently ended less the sum of (a) total capital
expenditures for the period of the four fiscal quarters most recently ended and
(b) cash taxes paid for the period of the four fiscal quarters most recently
ended.

“Consolidated Fixed Charges” means, as of any date of determination, for Equinix
and its Subsidiaries on a consolidated basis, the sum of, without duplication,
(a) the current maturities of long-term debt for the next twelve months (but
excluding (i) any Convertible Subordinated Notes and (ii) the current portion of
the Revolving Facility), (b) the principal portion of the current maturity of
Capital Lease obligations for the next twelve months, (c) interest expense for
the Measurement Period most recently ended, and (d) rent expense for the
Measurement Period most recently ended.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the Measurement Period
ending on such date to (b) Consolidated Fixed Charges.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Equinix and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all direct obligations arising under letters of credit
(including standby and commercial) and bank guaranties (but excluding any of the
foregoing to the extent secured by cash collateral), (c) Attributable
Indebtedness in respect of Capital Leases and Synthetic Lease Obligations,
(d) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (c) above of Persons other than
Equinix or any Subsidiary thereof, and (e) all Indebtedness of the types
referred to in clauses (a) through (d) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which Equinix or a Subsidiary thereof is a general partner or joint
venturer, except to the extent such Indebtedness is expressly made non-recourse
to Equinix or such Subsidiary.

“Consolidated Net Income” means, for any period, for Equinix and its
Subsidiaries on a consolidated basis, the net income of Equinix and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

“Consolidated Senior Funded Indebtedness” means, as of any date of
determination, for Equinix and its Subsidiaries on a consolidated basis,
Consolidated Funded Indebtedness less the sum of the outstanding principal
amount of (a) any Convertible Subordinated Notes and (b) any other Indebtedness
that is contractually subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent.

“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Senior Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the Measurement Period ending on such date.

 

-10-



--------------------------------------------------------------------------------

“Consolidated Tangible Net Worth” means, as of any date of determination, for
Equinix and its Subsidiaries on a consolidated basis, net worth less the sum of
(a) intangible assets and (b) goodwill, all as defined by and in accordance with
GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Subordinated Notes” means, collectively the 3.00% Convertible
Subordinated Notes Due 2014, the 4.75% Convertible Subordinated Notes Due 2016
and any other convertible subordinated notes or debentures issued by the
Borrower after the date hereof, which are subordinated to the Obligations on
terms no less favorable to the Lenders, in any material respect, than the 3.00%
Convertible Subordinated Notes Due 2014.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin and Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Margin plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) fund all or any
portion of its funding obligations hereunder, including in respect of its Loans
or participations in respect of Letters of Credit, within two Business Days of
the date required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any Lender
any other amount required to be paid by it hereunder (including in respect

 

-11-



--------------------------------------------------------------------------------

of its participation in Letters of Credit) within two Business Days of the date
when due, (b) has notified the Borrower, the Administrative Agent or any L/C
Issuer or Lender that it does not intend to comply with its funding obligations,
or has made a public statement to that effect with respect to its funding
obligations hereunder or generally under other agreements in which it commits to
extend credit (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets (including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity) or a custodian
appointed for it; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) upon delivery of written notice by the
Administrative Agent of such determination to the Borrower and each Lender and
L/C Issuer.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means a Subsidiary of Equinix formed under the laws of the
United States or any state thereof.

 

-12-



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equinix” has the meaning specified in the introductory paragraph hereto.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Equinix or any Subsidiary thereof within the meaning
of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code
for purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063

 

-13-



--------------------------------------------------------------------------------

of ERISA during a plan year in which such entity was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; (f) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“ESI” has the meaning specified in the introductory paragraph hereto.

“Euro”, “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time, which may include, among others, the display designated as “Page
BBAM 1” on Bloomberg Financial Markets) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch (or other Bank of America branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period.; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of

 

-14-



--------------------------------------------------------------------------------

the Base Rate Loan being made or maintained and with a term equal to one month
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.” Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Other Taxes” means Other Taxes (determined, for this purpose, without
regard to the reference to Excluded Other Taxes in the definition of Other
Taxes) that are imposed (i) as a result of a present or former connection
between a Lender, L/C Issuer or Administrative Agent and the jurisdiction
imposing such Tax (other than connections arising solely from such Lender, L/C
Issuer or Administrative Agent having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to, or
enforced, any Loan Document, or sold or assigned an interest in any Loan or Loan
Document) and (ii) with respect to an assignment of an interest in any Loan or
Loan Document (other than an assignment pursuant to a request by the Borrower
under Section 10.13).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income or net profits (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), (i) by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or (ii) as a result
of a present or former connection between such recipient and the jurisdiction
imposing such tax (other than connections arising solely from such recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document), (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) any backup withholding
tax that is required by the Code to be withheld from amounts payable to a Lender
that is a “United States person” within the meaning of Section 7701(a)(30) of
the Code, (d) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 10.13), any United States withholding
tax that (i) is required to be imposed on amounts payable to such Foreign Lender
pursuant to the Laws in force at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with clause (B) of Section 3.01(e)(ii), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (c), and (e) Taxes imposed pursuant to FATCA.

 

-15-



--------------------------------------------------------------------------------

“Existing Administrative Agent” has the meaning specified in the definition of
“Existing Credit Agreement”.

“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of September 30, 2011, among Equinix, OpCo, S&D and ESI as
borrowers, Bank of America, N.A. as administrative agent thereunder (in such
capacity, the “Existing Administrative Agent”), the Swing Line Lender
thereunder, the L/C Issuer thereunder, and the lenders party thereto.

“Existing Letters of Credit” means, collectively, the Letters of Credit
identified on Schedule 1.01.

“Existing Loan Documents” means the “Loan Documents”, as such term is defined in
the Existing Credit Agreement.

“Facility” means the Term Facility or the Revolving Facility, as the context may
require.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full in cash (other than contingent
indemnification obligations), and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit as to which other arrangements with
respect thereto satisfactory to the Administrative Agent and the L/C Issuer
shall have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code and any successor provision
that is substantively comparable and not materially more onerous to comply with,
and in each case, any regulations promulgated thereunder or official
interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated May 22, 2012, among the Borrower,
the Administrative Agent and the Arranger.

“Foreign Lender” means, with respect to the Borrower, any Lender or L/C Issuer
that is organized under the Laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 

-16-



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) and
will include the Multiparty Guaranty set forth in Section 10.19, or (b) any Lien
on any assets of such Person securing any Indebtedness or other obligation of
any other Person, whether or not such Indebtedness or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the

 

-17-



--------------------------------------------------------------------------------

related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

“Guarantors” has the meaning specified in the introductory paragraph hereto.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract not prohibited under
ARTICLE VI or ARTICLE VII, is a Lender or an Affiliate of a Lender, or (b) at
the time it (or its Affiliate) becomes a Lender, is a party to a Swap Contract
not prohibited under ARTICLE VI or ARTICLE VII, in each case, in its capacity as
a party to such Swap Contract (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender); provided, in the case of a Secured
Hedge Agreement with a Person who is no longer a Lender (or an Affiliate of a
Lender), such Person shall be considered a Hedge Bank only through the stated
termination date (without extension or renewal) of such Secured Hedge Agreement
and provided further that for any of the foregoing to be included as a “Secured
Hedge Agreement” on any date of determination by the Administrative Agent, the
applicable Hedge Bank (other than the Administrative Agent or an Affiliate of
the Administrative Agent) must have delivered a Secured Party Designation Notice
to the Administrative Agent prior to such date of determination.

“Hong Kong Dollars” or “HKD” means the lawful currency of the Hong Kong Special
Administrative Region of the People’s Republic of China.

“Hostile Acquisition” means an Acquisition of all or substantially all of the
Equity Interests of a Person through a tender offer or similar solicitation of
the owners of such Equity Interests which has not been approved (prior to the
consummation of such Acquisition) by the board of directors (or any other
applicable governing body) of such Person or by similar or other appropriate
action if such Person is not a corporation, or as to which, at the time of
consummation of such Acquisition, any such prior approval has been withdrawn.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

-18-



--------------------------------------------------------------------------------

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capital Leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Indebtedness
is expressly made non-recourse to such Person. The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of any Capital Lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intercompany Accounts” means those accounts receivable of each Loan Party where
the account debtor or obligor is a Subsidiary or Affiliate of such Loan Party.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.

 

-19-



--------------------------------------------------------------------------------

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter (or, if consented to by all Lenders pursuant to the first
proviso to Section 2.02(a), a shorter period, or nine or twelve months
thereafter), as selected by the Borrower in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed and delivered in accordance with the provisions of
Section 6.14, or any other form approved by Administrative Agent.

“JV Entity” means a non-wholly-owned Subsidiary or joint venture in which
Equinix or one or more of its Subsidiaries is a joint venturer with another
Person.

“JV Interest” means an Equity Interest in a JV Entity.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial

 

-20-



--------------------------------------------------------------------------------

precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any Lender appointed by the Borrower (with the consent of
the Administrative Agent and such appointed Lender) as such issuer by notice to
the Lenders as a replacement for any L/C Issuer who is at the time of such
appointment a Defaulting Lender, or any successor issuer of Letters of Credit
hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(h).

 

-21-



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means an amount equal to $150,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under ARTICLE II
in the form of a Revolving Loan or a Term Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17 of this Agreement, the Fee Letter, each Request for
Credit Extension, any guaranty of the Obligations by a Guarantor (including the
Multiparty Guaranty), the Collateral Documents, each Joinder Agreement, any
other joinder agreement executed by any Loan Party in favor of the
Administrative Agent, any Lender or Secured Party with respect to any of the
other Loan Documents, and any and all other agreements, documents and
instruments executed and/or delivered by or on behalf of or in support of any
Loan Party to Administrative Agent, any Lender or any Secured Party or their
respective authorized designee evidencing or otherwise relating to any of the
Credit Extensions or hereunder (but specifically excluding any Secured Hedge
Agreement or any Secured Cash Management Agreement).

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Loan Party Accounts Receivable” means (a) all “accounts” (as such term is
defined under Article 9 of the Uniform Commercial Code of the applicable
jurisdiction) owned by each Loan Party, whether now owned or existing, or
hereafter created, acquired or arising (but excluding Real Property Lease
Accounts), (b) any instruments to the extent they evidence an account debtor’s
payment obligations with respect to such accounts, (c) all proceeds (including
proceeds of any insurance policies, proceeds of proceeds and claims against
third parties), and products of and supporting obligations for the property and
assets described in the foregoing clauses (a) and (b).

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.02

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or

 

-22-



--------------------------------------------------------------------------------

condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Material Domestic Subsidiary” means, as at any date of determination
(determined in accordance with GAAP), any Domestic Subsidiary or group of
Domestic Subsidiaries (other than Loan Parties or joint ventures) whose net
accounts receivable (after intercompany eliminations and excluding Real Property
Lease Accounts), individually or collectively (as the case may be), equals or
exceeds 10.0% of all net accounts receivable of Equinix and its Domestic
Subsidiaries (after intercompany eliminations and excluding Real Property Lease
Accounts) as of the end of the most recently completed fiscal quarter of
Equinix.

“Material Subsidiary” means, as at any date of determination (determined in
accordance with GAAP), any Subsidiary or group of Subsidiaries of Equinix (other
than Loan Parties) (a) whose total assets, individually or collectively (as the
case may be), equals or exceeds 20.0% of the consolidated total assets (after
intercompany eliminations) of Equinix and its Subsidiaries as of the end of the
most recently completed fiscal quarter of Equinix, or (b) whose revenue,
individually or collectively (as the case may be), for the Measurement Period
most recently ended equals or exceeds 10.0% of the consolidated revenue (after
intercompany eliminations) of Equinix and its Subsidiaries for such Measurement
Period.

“Maturing Debt Savings Condition” means, with respect to any convertible
subordinated debt of the Borrower which is 120 days prior to the maturity
thereof, any one of the following conditions exists at such time: (a) the entire
outstanding amount of such debt has either been converted into equity or
refinanced in full (on terms and conditions reasonably satisfactory to the
Administrative Agent), (b) the Borrower has placed into escrow and/or provided a
sinking fund for the entire outstanding amount of such debt (on terms and
conditions reasonably satisfactory to the Administrative Agent), or (c) the
ratio of (i) the unrestricted cash balances of Equinix and its Subsidiaries on a
consolidated basis plus Consolidated Excess Free Cash Flow at such time to
(ii) the amount of such debt then outstanding, is at least 1.50 to 1.00.

“Maturity Date” means the earlier of (a) June 28, 2017 and (b) the date that is
91 days prior to the maturity of any convertible subordinated debt of the
Borrower if no Maturing Debt Savings Condition exists 120 days prior to such
maturity of such debt; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the rolling two most
recent fiscal quarters of Equinix, annualized.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

-23-



--------------------------------------------------------------------------------

“Multiparty Guaranty” means, collectively, the guaranty made by the Guarantors
in favor of the Secured Parties under Section 10.19.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Loan Party Accounts Receivable” means Loan Party Accounts Receivable
excluding Intercompany Accounts.

“Note” means a Term Note or a Revolving Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OpCo” has the meaning specified in the introductory paragraph hereto.

“Optional Prepayment Notice” has the meaning specified in Section 2.06(a).

“Optional Termination/Reduction Notice” has the meaning specified in
Section 2.07.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except for Excluded Other Taxes.

“Outstanding Amount” means (i) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

-24-



--------------------------------------------------------------------------------

“Pacific” has the meaning specified in the introductory paragraph hereto.

“Participating Member State” means each state so described in any EMU
Legislation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means any Acquisition by Equinix or any of its
Subsidiaries, provided that: (i) such Investment is not a Hostile Acquisition;
and (ii) after giving pro forma effect to the consummation of such Acquisition,
(A) the Loan Parties shall be in compliance with each of the financial covenants
set forth in Section 7.11, and (B) no Default or Event of Default shall have
occurred and be continuing or would result therefrom.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge and Security Agreement” means the Pledge and Security Agreement made by
the Borrower and the Guarantors, as pledgors and debtors, in favor of the
Administrative Agent, substantially in the form of Exhibit F.

“Pledged Subsidiary” has the meaning specified in Section 6.16.

 

-25-



--------------------------------------------------------------------------------

“Public Lender” has the meaning specified in Section 6.02.

“Real Property Lease Accounts” means those accounts receivable of each Loan
Party arising from the lease or rental of real property by such Loan Party to
the extent such accounts receivable comprise collateral for a third party real
property lender.

“Register” has the meaning specified in Section 10.06(c).

“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

“Required Lenders” means, as of any date of determination, at least two Lenders
having more than 50% of the sum of the Aggregate Commitments under the Revolving
Facility and the outstanding Term Loans or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, at least two Lenders holding in
the aggregate more than 50% of the Dollar Equivalent of the Total Outstandings
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
Dollar Equivalent of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Responsible Officer” means the chief executive officer, chief financial
officer, treasurer or vice president-tax and treasury of a Loan Party, and
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

 

-26-



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revaluation Date” means (a) with respect to any Eurocurrency Rate Loan, each of
the following: (i) each date of a Borrowing of such Eurocurrency Rate Loan
denominated in an Alternative Currency, (ii) each date of a continuation of such
Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall reasonably require; and (b) with respect
to any Letter of Credit, each of the following: (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency and (iv) such additional dates as the Administrative Agent
or the L/C Issuer shall determine or the Required Lenders shall reasonably
require (including, without limitation, any date of determination of the Total
Outstandings and the Outstanding Amount of L/C Obligations).

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Revolving Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Revolving Facility” means the credit facility consisting of the Revolving
Commitments and outstanding Revolving Loans and L/C Obligations.

“Revolving Loan” has the meaning specified in Section 2.01.

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit B.

“S&D” has the meaning specified in the introductory paragraph hereto.

“Sale-Leaseback Transaction” means, with respect to any Person, the sale of
property owned by such Person (the “S-L Seller”) to another Person (the “S-L
Buyer”), together with the substantially concurrent leasing of such property by
the S-L Buyer to the S-L Seller.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

-27-



--------------------------------------------------------------------------------

“SDHI” has the meaning specified in the introductory paragraph hereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party and/or any of its Subsidiaries and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract permitted under ARTICLE VI or VII between any Loan
Party and/or any of its Subsidiaries and any Hedge Bank.

“Secured Obligations” means (a) all Obligations, (b) all obligations arising
under Secured Cash Management Agreements and Secured Hedge Agreements and
(c) all costs and expenses incurred in connection with enforcement and
collection of the foregoing, including the fees, charges and disbursements of
counsel, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Solely with respect to the Borrower’s grant of a security
interest in its Collateral pursuant to the Collateral Documents, and for no
other purpose, the amount of Secured Obligations (but not Obligations) of the
Borrower shall be limited to an amount equal to $400,000,000 (the “Borrower
Collateral Limit”). The Borrower Collateral Limit shall not limit the amount of
Secured Obligations guaranteed by the Guarantors, nor the amount of Secured
Obligations secured by the Guarantors’ Collateral.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Indemnitees,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit H.

“Senior Notes Indentures” means, collectively, (a) the Indenture dated as of
July 13, 2011 between Equinix and U.S. Bank National Association, as trustee,
with respect to Equinix’s 7.00% Senior Notes due 2021 and (b) the Indenture
dated as of March 3, 2010 between Equinix and U.S. Bank National Association, as
trustee, with respect to Equinix’s 8.125% Senior Notes due 2018.

“Singapore Dollars” or “SGD” means the lawful currency of the Republic of
Singapore.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

-28-



--------------------------------------------------------------------------------

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

“Sterling”, “GBP” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Equinix.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

-29-



--------------------------------------------------------------------------------

“Swiss Francs” or “CHF” means the lawful currency of the Swiss Confederation.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Tax Benefit” has the meaning specified in Section 3.01(f).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), and other similar assessments, fees
or other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type, in Dollars and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Term Lenders pursuant to
Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Term Facility” means, at any time, (a) on or prior to the Term Loan Funding
Date, the aggregate amount of the Term Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term Loans of all
Term Lenders outstanding at such time.

“Term Lender” means (a) at any time on or prior to the Term Loan Funding Date,
any Lender that has a Term Commitment at such time and (b) at any time after the
Term Loan Funding Date, any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Loan Funding Date” has the meaning specified in Section 2.01(a).

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

-30-



--------------------------------------------------------------------------------

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and L/C Obligations.

“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such on Schedule 6.16 hereto as of the Closing Date, or after the Closing Date
pursuant to Section 6.16.

“Yen” and “¥” mean the lawful currency of Japan.

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

-31-



--------------------------------------------------------------------------------

1.03. Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial statements, financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04. Rounding. Any financial ratios required to be maintained by the Borrower,
their Subsidiaries or any Loan Party pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

1.05. Exchange Rates; Currency Equivalents. (a) The Administrative Agent or the
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency

 

-32-



--------------------------------------------------------------------------------

Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

1.06. Additional Alternative Currencies. (a) The Borrower may from time to time
request that Eurocurrency Rate Loans be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and the Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 10 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuer thereof.
Each Lender (in the case of any such request pertaining to Eurocurrency Rate
Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., five
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.

(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent and the
L/C Issuer consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Borrower.

1.07. Change of Currency. (a) Each obligation of the Borrower to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London

 

-33-



--------------------------------------------------------------------------------

interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Pacific time (daylight or standard, as
applicable).

1.09. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01. Loans.

(a) The Term Loans. Subject to the terms and conditions set forth herein, each
Term Lender with a Term Commitment severally agrees to make a single loan to the
Borrower, in Dollars, on a single date no later than five Business Days after
the Closing Date, as specified by the Borrower in a Loan Notice given pursuant
to Section 2.02(a) (the “Term Loan Funding Date”), in an aggregate amount not to
exceed such Term Lender’s Applicable Percentage of the Term Facility. The Term
Borrowing shall consist of Term Loans made simultaneously by the Term Lenders in
accordance with their respective Applicable Percentages of the Term Facility.
Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

(b) The Revolving Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make revolving loans (each
such loan, a “Revolving Loan”) to the Borrower in Dollars or in one or more
Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that

 

-34-



--------------------------------------------------------------------------------

after giving effect to any Revolving Borrowing, (i) the Dollar Equivalent of the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, and (ii) the Dollar Equivalent of the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage
of the Dollar Equivalent of the Outstanding Amount of all L/C Obligations shall
not exceed such Lender’s Commitment. Within the limits of each Revolving
Lender’s Revolving Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(b), prepay under
Section 2.06, and reborrow under this Section 2.01(b). Revolving Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (or in the case of clause (iii) below, not later than 10:00 a.m.):
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Loans, (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
(iii) on the requested date of any Borrowing of Base Rate Loans; provided,
however, that if the Borrower wishes to request Eurocurrency Rate Loans having
an Interest Period other than one, two, three or six months in duration as
provided in the definition of “Interest Period,” the applicable notice must be
received by the Administrative Agent not later than 11:00 a.m. (x) four Business
Days prior to the requested date of such Borrowing, conversion or continuation
of Eurocurrency Rate Loans denominated in Dollars, or (y) five Business Days (or
six Business days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. In the case
of a request for an Interest Period other than one, two, three or six months in
duration, not later than 11:00 a.m. (A) three Business Days before the requested
date of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (B) four Business Days (or five Business days in the
case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders (and, if any of the Lenders objects to
the requested duration of such Interest Period, the duration of the Interest
Period for such Borrowing shall be one, two, three or six months, as specified
by the Borrower in the applicable Loan Notice as the desired alternative to the
requested duration of such Interest Period (or one month, if no desired
alternative is specified by the Borrower in the applicable Loan Notice)). Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of

 

-35-



--------------------------------------------------------------------------------

$1,000,000 in excess thereof. Except as provided in Sections 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (1) the applicable Facility,
(2) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurocurrency Rate Loans, (3) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (4) the principal amount of Loans to be
borrowed, converted or continued, (5) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (6) if applicable, the duration of the
Interest Period with respect thereto and (7) with respect to a Borrowing of
Revolving Loans, the currency of such Loans to be borrowed (it being understood
that Term Loans may only be borrowed in Dollars). If the Borrower fails to
specify a currency in a Loan Notice requesting a Borrowing, then the Loans so
requested shall be made in Dollars. If the Borrower fails to specify a Type of
Loan in a Loan Notice, then the applicable Loans shall be made as Base Rate
Loans. If the Borrower fails to give a timely Loan Notice requesting a
continuation or conversion of Eurocurrency Rate Loans, such Eurocurrency Rate
Loans shall be automatically continued for an Interest Period of one month. If
the Borrower requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid or repaid in the original
currency of such Loan, and, in the case of Revolving Loans only, may thereafter
be reborrowed in the other currency.

(b) Following receipt of a Loan Notice for a Facility, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Term Loan or Revolving Loans, and if no timely Loan
Notice of a continuation of Eurocurrency Rate Loans is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic continuation of such Eurocurrency Rate Loans, in each case as
described in the preceding subsection. In the case of a Borrowing, each Lender
shall make the amount of its Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent’s Office for the applicable currency not
later than 1:00 p.m., in the case of any Loan denominated in Dollars, and not
later than the Applicable Time specified by the Administrative Agent in the case
of any Loan denominated in an Alternative Currency, in each case on the Business
Day specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Loan Notice with respect to a Revolving
Borrowing denominated in Dollars is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, or (i) in the case of Loans in Dollars,

 

-36-



--------------------------------------------------------------------------------

converted to or continued as Eurocurrency Rate Loans without the consent of the
Required Lenders or (ii) in the case of Loans in Alternative Currencies,
converted or continued as Eurocurrency Rate Loans if the Required Lenders so
notify the Borrower, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto. During the existence of a Default, any Loans that are continued or
converted to Eurocurrency Rate Loans as provided in this clause (c), unless the
Required Lenders shall otherwise consent, shall have a one month Interest
Period.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than ten Interest Periods in effect in respect of
the Term Facility. After giving effect to all Revolving Borrowings, all
conversions of Revolving Loans from one Type to the other, and all continuations
of Revolving Loans as the same Type, there shall not be more than ten Interest
Periods in effect in respect of the Revolving Facility.

2.03. [Intentionally omitted.]

2.04. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.04(b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
or its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Dollar Equivalent of the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (y) the aggregate Dollar Equivalent of the
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Dollar Equivalent of the Outstanding Amount of all
L/C Obligations, shall not exceed such Lender’s Revolving Commitment, and
(z) the Dollar Equivalent of the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be

 

-37-



--------------------------------------------------------------------------------

deemed to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.04(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $25,000, in the
case of a standby Letter of Credit;

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency;

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,

 

-38-



--------------------------------------------------------------------------------

satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.18(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in ARTICLE IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in ARTICLE IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an

 

-39-



--------------------------------------------------------------------------------

amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require. Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
ARTICLE IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the applicable Borrower or its applicable
Subsidiary, as the case may be, or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.04(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender, the Borrower or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

 

-40-



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing; provided,
however, that in the case of a Letter of Credit denominated in an Alternative
Currency, the Borrower shall reimburse the L/C Issuer in Dollars, and the L/C
Issuer shall notify the Borrower of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Revolving Loan Notice). Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.04(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.04(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Revolving Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have

 

-41-



--------------------------------------------------------------------------------

incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Lender’s payment to the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.04(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.04.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.04(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Revolving Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Revolving Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

-42-



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary thereof may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

-43-



--------------------------------------------------------------------------------

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary thereof.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each standby Letter of Credit.

 

-44-



--------------------------------------------------------------------------------

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee in Dollars (the “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Margin times the daily amount available to be
drawn under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to this Section 2.04 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.18(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. Letter of Credit Fees shall be (i) due and payable
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Margin during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect. Notwithstanding anything to the contrary contained herein,
upon the request of the Required Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee in Dollars with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears Such fronting fee
shall be due and payable on the last Business Day of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

-45-



--------------------------------------------------------------------------------

2.05. [Intentionally omitted].

2.06. Prepayments.

(a) Optional Prepayments of Revolving Loans. The Borrower may, upon written
notice (or telephonic notice promptly confirmed in writing) (each, an “Optional
Prepayment Notice”) to the Administrative Agent, at any time or from time to
time voluntarily prepay Revolving Loans in whole or in part without premium or
penalty; provided that (i) such Optional Prepayment Notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurocurrency Rate Revolving Loans and (B) on the
date of prepayment of Base Rate Revolving Loans; (ii) any prepayment of
Eurocurrency Rate Revolving Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of
Base Rate Revolving Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such Optional Prepayment Notice
shall specify the date and amount of such prepayment and the Type(s) of
Revolving Loans to be prepaid and, if Eurocurrency Rate Revolving Loans are to
be prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. Each Optional
Prepayment Notice shall be irrevocable; provided, however, that any such
Optional Prepayment Notice may state that such Optional Prepayment Notice is
conditioned upon the effectiveness of other credit facilities or acquisitions or
the receipt of net proceeds from the issuance of Equity Interests or incurrence
of Indebtedness by the Borrower, in which case, such Optional Prepayment Notice
may be revoked by the Borrower giving written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent on or prior to the
date for prepayment specified in such Optional Prepayment Notice if such
condition is not satisfied (and for the avoidance of doubt, the Borrower shall
remain obligated pursuant to the terms of this Agreement for any cost, expense
or loss (including those arising under Sections 3.05 and 10.04) incurred by the
Administrative Agent, any Lender, L/C Issuer or other Person in connection with
any Optional Prepayment Notice or revocation thereof). If an Optional Prepayment
Notice is given and has not been revoked by the Borrower in accordance with the
proviso to the immediately preceding sentence, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.18, each such prepayment shall be applied to the Revolving Loans of
the Lenders in accordance with their respective Applicable Percentages.

(b) Optional Prepayments of Term Loans. The Borrower shall have the right at any
time to prepay the Term Loans on or before the Maturity Date, as a whole, or in
part, by providing an Optional Prepayment Notice not less than three
(3) Business Days prior written notice to the Administrative Agent, without
premium or penalty, provided that, subject to compliance with Section 3.05,
(a) each partial prepayment shall be in principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof, and (b) each partial prepayment
shall be allocated among the Lenders in accordance with such Lender’s Applicable
Percentage of the Term Loans. Each such Optional Prepayment Notice shall specify
the date and amount of such prepayment and the Type(s) of Term Loans to be
prepaid and, if Eurocurrency Rate Term

 

-46-



--------------------------------------------------------------------------------

Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. Each Optional Prepayment Notice shall be irrevocable; provided,
however, that any such Optional Prepayment Notice may state that such Optional
Prepayment Notice is conditioned upon the effectiveness of other credit
facilities or acquisitions or the receipt of net proceeds from the issuance of
Equity Interests or incurrence of Indebtedness by the Borrower, in which case,
such Optional Prepayment Notice may be revoked by the Borrower giving written
notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent on or prior to the date for prepayment specified in such
Optional Prepayment Notice if such condition is not satisfied (and for the
avoidance of doubt, the Borrower shall remain obligated pursuant to the terms of
this Agreement for any cost, expense or loss (including those arising under
Sections 3.05 and 10.04) incurred by the Administrative Agent, any Lender or
other Person in connection with any Optional Prepayment Notice or revocation
thereof). If an Optional Prepayment Notice is given and has not been revoked by
the Borrower in accordance with the proviso to the immediately preceding
sentence, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of principal of the Term Loans hereunder shall include all
interest accrued to the date of prepayment and shall be applied against the
scheduled installments of principal due on the Term Loans as directed by the
Borrower in the Optional Prepayment Notice. No amount repaid with respect to the
Term Loans may be reborrowed.

(c) [Intentionally omitted.].

(d) Mandatory Prepayments. If for any reason the Dollar Equivalent of the Total
Revolving Outstandings at any time exceeds the Aggregate Revolving Commitments
then in effect, the Borrower shall immediately prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.06(d) unless after the prepayment
in full of the Revolving Loans the Dollar Equivalent of the Total Outstandings
exceeds the Aggregate Revolving Commitments then in effect.

2.07. Termination or Reduction of Revolving Commitments. The Borrower may, upon
written notice (or telephonic notice promptly confirmed in writing) (an
“Optional Termination/Reduction Notice”) to the Administrative Agent, terminate
the Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such Optional
Termination/Reduction Notice shall be received by the Administrative Agent not
later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Revolving Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Dollar Equivalent of the Total Revolving Outstandings would exceed the Aggregate
Revolving Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Revolving Commitments, the Letter of Credit Sublimit exceeds the
amount of the Aggregate Revolving Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. Each Optional
Termination/Reduction Notice shall be irrevocable; provided, however, that any
such Optional Termination/Reduction

 

-47-



--------------------------------------------------------------------------------

Notice may state that such Optional Termination/Reduction Notice is conditioned
upon the effectiveness of other credit facilities or acquisitions or the receipt
of net proceeds from the issuance of Equity Interests or incurrence of
Indebtedness by the Borrower, in which case, such Optional Termination/Reduction
Notice may be revoked by the Borrower giving written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent on or prior to
the date for prepayment specified in such Optional Termination/Reduction Notice
if such condition is not satisfied (and for the avoidance of doubt, the Borrower
shall remain obligated pursuant to the terms of this Agreement for any cost,
expense or loss (including those arising under Section 10.04) incurred by the
Administrative Agent, any Lender, L/C Issuer or other Person in connection with
any Optional Termination/Reduction Notice or revocation thereof). The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Commitments. Any reduction
of the Aggregate Revolving Commitments shall be applied to the Revolving
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.

2.08. Repayment of Loans.

(a) The Borrower shall repay to the Revolving Lenders on the Maturity Date the
aggregate principal amount of Revolving Loans outstanding on such date.

(b) The Borrower shall repay the Term Loans in equal quarterly installments, on
the last Business Day of each March, June, September and December (commencing on
the last Business Day of September, 2012), each such installment in the amount
of 5.00% of the respective Term Borrowing on the Term Loan Funding Date. The
Borrower shall repay to the Term Lenders on the Maturity Date the remaining
principal amount of Term Loans outstanding on such date. Each installment and
final payment in respect of a Term Loan shall be made in Dollars.

2.09. Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Revolving Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Margin, plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
Base Rate Revolving Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Margin; (iii) each Eurocurrency Rate Term Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the Eurocurrency Rate for such Interest
Period plus the Applicable Margin, plus (in the case of a Eurocurrency Rate Loan
of any Lender which is lent from a Lending Office in the United Kingdom or a
Participating Member State) the Mandatory Cost; and (iv) each Base Rate Term
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin.

 

-48-



--------------------------------------------------------------------------------

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.10. Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.04:

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee in Dollars equal to the Applicable Margin times the actual daily amount of
the Aggregate Revolving Commitments, regardless of usage (or, if the Aggregate
Revolving Commitments have terminated, of the Dollar Equivalent of the Total
Revolving Outstandings). The facility fee shall accrue at all times until the
Facility Termination Date, and shall be due and payable quarterly (and at
maturity) in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date.
The facility fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.

(b) Other Fees. The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

 

-49-



--------------------------------------------------------------------------------

2.11. Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin. (a) All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurocurrency Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.13(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Senior Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Senior Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
the L/C Issuer, as the case may be, within three (3) Business Days of demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Sections 2.04(c)(iii), 2.04(h) or
2.09(b) or under ARTICLE VIII. The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.

2.12. Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

-50-



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

2.13. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars or the relevant currency in which such Loan was made, and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s

 

-51-



--------------------------------------------------------------------------------

Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this ARTICLE II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in ARTICLE IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Loans, to fund participations in Letters of Credit
and to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Term Loan or Revolving Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Term Loan or Revolving Loan, to purchase its
participation or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14. Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest

 

-52-



--------------------------------------------------------------------------------

on any of the Revolving Loans or Term Loans made by it, or the participations in
L/C Obligations held by it, resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Revolving Loans, Term Loans, or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Revolving Loans and/or Term Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans, Term
Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Loans or Term Loans or subparticipations in L/C Obligations to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.15. [Intentionally omitted.]

2.16. [Intentionally omitted.]

2.17. Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations, or (iii) if the Dollar Equivalent of the L/C Obligations exceeds
110% of the Letter of Credit Sublimit, the Borrower shall Cash Collateralize the
amount by which the Dollar Equivalent of the L/C Obligations exceeds the Letter
of Credit Sublimit. At any time that there shall exist a Defaulting Lender,
promptly upon the request of the Administrative Agent or the

 

-53-



--------------------------------------------------------------------------------

L/C Issuer, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.17(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, within one
(1) Business Day of demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.04, 2.05, 2.06, 2.18 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.17 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.18. Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

 

-54-



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to ARTICLE VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer hereunder; third,
if so determined by the Administrative Agent or requested by the L/C Issuer, to
be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Letter of Credit; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders or the
L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the L/C Issuer against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Borrowings owed to, that Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.18(a)(ii) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any facility fee pursuant to Section 2.10(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender for any period during which that Lender is a Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.04(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Sections 2.04, the
“Applicable Percentage”

 

-55-



--------------------------------------------------------------------------------

of each non-Defaulting Lender shall be computed without giving effect to the
Revolving Commitment of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate Dollar Equivalent of the Outstanding Amount of the Revolving Loans of
that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuer agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Loans and funded and unfunded participations
in Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.18(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full

 

-56-



--------------------------------------------------------------------------------

amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Administrative Agent, each Lender and the
L/C Issuer, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed on or attributable to
amounts payable under this Section) withheld or deducted by the Borrower or the
Administrative Agent or paid by the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of any such payment or
liability and describing the basis for the indemnification claim in reasonable
detail delivered to the Borrower by a Lender or the L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

-57-



--------------------------------------------------------------------------------

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender and L/C Issuer shall
deliver to the Borrower and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction. If any form
or certification previously delivered pursuant to this Section 3.01(e) expires
or becomes obsolete or inaccurate in any respect with respect to a Lender or L/C
Issuer, such Lender or L/C Issuer, as the case may be, shall promptly (and in
any event within 10 days after such expiration, obsolescence or inaccuracy)
notify the Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and provide an updated form or certification
evidencing a complete exemption from, or reduction of, withholding tax to the
extent it is legally entitled to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States, each Lender or L/C Issuer shall
deliver to the Borrower and the Administrative Agent (in such number of copies
reasonably requested by the Borrower and the Administrative Agent) on or prior
to the date on which such Lender or L/C Issuer becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

(A) any Lender or L/C Issuer that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

 

-58-



--------------------------------------------------------------------------------

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(f) Treatment of Certain Refunds, Etc. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C

 

-59-



--------------------------------------------------------------------------------

Issuer, as the case may be. If the Administrative Agent, any Lender or the L/C
Issuer determines, in its sole discretion (exercised in good faith), that it has
received a refund, credit or other reduction of any Taxes or Other Taxes (a “Tax
Benefit”) as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such Tax Benefit (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section with respect to the Taxes or Other Taxes giving rise to such
Tax Benefit), net of all out-of-pocket expenses incurred by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such Tax Benefit), provided that the Borrower, upon the request of
the Administrative Agent, such Lender or the L/C Issuer, agree to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such Tax Benefit to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

(g) FATCA. If a payment made to a Lender, L/C Issuer or the Administrative Agent
hereunder or under any Loan Document would be subject to United States Federal
withholding tax imposed by FATCA if such Lender, L/C Issuer or the
Administrative Agent were to fail to comply with the applicable reporting
requirements of FATCA, such Lender, L/C Issuer or the Administrative Agent, as
the case may be, shall use reasonable efforts to deliver to the Borrower and the
Administrative Agent such documentation as is required by FATCA to enable the
Borrower and the Administrative Agent to comply with their obligations under
FATCA.

3.02. Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans (whether
denominated in Dollars or an Alternative Currency) whose interest is determined
by reference to the Eurocurrency Rate, or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the London or other
applicable offshore interbank market, then, on notice thereof by such Lender to
the Borrower through the Administrative Agent, (i) any obligation of such Lender
to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Loans to Eurocurrency Rate Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans
of such Lender to Base Rate Loans (the interest

 

-60-



--------------------------------------------------------------------------------

rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative is advised in writing by such Lender that it is no longer illegal
for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, as the case may be,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.

3.03. Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the London or other
applicable offshore interbank market for the applicable currency and applicable
amount and Interest Period of such Eurocurrency Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Revolving
Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Eurocurrency Rate Loan or the
Eurocurrency Rate component of the Base Rate, or (c) the Eurocurrency Rate for
any requested Interest Period with respect to a proposed Eurocurrency Rate
Revolving Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, (i) in the case of Revolving Loans or Term Loans denominated in Dollars,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein, and (ii) in the case of Revolving Loans denominated in
an Alternative Currency, prepay such Loans at the end of the then current
Interest Period for such Loans. Upon any such prepayment or conversion, as the
case may be, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.04. Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement contemplated by Section 3.04(e) and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or the L/C Issuer;

 

-61-



--------------------------------------------------------------------------------

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax or Excluded Other Tax payable
by such Lender or the L/C Issuer); or

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or

(iv) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

-62-



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”) (except to the extent that
compensation for such required reserve is included in the Mandatory Cost),
additional interest on the unpaid principal amount of each Eurocurrency Rate
Loan equal to the actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

3.05. Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any failure by the Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or, in the case of any Loan, any payment
thereof in a different currency; or

 

-63-



--------------------------------------------------------------------------------

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London or other applicable offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.

A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender for such loss, cost or expense, as specified in this
Section 3.05 and delivered to the Borrower (with a copy to the Administrative
Agent), shall be conclusive and binding absent manifest error.

3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If (i) any Mandatory Cost is
payable to any Lender under Section 2.09(a), (ii) any Lender requests
compensation under Section 3.04, (iii) the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or
(iv) any Lender gives a notice pursuant to Section 3.02, then such Lender or the
L/C Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (A) would eliminate or reduce the Mandatory Cost
payable under Section 2.09(a) or the amounts payable pursuant to Sections 3.01
or 3.04, as the case may be, in the future, or eliminate the need for the notice
pursuant to Section 3.02, as applicable, and (B) in each case, would not subject
such Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Mandatory Cost is payable to a Lender under
Section 2.09(a), or if any Lender requests compensation under Section 3.04, or
if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Borrower may replace such Lender in accordance with Section 10.13.

 

-64-



--------------------------------------------------------------------------------

3.07. Survival. All of the Borrower’s obligations under this ARTICLE III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01. Conditions of Initial Credit Extension. The obligations of the L/C Issuer
and each Lender to make its initial Credit Extensions hereunder are subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and the
Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) Notes executed by the Borrower in favor of each Lender requesting Notes;

(iii) The Pledge and Security Agreement, duly executed by the Loan Parties,
together with:

(A) certificates representing the Equity Interests of any Domestic Subsidiary
pledged pursuant to the Pledge and Security Agreement accompanied by undated
stock powers executed in blank,

(B) proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Pledge
and Security Agreement, covering the Collateral described in the Pledge and
Security Agreement,

(C) lien search results, dated as of a recent date prior to the initial Credit
Extension, together with copies of all effective Uniform Commercial Code
financing statements filed in the jurisdictions referred to in clause (B) above
that name any Loan Party as debtor, and

(D) evidence of the completion of all other actions, recordings and filings of
or with respect to the Pledge and Security Agreement that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
thereby;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

 

-65-



--------------------------------------------------------------------------------

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
the Borrower is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(vi) a favorable opinion of Orrick, Herrington & Sutcliffe LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit I;

(vii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(viii) financial projections and forecasts prepared by management of the
Borrower and reasonably satisfactory to the Administrative Agent, including
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries for the five year term of the
Facilities;

(ix) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect; and
(C) a calculation of the Consolidated Senior Leverage Ratio as of the last day
of the fiscal quarter of Equinix ended on March 31, 2012;

(x) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of Equinix ended on March 31, 2012, signed by a Responsible Officer of
the Borrower;

(xi) pay-off statements and/or lien release authorizations from (A) the Existing
Administrative Agent with respect to interest, fees and expenses under the
Existing Credit Agreement and other Existing Loan Documents, (B) the Asia
Pacific Facility Agent with respect to interest, fees and expenses under the
Asia Pacific Facility Agreement and other Asia Pacific Facility Documents and
(C) such other secured parties of record shown on any of the financing
statements referred to in subclause (iii)(C) above, to the extent such financing
statements disclose Liens on the Collateral;

(xii) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect; and

 

-66-



--------------------------------------------------------------------------------

(xiii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer or the Required Lenders reasonably may
require.

(b) Any fees required to be paid to the Administrative Agent, the Arranger or
the Lenders on or before the Closing Date shall have been paid, including,
without limitation, any fees to Lenders as shall have been separately agreed
upon in writing in the amounts so specified.

(c) The Borrower shall have paid all reasonable fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

(d) The Closing Date shall have occurred on or before July 31, 2012.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02. Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in ARTICLE V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except (i) for representations and warranties which are
qualified by the inclusion of a materiality standard, which representations and
warranties shall be true and correct in all respects, and (ii) to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

-67-



--------------------------------------------------------------------------------

(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each of the Borrower and Guarantors represents and warrants to the
Administrative Agent and the Lenders that:

5.01. Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary (a) is duly organized or formed, validly existing and, as applicable,
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) with respect to each such
Loan Party only, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except (X) in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect, and (Y) in the case referred to
in clause (a) with respect to any Restricted Subsidiary that is not a Loan
Party, to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.02. Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) except as could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, conflict
with or result in any breach or contravention of, or the creation of any Lien
under, or require any payment to be made under (i) any Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) except as could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, violate any
Law.

 

-68-



--------------------------------------------------------------------------------

5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04. Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.

5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of Equinix and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except, with
respect to GAAP application only, as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of Equinix and its Subsidiaries as of the date thereof, including
liabilities for material taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheets of Equinix and its Subsidiaries
dated March 31, 2012, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of Equinix and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06. Litigation. Except as disclosed in Equinix’s public filings with the SEC
prior to the Closing Date, there are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

 

-69-



--------------------------------------------------------------------------------

5.07. No Default. Neither any Loan Party nor any Restricted Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08. Ownership of Property; Liens. The Borrower and each of its Restricted
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Restricted Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01. The Loan Party
Accounts Receivable, are owned by a Loan Party free of any title defects, liens,
negative pledges or interests of others, except those which have been granted
under the Loan Documents or approved by the Administrative Agent in writing.

5.09. Environmental Compliance. The Borrower conducts in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on the Borrower and its Restricted Subsidiaries’ respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.10. Insurance. The properties of the Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and
retentions and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or its Restricted Subsidiaries operate.

5.11. Taxes. The Borrower and its Restricted Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or except as
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. There is no proposed tax assessment against the
Borrower or any Subsidiary that would, if made, have a Material Adverse Effect.
Neither any Loan Party nor any wholly-owned Subsidiary thereof is party to any
tax sharing agreement.

5.12. ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Pension Plan is qualified under Section 401(a)
of the Code and the trust related thereto has been determined by the

 

-70-



--------------------------------------------------------------------------------

Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service. To the best knowledge of the
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no non-exempt prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and none of the Borrower or any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) none of the Borrower
or any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) none of the Borrower or any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

5.13. Subsidiaries; Equity Interests. As of the Closing Date (i) the Borrower
has no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13 and (ii) all of the outstanding Equity Interests in each
wholly-owned Subsidiary have been validly issued, are fully paid and
nonassessable and are owned by the Borrower or a Subsidiary thereof in the
amounts specified on Part (a) of Schedule 5.13 free and clear of all Liens
(other than Liens granted pursuant to the Loan Documents or otherwise expressly
permitted by Section 7.01). As of the Closing Date, the Borrower has no equity
investments in any other corporation or entity other than (i) investments held
in the ordinary course of business in or through money market funds, mutual
funds, investment or brokerages accounts and other similar types of investment
vehicles and accounts and (ii) those specifically disclosed in Part (b) of
Schedule 5.13. All of the outstanding Equity Interests in the Borrower have been
validly issued, and are fully paid and nonassessable. As of the Closing Date,
(x) the Unrestricted Subsidiaries are set forth on Schedule 6.16, (y) the
aggregate Attributable Asset Share of all Unrestricted Subsidiaries does not
exceed 10% of the consolidated total assets of Equinix and its Subsidiaries, and
(z) the aggregate Attributable A/R Share of all Unrestricted Subsidiaries does
not exceed 10% of the net accounts receivable of Equinix and its Subsidiaries.

 

-71-



--------------------------------------------------------------------------------

5.14. Margin Regulations; Investment Company Act.

(a) None of the Loan Parties is engaged and none will engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

(b) None of the Loan Parties is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

5.15. Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent, any Lender or any Secured Party in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.16. Compliance with Laws. Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17. Taxpayer Identification Number. Each Loan Party’s true and correct United
States taxpayer identification number is set forth on Schedule 10.02.

5.18. Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable Lien on all right, title and
interest of the respective Loan Parties in the Collateral described therein,
subject to no other Liens except to the extent permitted by Section 7.01. Except
for (a) the filing of appropriately completed Uniform Commercial Code financing
statements in appropriate filing office of the jurisdiction of formation of each
Loan Party, (b) the delivery to the Administrative Agent of certificates for
certificated pledged Equity Interests, accompanied by undated stock powers duly
executed in blank, and (c) in the case of pledged Equity Interests of any
Foreign Subsidiary, such filings, registrations, recordations and other actions
as may be required by the Laws of the jurisdiction under which such Foreign
Subsidiary is organized, no other action is necessary to perfect the Liens
created in favor of the Administrative Agent for the benefit of the Secured
Parties under the Collateral Documents.

 

-72-



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each Restricted
Subsidiary to:

6.01. Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Equinix (or such later date as may be permitted after filing a
single applicable request for extension with the SEC and receiving such
extension within such 90 days after such fiscal year end, which later date shall
not exceed 120 days after such fiscal year end), the audited and unqualified
annual consolidated financial statements of Equinix, accompanied by a report and
opinion thereon of an independent certified public accountant of nationally
recognized standing;

(b) as soon as available, but in any event within 45 days after the end of each
fiscal quarter of Equinix (or such later date as may be permitted after filing a
single applicable request for extension with the SEC and receiving such
extension within such 45 days after such fiscal quarter end, which later date
shall not exceed 75 days after such fiscal quarter end) (but excluding the last
fiscal quarter of Equinix’s fiscal year), quarterly company-prepared
consolidated financial statements of Equinix, certified and dated by a
Responsible Officer of Equinix; and

(c) Copies of the Form 10-K Annual Report and Form 10-Q Quarterly Report for
Equinix concurrent with the date of filing with the SEC.

6.02. Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a Compliance Certificate of the Borrower, signed by a
Responsible Officer of the Borrower, and setting forth, among other things,
(i) the information and computations (in sufficient detail) to establish
compliance with all financial covenants at the end of the period covered by the
financial statements then being furnished, (ii) information regarding the Net
Loan Party Accounts Receivable and any Material Domestic Subsidiaries, and
(iii) whether there existed as of the date of such financial statements and
whether there exists as of the date of the certificate, any Default or Event of
Default under this Agreement and, if any such Default or Event of Default
exists, specifying the nature thereof and the action the Borrower is taking and
proposes to take with respect thereto.

(b) promptly upon any request by the Administrative Agent or any Lender (but no
more frequently than twice per each fiscal year of Equinix unless an Event of
Default has occurred and is continuing), such other books, records, statements,
lists of property and accounts, budgets, forecasts or reports as to the Borrower
as the Administrative Agent or such Lender may reasonably request.

 

-73-



--------------------------------------------------------------------------------

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Equinix, and copies of all annual, regular, periodic and special reports and
registration statements which the Borrower may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto; and

(d) promptly, such additional information regarding the business or financial
affairs of the Borrower or any wholly-owned Restricted Subsidiary (and with
respect to any non-wholly owned Restricted Subsidiary, such additional
information regarding its business or financial affairs as is reasonably
available), or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (c) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Equinix posts such documents, or provides a link thereto on its website on the
Internet at Equinix’s website address of www.equinix.com (or such other website
address Equinix may provide to the Administrative Agent and each Lender in
writing from time to time); provided that: (i) to the extent the Administrative
Agent or any Lender is otherwise unable to receive any such electronically
delivered documents, the Borrower shall, upon request by the Administrative
Agent or such Lender, deliver paper copies of such documents to such Person
until a written request to cease delivering paper copies is given by such
Person, and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
or provide to the Administrative Agent and the Lenders by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by any of the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Borrower and each other Loan Party hereby acknowledges that (a) the
Administrative Agent and/or the Arranger will make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on SyndTrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or their Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. The Borrower and each other Loan Party
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the

 

-74-



--------------------------------------------------------------------------------

Borrower shall be deemed to have authorized the Administrative Agent, the
Arranger, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat the Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

6.03. Notices. Promptly notify the Administrative Agent and each Lender in
writing of:

(a) any Default or Event of Default;

(b) any Material Adverse Effect, including, to the extent that any of the
following could reasonably be expected to result in a Material Adverse Effect:
(i) any breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c) any change in the Borrower’s name, legal structure, place of business, or
chief executive office if the Borrower has more than one place of business.

(d) any ERISA Event; and

(e) any material change in accounting policies or financial reporting practices
by the Borrower, including any determination by the Borrower referred to in
Section 2.11(b).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04. Payment of Obligations. Pay and discharge, and cause each Restricted
Subsidiary to pay and discharge (a) all material tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower; and (b) all lawful claims which, if unpaid, would by law become a
Lien upon its property (other than a Lien that is not prohibited by Section 7.01
and could not reasonably be expected to have a Material Adverse Effect).

6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its and its Restricted Subsidiaries’ legal existence and good
standing under the Laws

 

-75-



--------------------------------------------------------------------------------

of the jurisdiction of its organization except in a transaction permitted by
Sections 7.04 or 7.05; (b) take all reasonable action to maintain all of its and
its Restricted Subsidiaries’ rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its and its
Subsidiaries’ registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06. Maintenance of Properties. (a) Maintain, preserve and protect all of its
and its Restricted Subsidiaries’ material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted, and (b) make all necessary repairs thereto and renewals and
replacements thereof, except in each of the foregoing clauses (a) and (b) where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07. Maintenance of Insurance. Maintain insurance as is customary and usual for
the business of the Borrower and each Restricted Subsidiary.

6.08. Compliance with Laws. Comply with the Laws (including any fictitious or
trade name statute), regulations, and orders of any government body with
authority over the Borrower’s or any Restricted Subsidiary’s business, except
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect. The Lenders shall have no obligation to make any advance to the
Borrower except in compliance with all applicable laws and regulations and the
Borrower shall fully cooperate with the Lenders and the Administrative Agent in
complying with all such applicable laws and regulations.

6.09. Books and Records. Maintain adequate books and records, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Borrower and its Restricted Subsidiaries, as the case may be.

6.10. Inspection Rights. Upon prior advance notice, allow the Administrative
Agent, any Lender, and any of their respective agents to inspect the Borrower’s
and Guarantors’ properties and examine and audit their financial records at any
reasonable time; provided, however, that (a) unless an Event of Default has
occurred and is continuing, no more than two such inspections, examinations and
audits may be made the Administrative Agent and the Lenders (acting
collectively) per fiscal year of the Borrower, (b) when an Event of Default
exists, the Administrative Agent, any Lender, or any of their respective agents
may do any of the foregoing (as well as make copies of books and records) at the
expense of the Borrower at any reasonable time, and (c) without limiting any of
the foregoing, the Borrower shall have the right (if it so elects) to have a
representative of the Borrower be present during any discussions with auditors
and accountants. If the properties, books or records of the Borrower are in the
possession of a third party, the Borrower authorizes that third party to permit
the Administrative Agent or its agents to have access to perform inspections or
audits and to respond to the Administrative Agent’s requests for information
concerning such properties, books and records.

 

-76-



--------------------------------------------------------------------------------

6.11. Use of Proceeds. Use the proceeds of the Credit Extensions (i) for working
capital, capital expenditures and the issuance of Letters of Credit, (ii) to
refinance existing Indebtedness of the Borrower and its Subsidiaries (including
Indebtedness under the Existing Credit Agreement and under the Asia Pacific
Facility Agreement), and (iii) for other general corporate purposes not in
contravention of any Law or of any Loan Document.

6.12. ERISA Plans. Promptly during each year, pay and cause its respective
Subsidiaries to pay contributions adequate to meet at least the minimum funding
standards under ERISA with respect to each and every Pension Plan; file each
annual report required to be filed pursuant to ERISA in connection with each
Plan for each year; and notify the Administrative Agent within 10 days of the
occurrence of any Reportable Event that might constitute grounds for termination
of any Pension Plan by the PBGC or for the appointment by the appropriate United
States District Court of a trustee to administer any Pension Plan.

6.13. Protection of Negative Pledge. Take such action as the Administrative
Agent may reasonably request (including acting at the direction of the Required
Lenders) to protect and enforce the negative pledge in Section 7.12 (including,
without limitation, taking such action as is necessary to remove any Lien,
encumbrance or negative pledge on the Loan Party Accounts Receivable, except for
any Lien, encumbrance or negative pledge that may be granted in favor of the
Administrative Agent and the Lenders in connection with this Agreement or any of
the other Loan Documents), and, pursuant to Section 10.04, reimburse it for
related costs it incurs to protect and enforce such negative pledge.

6.14. Additional Subsidiary Guarantors. Notify the Administrative Agent at the
time that any one or more Persons constitutes a Material Domestic Subsidiary,
and promptly thereafter (and in any event within 30 days), cause such Person(s)
to become Guarantor(s) hereunder and grant a first priority perfected security
interest in its assets of a type constituting Collateral so that after giving
effect thereto, the Net Loan Party Accounts Receivable shall constitute at least
90% of all net accounts receivable of Equinix and its Domestic Subsidiaries
(after intercompany eliminations and excluding Real Property Lease Accounts), by
(a) executing and delivering to the Administrative Agent a Joinder Agreement
and/or such other documents as the Administrative Agent shall deem appropriate
for such purpose, and (b) delivering to the Administrative Agent documents of
the types referred to in clauses (iii), (iv) and (v) of Section 4.01(a) and
favorable opinions of counsel to such Person(s) (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clauses (a) and (b), as applicable), in all such
cases of the foregoing clauses (a) and (b), in form, content and scope
reasonably satisfactory to the Administrative Agent; provided, however, that, so
long as no Default or Event of Default has occurred and is continuing, if any
such Person constitutes a Material Domestic Subsidiary solely as a result of it
having been acquired through an Acquisition occurring after the Closing Date,
then such Person shall not be required to become a Guarantor under this
Section 6.14, unless such Person constitutes a Material Domestic Subsidiary at
any time on or after the nine month anniversary of such Acquisition, at which
time it shall promptly become a Guarantor hereunder in accordance with the
preceding provisions of this Section 6.14. In addition, Equinix may, from time
to time, elect to cause any Domestic Subsidiary to become a Guarantor in
accordance with the preceding clauses (a) and (b) of this Section 6.14. Each
Loan Party agrees to take all actions necessary to promptly pledge to the
Administrative Agent for the benefit of the Secured Parties, all Equity
Interests owned by it of

 

-77-



--------------------------------------------------------------------------------

each Guarantor joined pursuant to this Section 6.14, including without
limitation the delivery of all certificates representing such Equity Interests,
accompanied by undated stock powers duly executed in blank, and effecting any
necessary or advisable amendments to the Pledge and Security Agreement and/or
the Schedules thereto to evidence such pledge.

6.15. Cooperation; Further Assurances. Take any action reasonably requested by
the Administrative Agent or any Lender to carry out the intent of this
Agreement, including, without limitation, to execute, acknowledge, deliver,
record, file, and register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (a) subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (b) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (c) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

6.16. Designation of Unrestricted Subsidiaries. The Borrower may, from time to
time, designate one or more Subsidiaries as “Unrestricted Subsidiaries” by
giving written notice to the Administrative Agent; provided, however, that
(a) in no event may the Borrower designate any Subsidiary as an Unrestricted
Subsidiary if, at the time of and immediately after giving effect to such
designation, either (i) the Attributable Asset Share of Equinix in all
Unrestricted Subsidiaries exceeds 10% of the consolidated total assets of
Equinix and its Subsidiaries (based on the most recent consolidated balance
sheet of Equinix and its Subsidiaries delivered to the Administrative Agent and
the Lenders under Section 6.01(a) or (b) ), or (ii) the Attributable A/R Share
of Equinix in all Unrestricted Subsidiaries exceeds 10% of the net accounts
receivable of Equinix and its Subsidiaries (based on the most recent
consolidated balance sheet of Equinix and its Subsidiaries delivered to the
Administrative Agent and the Lenders under Section 6.01(a) or (b)), and (b) no
Subsidiary that is or is required to become a Guarantor under Section 6.14 or
whose Equity Interests are required to be pledged on or about the Closing Date
(a “Pledged Subsidiary”) in favor of the Administrative Agent under any Loan
Document, as the case may be, may be an Unrestricted Subsidiary. As of the
Closing Date, the Unrestricted Subsidiaries are set forth on Schedule 6.16. Any
Subsidiary which has been designated as an Unrestricted Subsidiary pursuant to
this Section 6.16 may, at any time thereafter, be redesignated as a Restricted
Subsidiary by the Borrower; provided, however, that a Subsidiary that has been
redesignated as a Restricted Subsidiary as provided in this sentence may not
thereafter be designated or redesignated as an Unrestricted Subsidiary.

6.17. Discharge of Asia Pacific Facility. (a) Prior to, or substantially
contemporaneously with, the Term Loan Funding Date, cause the repayment in full
in cash of all outstanding Indebtedness and other obligations under the Asian
Pacific Facility Agreement and the other Asia Pacific Facility Documents, such
that the Asia Pacific Facility Documents will be terminated and discharged
(other than any contingent indemnification obligations which are expressly
stated to survive such termination), and (b) within five (5) Business Days after
the Closing Date, deliver to the Administrative Agent evidence showing such
repayment in full, in form and substance satisfactory to the Administrative
Agent.

 

-78-



--------------------------------------------------------------------------------

6.18. Certain Post-Closing Matters. As promptly as practicable after the Closing
Date, but in any event within (a) 60 days after the Closing Date, complete all
actions, and deliver such documentation (subject to clause (b) below) to the
Administrative Agent (including all such foreign-law governed share pledge
agreements, certificates, instruments and legal opinions), reasonably required
by the Administrative Agent in order to effect, establish, maintain and/or
perfect the Administrative Agent’s security interest and liens in the Pledged
Foreign Subsidiaries (as defined in the Pledge and Security Agreement),
including, without limitation, delivery of the items (or otherwise completing
the actions) set forth on Schedule 6.18, and (b) 180 days after the Closing
Date, complete all necessary registration of any security documents with foreign
Governmental Authorities, and deliver evidence thereof to the Administrative
Agent.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:

7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and either (i) listed on Schedule 7.01, or
(ii) securing the obligations of the borrowers under the Asia Pacific Facility
Agreement, provided, however, that in the case of subclause (ii), so long as
such Liens will be (A) contractually released, in full, prior to, or
substantially contemporaneously with, the Term Loan Funding Date and
(B) de-registered from public record within 180 days after the Closing Date
(unless such 180-day period is otherwise extended by the Administrative Agent in
its sole discretion in writing);

(c) Liens for taxes and assessments not yet delinquent or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(d) statutory Liens of landlords and Liens of carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than 30
days or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

(e) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payments of customs duties in connection with the importation of
goods;

 

-79-



--------------------------------------------------------------------------------

(f) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(g) normal and customary banker’s Liens and rights of setoff arising in the
ordinary course of business with respect to cash and cash equivalents; provided
that such cash and cash equivalents are not dedicated cash collateral in favor
of such depository institution and is not otherwise intended to provide
collateral security (other than for customary account commissions, fees and
reimbursable expenses relating solely to deposit accounts, and for returned
items);

(h) normal and customary rights of setoff and similar Liens arising under bona
fide interest rate or currency hedging agreements, which are not for
speculation;

(i) precautionary Uniform Commercial Code financing statements in connection
with operating leases permitted hereunder;

(j) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(k) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(l) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(j);

(m) Liens securing Indebtedness in respect of Capital Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets
(including the costs of construction, improvement or rehabilitation of such
fixed or capital assets); provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness, and
(ii) the Indebtedness secured thereby does not exceed the cost or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition, or the cost of construction, improvement or rehabilitation of such
fixed or capital assets, as applicable;

(n) leases, subleases, licenses and sublicenses which do not materially
interfere with the business of the Borrower or any Subsidiary;

(o) Liens existing on property or assets of any Person at the time such Person
becomes a Subsidiary or such property or assets are acquired, but only, in any
such case, (i) if such Lien was not created in contemplation of such Person
becoming a Subsidiary or such property or assets being acquired, and (ii) so
long as such Lien does not encumber any assets other than the property subject
to such Lien at the time such Person becomes a Subsidiary or such property or
assets are acquired;

 

-80-



--------------------------------------------------------------------------------

(p) Any renewals, replacements or extensions of the Liens described in subclause
(b)(i), or clauses (m) or (o) above, provided that (i) the property covered
thereby is not expanded, and (ii) the amount secured or benefited thereby is not
increased;

(q) Liens on JV Interests held by a Loan Party or a Subsidiary in JV Entities
securing the obligations of such Loan Party or Subsidiary to honor put rights
and put options in favor of joint venture partners with respect to the JV
Interests held by joint venture partners in such JV Entities, provided that such
Liens shall attach only to the JV Interests held by such Loan Party or a
Domestic Subsidiary and not to any other assets of such Loan Party or
Subsidiary;

(r) Liens arising in connection with Sale-Leaseback Transactions permitted under
Section 7.05(m);

(s) Liens in the form of cash collateral securing reimbursement obligations
under bank guarantees, letters of credit and other documentary credits not
issued hereunder but permitted by Section 7.03, not to exceed $50,000,000 in the
aggregate; and

(t) Liens not otherwise permitted by this Section 7.01 (which do not materially
interfere with the respective businesses of the Borrower or any Subsidiary and
do not attach to any Collateral), if at the time of, and after giving effect to,
the creation or assumption of any such Lien, the aggregate of all obligations of
the Borrower and its Restricted Subsidiaries secured by any Liens not otherwise
permitted hereby, together with the aggregate book value of all Transfers
consummated in accordance with the carve-out set forth in clause (n) of
Section 7.05 in the then current fiscal year, does not exceed 10% of Equinix’s
consolidated tangible assets as shown on the consolidated balance sheet of
Equinix as of the end of the immediately preceding fiscal year.

7.02. Investments. Make any Investments that are Acquisitions, other than
Permitted Acquisitions; or make any other material Investments outside of the
ordinary course of business, except to the extent that no Default shall have
occurred and be continuing at the time of such Investment or would result
therefrom.

7.03. Indebtedness. Create, incur, assume or otherwise become directly or
indirectly liable for any Indebtedness, except to the extent that no Default
shall have occurred and be continuing at the time of, or would result from, the
Borrower or such Restricted Subsidiary creating, incurring, assuming or
otherwise becoming directly or indirectly liable for such Indebtedness.

7.04. Fundamental Changes. (a) Enter into any consolidation, merger, or other
combination, except that so long as no Event of Default has occurred and is
continuing or would result therefrom, (i) any Loan Party may consolidate, merge
or combine with any other Loan Party (provided that if any such Loan Party is
Equinix, Equinix shall be the surviving entity), (ii) any Loan Party may
consolidate, merge or combine with any Subsidiary that is not a Loan Party if
such Loan Party is the surviving entity, (iii) any Subsidiary that is not a Loan
Party may consolidate, merge or combine with any Subsidiary that is not a Loan
Party, and (iv) any Loan Party or Subsidiary may consolidate, merge or combine
with any Person in connection with a Permitted Acquisition or a transaction
permitted by Section 7.05, so long as (X) in the case of a

 

-81-



--------------------------------------------------------------------------------

consolidation, merger or combination of a Loan Party with another Person, such
Person expressly assumes all Obligations of such Loan Party and grants liens on
its assets constituting Collateral (in each case pursuant to documentation
satisfactory to the Administrative Agent) if such Person is the surviving
entity, and (Y) if Equinix is a party to such Permitted Acquisition or
transaction permitted by Section 7.05, Equinix shall be the surviving entity; or
(b) liquidate or dissolve any Loan Party’s business or any Domestic Subsidiary’s
business except as may be permitted by Section 7.05(a), Section 7.05(b) or
Section 7.05(c) (but no such liquidation or dissolution shall be permitted for
Equinix).

7.05. Maintenance of Assets; Dispositions. Sell, assign, lease, transfer or
otherwise Dispose of (collectively, “Transfer”) any part of the business or
assets of the Borrower or any Restricted Subsidiary, except:

(a) (i) Transfers (including (except in the case of Equinix) any disposition
that is in the nature of a liquidation or dissolution) among the Loan Parties,
or (ii) Transfers (including any disposition that is in the nature of a
liquidation or dissolution) by any wholly-owned Subsidiary that is a Guarantor
to (1) the Borrower, or (2) any other wholly-owned Subsidiary that is a
Guarantor;

(b) a Subsidiary that is not a Loan Party may dispose of its assets (including
any disposition that is in the nature of a liquidation or dissolution) to the
Borrower or any Subsidiary; provided, however, that if such assets are any of
the Equity Interests of ESI then such Equity Interests shall be disposed to a
Loan Party;

(c) Transfers (including (except in the case of Equinix) any disposition that is
in the nature of a liquidation or dissolution) by the Borrower of any Subsidiary
other than a Guarantor, not involving a disposition of Collateral, which do not
constitute a Change of Control;

(d) leases or subleases of, or occupancy agreements with respect to, real
property (including IBX centers);

(e) non-exclusive licenses of intellectual property and similar arrangements for
the use of the property of the Loan Parties in the ordinary course of business;

(f) sales of inventory to customers in the ordinary course of business;

(g) Transfers of cash, cash equivalents and marketable securities in the
ordinary course of business, including, without limitation, to a Subsidiary;

(h) sales or discounts of accounts receivable without recourse in the ordinary
course of business (and excluding accounts receivable which have been fully
reserved or written off) in connection with accounts receivable that are more
than 90 days past due, provided that such sales and discounts, in the aggregate,
shall not exceed 5% of the aggregate gross accounts receivables of the Loan
Parties prior to the sale or discount at any time;

(i) Transfers of worn-out, obsolete or surplus equipment no longer used in the
ordinary course of business;

 

-82-



--------------------------------------------------------------------------------

(j) the abandonment or other disposition of intellectual property that is no
longer economically practicable to maintain or useful in the conduct of
business;

(k) Transfers of assets subject to a casualty or event of loss covered by
insurance following the receipt of insurance proceeds with respect to such
casualty or event of loss;

(l) Transfers constituting Liens permitted under Section 7.01 and Investments or
Restricted Payments that are not prohibited by this Agreement;

(m) Sale-Leaseback Transactions, so long as the aggregate amount of proceeds of
all such Sale-Leaseback Transactions consummated following the Closing Date does
not exceed $150,000,000; and

(n) other Transfers not otherwise permitted by this Section 7.05, so long as the
aggregate book value of assets so Transferred in any fiscal year of Equinix
under this clause (n), together with the aggregate outstanding amount of all
obligations of the Borrower and its Restricted Subsidiaries secured at the time
of such Transfer by Liens created in accordance with the carve-out set forth in
clause (t) of Section 7.01, does not exceed 10% of Equinix’s consolidated
tangible assets as shown on the consolidated balance sheet of Equinix as of the
end of the immediately preceding fiscal year;

provided, however, that notwithstanding the foregoing clauses (a) through (n),
inclusive, in no event shall any Loan Party make any Transfers of any of the
Loan Party Accounts Receivable, except to the extent permitted in clause
(h) above.

7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except (a) any Subsidiary may pay dividends or distributions
on its Equity Interests to the Borrower or to any intervening Subsidiary of the
Borrower, (b) dividends or distributions payable solely in Equity Interests
(other than Equity Interests that are mandatorily redeemable or redeemable at
the option of the holder thereof on any date that is earlier than 91 days after
the Maturity Date), (c) cash payments (i) for repurchases by the Borrower of
common stock of the Borrower from officers, directors and employees of the
Borrower or any of its Subsidiaries or their authorized representatives upon the
death, disability or termination of employment of such employees or termination
of their seat on the board of the Borrower, and (ii) in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests of the
Borrower, in an aggregate amount, for the foregoing sub-clauses (c)(i) and
(c)(ii), not to exceed $5,000,000; (d) noncash repurchases of Equity Interests
deemed to occur upon the exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price and related statutory
withholding taxes of such options or warrants, (e) Equinix may (i) issue and
deliver Permitted Junior Securities (as defined in the indentures for the
Convertible Subordinated Notes (the “Convertible Subordinated Notes
Indentures”)) upon conversion of the Convertible Subordinated Notes in
accordance with the terms of the Convertible Subordinated Notes Indentures and
(ii) unless (x) an Event of Default described in Section 8.01(a) has occurred
and is continuing or (y) a Payment Blockage Period (as defined in the
Convertible Subordinated Notes Indentures) is in effect, make (A) regularly
scheduled payments of cash interest and, to the extent not prohibited hereunder,
mandatory principal payments on the Convertible Subordinated Notes, in each
case, in

 

-83-



--------------------------------------------------------------------------------

accordance with the terms thereof, and (B) cash Restricted Payments in
satisfaction of fractional shares in connection with a conversion of the
Convertible Subordinated Notes into Permitted Junior Securities in accordance
with the terms of Convertible Subordinated Notes Indentures; and (f) to the
extent that no Default shall have occurred and be continuing at the time of such
action or would result therefrom, Restricted Payments not otherwise permitted by
clauses (a) through (e).

7.07. Change in Nature of Business. Engage in any business activities
substantially different from the present business of the Borrower and its
Subsidiaries on the date hereof or reasonably related thereto.

7.08. Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of a Loan Party, whether or not in the ordinary course of
business, other than (a) on fair and reasonable terms substantially as favorable
to the Borrower or such Restricted Subsidiary, as the case may be, as would be
obtainable by the Borrower or such Restricted Subsidiary, as the case may be, at
the time in a comparable arm’s length transaction with a Person other than an
Affiliate or (b) transactions expressly permitted by Section 7.04(a),
Section 7.05(a), Section 7.05(b), or, in the case of transactions with
Subsidiaries only, Section 7.05(g).

7.09. Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Material Domestic Subsidiary, Pledged Subsidiary or SDHI to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
the Borrower or any Guarantor, (ii) of any Material Domestic Subsidiary to
Guarantee the Indebtedness of the Borrower or any Guarantor or (iii) of the
Borrower or any Material Domestic Subsidiary to create, incur, assume or suffer
to exist Liens on property of such Person; provided, however, that, so long as
the following do not violate Section 7.12, (A) none of the foregoing shall apply
to restrictions and conditions imposed by applicable Laws (which (taken as a
whole) could not reasonably be expected to have a Material Adverse Effect),
(B) none of the foregoing shall apply to customary restrictions and conditions
contained in agreements relating to the sale of the assets or Equity Interests
permitted under Section 7.05 pending such sale, provided such restrictions and
conditions apply only to the Person whose assets or Equity Interests are to be
sold, (C) clauses (i) and (iii) shall not apply to restrictions or conditions
imposed on specific assets which are the subject of any leases (including
Capital Leases) or to customary provisions in leases (including Capital Leases)
and other contracts restricting the assignment of such leases and other
contracts, (D) clauses (ii) and (iii) shall not apply to the restrictions
contained in the Senior Notes Indentures (as such restrictions are in effect on
the date hereof) and (E) clauses (ii) and (iii) shall not apply to customary
restrictions contained in the documentation relating to financings permitted
hereunder, provided that such restrictions shall not restrict (x) any Loan
Party’s or Material Domestic Subsidiary’s ability to grant Liens in favor of the
Administrative Agent and Secured Parties (or the Administrative Agent and
Secured Party’s ability to enforce such Liens) under or in connection with the
Loan Documents or (y) any Loan Party’s or Material Domestic Subsidiary’s ability
to guarantee the Obligations; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure the Obligations, other
than the requirements contained in the Senior Notes Indentures (as such
requirements are in effect on the date hereof).

 

-84-



--------------------------------------------------------------------------------

7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

7.11. Financial Covenants.

(a) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth at
any time to be less than the sum of (i) $650,000,000, plus (ii) an amount equal
to 50% of the Consolidated Net Income earned in each full fiscal quarter ending
after September 30, 2012 (with no deduction for a net loss in any such fiscal
quarter).

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of Equinix to be less
than 1.35 to 1.00.

(c) Consolidated Senior Leverage Ratio. Permit the Consolidated Senior Leverage
Ratio as of the end of any fiscal quarter of Equinix to exceed the maximum ratio
set forth in the following table for the applicable fiscal quarter end of
Equinix:

 

Fiscal Quarter End

   Maximum Ratio

For the fiscal quarters ending June 30, 2012, September 30, 2012 and
December 31, 2012

   3.50:1.00

For the fiscal quarters ending March 31, 2013, June 30, 2013, September 30, 2013
and December 31, 2013

   3.25:1.00

For fiscal quarters ending March 31, 2014 and thereafter

   3.00:1.00

7.12. Negative Pledge. (i) Except as permitted by clause (h) of Section 7.05 or
as otherwise expressly pre-approved by the Administrative Agent (at the
direction of the Required Lenders) in writing after the date hereof, allow any
Person or entity to, sell, transfer, assign, mortgage, pledge, lease, grant a
security interest in, or encumber any of the Loan Party Accounts Receivable (or
attempt or contract to do so, or otherwise allow, create, permit or suffer any
of the foregoing to exist) (for the avoidance of doubt, Loan Party Accounts
Receivable do not include any accounts owned by any non-Guarantor Subsidiaries
of Equinix), or (ii) enter into or suffer to exist or become effective any
agreement that prohibits or limits the ability of the Borrower to create, incur,
assume or suffer to exist any Lien or other encumbrance upon any of the Loan
Party Accounts Receivable in order to hereafter secure any of their Obligations,
other than (W) this Agreement and the other Loan Documents, (X) the restrictions
contained in the Senior Notes Indentures (as such restrictions are in effect on
the date hereof), (Y) customary restrictions on the assignment of leases,
licenses and other agreements, and (Z) customary restrictions and conditions
contained in any agreement relating to any disposition expressly permitted by
clause (h) of Section 7.05.

 

-85-



--------------------------------------------------------------------------------

7.13. Prepayments of Certain Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any portion of (a) the
7.00% Senior Notes Due 2021, (b) the 8.125% Senior Notes Due 2018, (c) except to
the extent provided in Section 7.06(e), any Convertible Subordinated Notes or
other Indebtedness that is subordinated to the Obligations, or (d) any other
long-term public or privately placed debt securities, or other long-term
Indebtedness in an amount in excess of $100,000,000, of the Borrower or any of
its Restricted Subsidiaries, in each case, unless (X) no Default or Event of
Default has occurred and is continuing or would result therefrom, and (Y) after
giving effect thereto, the sum of the unrestricted cash, cash equivalents,
freely tradable and liquid short term-investments and freely tradable and liquid
long-term investments of Equinix and its Subsidiaries on a consolidated basis is
at least $500,000,000.

7.14. Restriction on REITs. Organize as, elect to become or otherwise be
qualified as, a REIT under any applicable laws, rules and regulations, unless
(a) no Default or Event of Default has occurred and is continuing or would
result therefrom, and (b) after giving effect thereto, the Borrower is in
compliance with the financial covenants set forth in Section 7.11 on a pro forma
basis.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or any interest on any
Loan or on any L/C Obligation, or (ii) within three Business Days after the same
becomes due, any fee due hereunder or any other amount payable hereunder or
under any other Loan Document; or

(b) Covenants. Any Loan Party breaches, or fails to perform or observe, any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05
(as to existence only), 6.10, 6.11, 6.14, 6.16, 6.17 or ARTICLE VII (including,
but not limited to, any financial covenant set forth in Section 7.11); or

(c) Other Breaches. Any Loan Party fails to perform or observe any covenant or
agreement (not specified in subsections (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after the earlier of (i) a Responsible Officer of a Loan Party obtaining
knowledge of such failure and (ii) the Administrative Agent or a Lender
notifying such Loan Party in writing of such failure; or

(d) Default under Other Loan Documents. Any default or event of default occurs
under any other Loan Document or other document required by or delivered in
connection with this Agreement (after giving effect to any applicable grace
periods) or any such document is no longer in effect, or any Guarantor purports
to revoke or disavow a guaranty of any of the Obligations; or

 

-86-



--------------------------------------------------------------------------------

(e) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(f) Cross-Default. (i) Any default occurs under any agreement of the Borrower or
its Subsidiaries (other than any agreement entered into by any Unrestricted
Subsidiary with respect to Indebtedness of such Unrestricted Subsidiary for
which there is no recourse to the Borrower or any Restricted Subsidiary) that
permits the counterparty to such agreement to declare to be due and payable
prior to the stated maturity thereof an obligation of the Borrower or any of its
Subsidiaries of $50,000,000 or more, individually or in the aggregate for any or
all such entities; or (ii) the Borrower or any Subsidiary thereof (X) fails to
observe or perform any other agreement or condition relating to any such
obligation or contained in any instrument or agreement evidencing, securing or
relating thereto, or (Y) any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such obligation
or the beneficiary or beneficiaries of such obligation (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such obligation to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such obligation
to be made, prior to its stated maturity, or such obligation to become payable
or cash collateral in respect thereof to be demanded, unless, in the case of
clause (f)(ii)(Y), the Borrower would not be prohibited from prepaying such
Indebtedness under Section 7.13, disregarding for this purpose any Default that
would otherwise arise under this Section 8.01(f)(ii)(Y); or (iii) there occurs
under any Swap Contract (other than a Swap Contract entered into by an
Unrestricted Subsidiary for which there is no recourse to the Borrower or any
Restricted Subsidiary) an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which the Borrower or any Subsidiary is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Borrower or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Borrower
or such Subsidiary as a result thereof is $50,000,000 or more; or

(g) Insolvency Proceedings. Any Loan Party or any Material Subsidiary institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(h) Receivers. A receiver or similar official is appointed for a substantial
portion of any Loan Party’s or any Material Subsidiary’s business, or the
business is terminated; or

(i) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 45 days after its issue or levy; or

 

-87-



--------------------------------------------------------------------------------

(j) Judgments. (i) Any judgments or arbitration awards are entered against the
Borrower or any Subsidiary thereof (other than, solely with respect to judgments
or awards as to which there is no claim or recourse against the Borrower or any
Restricted Subsidiary, any Unrestricted Subsidiary) in an aggregate amount of
$50,000,000 or more, and there is a period of 45 consecutive days during which
either such judgments or arbitration awards remain unpaid or unsatisfied or a
stay of enforcement of such judgments, by reason of a pending appeal, is not in
effect; or (ii) any one or more non-monetary final judgments are entered against
the Borrower or any Subsidiary thereof that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and there is a period of 45 consecutive days during which a stay of enforcement
of such non-monetary final judgment(s), by reason of a pending appeal, is not in
effect; or

(k) ERISA. An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of any Loan Party under Title IV of ERISA to the Pension Plan, Multiemployer
Plan or the PBGC in an aggregate amount of $50,000,000 or more, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount of $50,000,000 or more; or

(l) Invalidity of Loan Documents. The Borrower, any other Loan Party or any
Pledged Subsidiary asserts in writing that this Agreement or any other Loan
Documents, or part thereof, is invalid, or a court of competent jurisdiction
invalidates any part of this Agreement or any other Loan Document; or

(m) Change of Control. A Change of Control occurs.

8.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligations shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower and Guarantors;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the obligation of

 

-88-



--------------------------------------------------------------------------------

each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall, subject to the provisions
of Sections 2.17 and 2.18, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
ARTICLE III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under ARTICLE III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and L/C Borrowings in proportion to the respective
amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.04 and 2.17;

Sixth, to payment of the portion of Secured Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the Hedge
Banks and the Cash Management Banks; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings

 

-89-



--------------------------------------------------------------------------------

under such Letters of Credit as they occur. If any amount remains on deposit as
Cash Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Secured
Obligations, in the order set forth above.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of ARTICLE IX for
itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01. Appointment and Authority.

(a) Appointment. Each of the Lenders and the L/C Issuer hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including, to the
extent applicable, in its capacities as a Hedge Bank and a Cash Management Bank)
and the L/C Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this ARTICLE IX and
ARTICLE X (including Section 10.04(c)), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents, as if
set forth in full herein with respect thereto.

9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or

 

-90-



--------------------------------------------------------------------------------

“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

9.03. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in ARTICLE IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

-91-



--------------------------------------------------------------------------------

9.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06. Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights,

 

-92-



--------------------------------------------------------------------------------

powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

(b) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of its respective duties and obligations hereunder
or under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

9.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08. No Other Rights or Duties, Etc. Anything herein to the contrary
notwithstanding, neither the Arranger nor any syndication agent or documentation
agents listed on the cover page hereof shall have any rights, privileges,
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except (a) in the case of any such Person, in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder
and (b) in the case of the Arranger only, as set forth in the Fee Letter.

 

-93-



--------------------------------------------------------------------------------

9.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(i) and (j), 2.10 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer in any such proceeding.

The Loan Parties and the Secured Parties hereby irrevocably authorize the
Administrative Agent, based upon the instruction of the Required Lenders, to
(a) credit bid and in such manner purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Section 363 of the Bankruptcy Code or any similar Laws in any other
jurisdictions to which a Loan Party is subject, or (b) credit bid and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral at any other sale or foreclosure conducted
by (or with the consent or at the direction of) the Administrative Agent
(whether by judicial action or otherwise) in accordance with applicable Law. In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid
ratably, after giving effect to the priorities outlined in the waterfall of
payment in Section 8.03 above (with Secured Obligations with respect to
contingent or unliquidated claims (excluding L/C Obligations and other
contingent or unliquidated claims of a fixed or readily determinable amount)
being disregarded for such purpose), and the Secured Parties whose Secured
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Secured Obligations credit bid in relation to the
aggregate amount of Secured Obligations so credit bid) in the asset or assets so
purchased (or in the Equity Interests of the acquisition vehicle or vehicles
that are used to consummate such purchase). Except as provided above and
otherwise expressly provided for herein or in the other Collateral Documents,
the Administrative Agent will not execute and deliver a release of any Lien on
any Collateral. Upon request by the Administrative Agent or the Borrower at any
time, the Secured Parties will confirm in writing the Administrative Agent’s
authority to release any such Liens on particular types or items of Collateral
pursuant to this Section 9.09.

 

-94-



--------------------------------------------------------------------------------

9.10. Collateral and Multiparty Guaranty Matters. Each of the Lenders (including
to the extent applicable, in its capacities as a Cash Management Bank and a
Hedge Bank) and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion:

(a) to release any Lien on any property (including on any Equity Securities of
Subsidiaries) granted to or held by the Administrative Agent under any Loan
Document (i) upon the Facility Termination Date, (ii) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document, or (iii) consisting of an instrument, if the Indebtedness evidenced
thereby has been paid in full, (iv) consisting of Real Property Lease Accounts,
if requested by a Loan Party in connection with the incurrence by any Loan Party
of any Indebtedness secured primarily by real property, to the extent such
Indebtedness (and the Lien securing such Indebtedness) is permitted hereunder or
(v) if approved, authorized or ratified in writing by the Required Lenders (or
all Lenders to the extent required under Section 10.01) in accordance with
Section 10.01; and

(b) to release any Guarantor from its obligations under the Multiparty Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Multiparty Guaranty pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Multiparty Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11. Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein, no Cash Management Bank or Hedge Bank that
obtains the benefit of the provisions of Section 8.03, the Multiparty Guaranty
or any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any

 

-95-



--------------------------------------------------------------------------------

Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Multiparty Guaranty or any
Collateral Document) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this ARTICLE IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements except to the
extent expressly provided herein and unless the Administrative Agent has
received a Secured Party Designation Notice of such Secured Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. The Administrative Agent shall not be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements in the case of a Facility Termination Date.

ARTICLE X.

MISCELLANEOUS

10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

-96-



--------------------------------------------------------------------------------

(e) change Section 2.14 or 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(g) (i) amend Section 1.06 or the definition of “Alternative Currency” other
than to eliminate currencies available to be utilized as Alternative Currencies
without the written consent of each Lender, or (ii) amend the first
parenthetical appearing in definition of “Interest Period” other than to
eliminate such parenthetical or any period set forth in such parenthetical
without the written consent of each Lender; or

(h) release all or substantially all of the Collateral or all or substantially
all of the value of the Multiparty Guaranty without the written consent of each
Lender, except to the extent the release of any Guarantor is permitted pursuant
to Section 9.10 (in which case such release may be made by the Administrative
Agent acting alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it;
(ii) [intentionally omitted]; (iii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document; and (iv) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding the foregoing, only the written consent
of the Administrative Agent shall be required for purposes of amending, waiving
or otherwise modifying Section 6.18 or Schedule 6.18. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

10.02. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Guarantors, the Administrative Agent or the L/C
Issuer, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

 

-97-



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to ARTICLE
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR

 

-98-



--------------------------------------------------------------------------------

ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d) Change of Address, Etc. The Borrower, the Administrative Agent and the L/C
Issuer may change its respective address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower or any Guarantor even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower or any Guarantor. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

-99-



--------------------------------------------------------------------------------

10.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.14), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.14,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

-100-



--------------------------------------------------------------------------------

(b) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities,
penalties and related expenses (including the fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
such Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower or such other Loan
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower or any other Loan
Party for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.13(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower and each other Loan Party shall not assert, and
hereby waives, and

 

-101-



--------------------------------------------------------------------------------

acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05. Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower or any other Loan Party is made to the Administrative Agent, the L/C
Issuer or any Lender, or the Administrative Agent, the L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor,
except in connection with a transaction permitted by Section 7.04(a)(i),
Section 7.04(a)(ii), Section 7.04(a)(iv), or Section 7.05(a), any Guarantor may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no

 

-102-



--------------------------------------------------------------------------------

Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) under any Facility or, if the Commitment under such
Facility is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender under such Facility subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

-103-



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment of Revolving Loans or Revolving
Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event

 

-104-



--------------------------------------------------------------------------------

that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain and update at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

 

-105-



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant to which that Lender has sold a
participation and the principal amounts of each such Participant’s interest in
the Commitments, Loans, L/C Obligations or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, L/C Obligations or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, L/C Obligation or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’ prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(g) Resignation By Bank of America as L/C Issuer after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer. In the event of any such resignation as L/C
Issuer, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer. If

 

-106-



--------------------------------------------------------------------------------

Bank of America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Revolving Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.04(c)). Upon the appointment of a
successor L/C Issuer, (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer, and
(ii) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

10.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower. For purposes of this Section, “Information”
means all information received from the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower
or any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

-107-



--------------------------------------------------------------------------------

10.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower and the other Loan Parties now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or Loan Parties may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Secured Obligations owing to such Defaulting Lender as
to which it exercised such right of setoff. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower or other relevant Loan Party and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the

 

-108-



--------------------------------------------------------------------------------

Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the L/C Issuer,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

10.13. Replacement of Lenders. If (i) any Mandatory Cost is payable to any
Lender under Section 2.09(a), (ii) any Lender requests compensation under
Section 3.04, (iii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iv) any Lender is a Defaulting Lender, or (v) any Lender has
refused or failed, within a reasonable period of time (as determined by
Administrative Agent in its reasonable discretion) from first receiving a
written request therefor from Administrative Agent, to provide its written
approval of any amendment, consent or waiver in respect of any matter related to
this Agreement or the other Loan Documents requiring that all Lenders or all
affected Lenders will have given written approval of such requested amendment,
consent or waiver pursuant to Section 10.01 and in such instance Lenders
sufficient to constitute Required Lenders have already provided such written
approval pursuant to Section 10.01, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

-109-



--------------------------------------------------------------------------------

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from Mandatory Cost being
payable under Section 2.09(a), a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such Mandatory Cost, compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

-110-



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. THE BORROWER AND EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN Section 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger and
the Lenders are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arranger and the Lenders, on the other hand, (B) each
of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arranger and each Lender is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower, any other Loan Party or any of their respective Affiliates, or any

 

-111-



--------------------------------------------------------------------------------

other Person and (B) neither the Administrative Agent, the Arranger nor any
Lender has any obligation to the Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arranger, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, the
Arranger nor any Lender has any obligation to disclose any of such interests to
the Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, the Borrower and each other Loan Party hereby
waives and releases any claims that it may have against the Administrative
Agent, the Arranger or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

10.17. Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

10.18. USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

10.19. Multiparty Guaranty.

(a) Multiparty Guaranty. Each Guarantor hereby absolutely and unconditionally,
jointly and severally guarantees, as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all of the Secured Obligations, whether
for principal, interest, premiums, fees, indemnities, damages, costs, expenses
or otherwise, of the Borrower to the Secured Parties, arising hereunder or under
any other Loan Document, any Secured Cash Management Agreement or any Secured
Hedge Agreement (including all renewals, extensions, amendments, refinancings
and other modifications thereof and all costs, attorneys’ fees and expenses
incurred by the Secured Parties in connection with the collection or enforcement
thereof). Notwithstanding the foregoing, the

 

-112-



--------------------------------------------------------------------------------

liability of each Guarantor individually with respect to this Multiparty
Guaranty shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable state law. The Administrative Agent’s books and records showing
the amount of the Secured Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon each Guarantor, and conclusive
for the purpose of establishing the amount of the Secured Obligations. This
Multiparty Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Secured Obligations or any instrument or
agreement evidencing any Secured Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Secured Obligations which might
otherwise constitute a defense to the obligations of the Guarantors, or any of
them, under this Multiparty Guaranty, and each Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to
any or all of the foregoing.

(b) Rights of Lenders. Each Guarantor consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:
(i) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Secured Obligations or any part
thereof; (ii) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of this Multiparty
Guaranty or any Secured Obligations; (iii) apply such security and direct the
order or manner of sale thereof as the Administrative Agent, the L/C Issuer and
the Lenders in their sole discretion may determine; and (iv) release or
substitute one or more of any endorsers or other guarantors of any of the
Secured Obligations. Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Multiparty Guaranty or which, but for this provision, might operate as a
discharge of such Guarantor.

(c) Certain Waivers. Each Guarantor waives (i) any defense arising by reason of
any disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrower; (ii) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower; (iii) the benefit of any statute of limitations affecting any
Guarantor’s liability hereunder; (iv) any right to proceed against the Borrower,
proceed against or exhaust any security for the Secured Obligations, or pursue
any other remedy in the power of any Secured Party whatsoever; (v) any benefit
of and any right to participate in any security now or hereafter held by any
Secured Party; and (vi) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by applicable
Law limiting the liability of or exonerating guarantors or sureties. Each
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Secured
Obligations, and all notices of acceptance of this Multiparty Guaranty or of the
existence, creation or incurrence of new or additional Secured Obligations. Each
Guarantor waives any rights and defenses that are or may become available to it
by reason of §§ 2787 to 2855, inclusive, and §§ 2899 and 3433 of the California
Civil Code.

 

-113-



--------------------------------------------------------------------------------

(d) Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Secured Obligations and the obligations of any other guarantor, and a separate
action may be brought against each Guarantor to enforce this Multiparty Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

(e) Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Multiparty Guaranty until all of the Secured
Obligations and any amounts payable under this Multiparty Guaranty have been
indefeasibly paid and performed in full and the Commitments and the Facilities
are terminated. If any amounts are paid to a Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Secured Parties to
reduce the amount of the Secured Obligations, whether matured or unmatured.

(f) Termination; Reinstatement. This Multiparty Guaranty is a continuing and
irrevocable guaranty of all Secured Obligations now or hereafter existing and
shall remain in full force and effect until the Facility Termination Date
(whereupon the Guarantors’ obligations under this Multiparty Guaranty shall
terminate, other than contingent indemnification obligations and subject to the
following sentences). Notwithstanding the foregoing, this Multiparty Guaranty
shall continue in full force and effect or be revived, as the case may be, if
any payment by or on behalf of the Borrower or a Guarantor is made, or any of
the Secured Parties exercises its right of setoff, in respect of the Secured
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Secured Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Secured Parties are in possession of or have
released this Multiparty Guaranty and regardless of any prior revocation,
rescission, termination or reduction. The obligations of each Guarantor under
this paragraph shall survive termination of this Multiparty Guaranty.

(g) Stay of Acceleration. If acceleration of the time for payment of any of the
Secured Obligations is stayed, in connection with any case commenced by or
against a Guarantor or the Borrower under any Debtor Relief Laws, or otherwise,
all such amounts shall nonetheless be payable by each Guarantor, jointly and
severally, immediately upon demand by the Secured Parties.

(h) Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as such Guarantor requires, and that none of the Secured Parties has any duty,
and such Guarantor is not relying on the Secured Parties at any time, to
disclose to it any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (each Guarantor waiving any
duty on the part of the Secured Parties to disclose such information and any
defense relating to the failure to provide the same).

 

-114-



--------------------------------------------------------------------------------

(i) Appointment of Borrower. Each of the Guarantors hereby appoints the Borrower
to act as its agent for all purposes of this Agreement and the other Loan
Documents and agrees that (i) the Borrower may execute such documents on behalf
of such Guarantor as the Borrower deems appropriate in its sole discretion and
each Guarantor shall be obligated by all of the terms of any such document
executed on its behalf, (ii) any notice or communication delivered by the
Administrative Agent or the Lender to the Borrower shall be deemed delivered to
each Guarantor and (iii) the Administrative Agent or the Lenders may accept, and
be permitted to rely on, any document, instrument or agreement executed by the
Borrower on behalf of each Guarantor.

(j) Right of Contribution. The Guarantors agree among themselves that, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against the other Guarantors as permitted under applicable Law.

10.20. Designation as Senior Debt. All Obligations shall be “Designated Senior
Indebtedness” for purposes of, and as defined in, each of (i) that certain
indenture dated as of September 26, 2007, between Equinix, as issuer, and U.S.
Bank National Association, as trustee, and all supplemental indentures thereto,
(ii) that certain indenture dated as of June 12, 2009, between Equinix, as
issuer, and U.S. Bank National Association, as trustee, and all supplemental
indentures thereto, and (iii) any future subordinated indentures or similar
instruments issued by any Loan Party after the Closing Date.

10.21. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.22. Subordination. Each Loan Party (a “Subordinating Loan Party”) hereby
subordinates the payment of all obligations and indebtedness of any other Loan
Party owing to it, whether now existing or hereafter arising, including but not
limited to any obligation of any such other Loan Party to the Subordinating Loan
Party as subrogee of the Secured Parties or resulting

 

-115-



--------------------------------------------------------------------------------

from such Subordinating Loan Party’s performance under the Multiparty Guaranty,
to the indefeasible payment in full in cash of all Obligations. If the
Administrative Agent on behalf of the Secured Parties so requests while a
Default or Event of Default has occurred and is continuing (any such request, a
“Turnover Request”), any such obligation or indebtedness of any such other Loan
Party to the Subordinating Loan Party shall be enforced and performance received
by the Subordinating Loan Party as trustee for the Secured Parties and the
proceeds thereof shall be paid over to the Administrative Agent for the benefit
of the Secured Parties on account of the Secured Obligations, but without
reducing or affecting in any manner the liability of the Subordinating Loan
Party under this Agreement. Without limitation of the foregoing, so long as no
Default or Event of Default has occurred and is continuing and the
Administrative Agent on behalf of the Secured Parties has not made a Turnover
Request, the Loan Parties may make and receive payments with respect to
intercompany obligations and Indebtedness; provided, that in the event that any
Loan Party receives any payment of any intercompany obligations and Indebtedness
at a time when such payment is prohibited by this Section, such payment shall be
held by such Loan Party, in trust for the benefit of, and shall be paid
forthwith over and delivered, upon written request, to the Administrative Agent.

[Rest of page intentionally left blank; signature pages follow.]

 

-116-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     EQUINIX, INC.     By:  

/s/ Stephen M. Smith

    Name:  

Stephen M. Smith

    Title:  

CEO & President

GUARANTORS:     EQUINIX OPERATING CO., INC.     By:  

/s/ Stephen M. Smith

    Name:  

Stephen M. Smith

    Title:  

CEO & President

    EQUINIX PACIFIC, INC.     By:  

/s/ Stephen M. Smith

    Name:  

Stephen M. Smith

    Title:  

CEO & President

    SWITCH & DATA FACILITIES COMPANY, INC.     By:  

/s/ Keith Taylor

    Name:  

Keith Taylor

    Title:  

CFO

    SWITCH & DATA HOLDINGS, INC.     By:  

/s/ Keith Taylor

    Name:  

Keith Taylor

    Title:  

CFO

    EQUINIX SERVICES, INC.     By:  

/s/ Keith Taylor

    Name:  

Keith Taylor

    Title:  

CFO

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Matthew Hichborn

Name:  

Matthew Hichborn

Title:  

Assistant Vice President

BANK OF AMERICA, N.A.,

as a Lender and L/C Issuer

By:  

/s/ Bassam Wehbe

Name:  

Bassam Wehbe

Title:  

Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:  

/s/ Ronnie Glenn

Name:  

Ronnie Glenn

Title:  

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

/s/ Jeffrey A. French

Name:  

Jeffrey A. French

Title:  

SVP

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender

By:  

/s/ Steve Clear

Name:  

Steve Clear

Title:  

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ Anca Trifan

Name:  

Anca Trifan

Title:  

Managing Director

By:  

/s/ Benjamin Souh

Name:  

Benjamin Souh

Title:  

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

HSBC BANK PLC,

as a Lender

By:  

/s/ Ben Handler

Name:  

Ben Handler

Title:  

Director, Corporate Capital Origination

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

HSBC BANK U.S.A., NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Raed Y. Alfayoumi

Name:  

Raed Y. Alfayoumi

Title:  

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. as a Lender By:  

/s/ Goh Siew Tan

Name:  

Goh Siew Tan

Title:  

Vice President

:

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

By:  

/s/ Patricia Boussaroque

Name:  

Patricia Boussaroque

Title:  

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION

as a Lender

By:  

/s/ David W. Kee

Name:  

David W. Kee

Title:  

Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:  

/s/ Nicholas Hahn

Name:  

Nicholas Hahn

Title:  

Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UNION BANK, N.A., as a Lender By:  

/s/ Richard Vian

Name:  

 

Title:  

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Richard J. Ameny, Jr.

Name:  

Richard J. Ameny, Jr.

Title:  

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender

By:  

/s/ Catherine Hill

Name:  

Catherine Hill

Title:  

Assistant Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1.01

Existing Letters of Credit

 

Letter of Credit #

 

Beneficiary

 

Amount

 

Expiry Date

 

Currency

3098777

  MISSION WEST PROPERTY   1,000,000.00   6/1/2013   USD($)

3098778

  777 SINATRA DRIVE CO   7,800,000.00   3/6/2013   USD($)

3098848

  DIGITAL LAKESIDE, LLC   735,435.00   6/5/2013   USD($)

3098849

  CP/IPERS SECAUCUS, LLC   436,762.50   6/1/2013   USD($)

3098850

  DIGITAL ASHBURN CS   666,667.00   6/5/2013   USD($)

3098851

  WELLS FARGO BANK, N.A.   753,500.00   6/1/2013   USD($)

3100629

  BANK OF AMERICA, N.A.   245,469.22   10/1/2012   AUD

3100630

  BANK OF AMERICA, N.A.   641,371.75   10/1/2012   AUD

3102294

  HARTZ MOUNTAIN ASSOCIATION   1,000,000.00   4/15/2013   USD($)

3112895

  METROPOLITAN LIFE INSURANCE   687,640.68   6/17/2012   USD($)

3113974

  5851 WEST SIDE ASSOCIATION   1,390,065.00   8/11/2012   USD($)

3116616

  BANK OF AMERICA, N.A.   48,835.83   3/28/2013   EUR

3118477

  SOUTHERN CALIFORNIA   6,043,000.00   11/6/2012   USD($)



--------------------------------------------------------------------------------

SCHEDULE 1.02

MANDATORY COST FORMULAE

 

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

 

  (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Borrower or any Lender, deliver to the Borrower or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 

3. The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 

4. The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to any Loan in Sterling:

 

 

AB+C(B-D)+E × 0.01

  per cent per annum      100 - (A+C)     

 

  (b) in relation to any Loan in any currency other than Sterling:

 

 

E × 0.01

  per cent per annum      300     

Where:

 

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.



--------------------------------------------------------------------------------

  “B” is the percentage rate of interest (excluding the Applicable Margin, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.09(b) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.

 

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  “D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7.

If requested by the Administrative Agent or the Borrower, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the



--------------------------------------------------------------------------------

  Administrative Agent and the Borrower, the rate of charge payable by such
Lender to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by such Lender as being the average of the Fee Tariffs
applicable to such Lender for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of such Lender.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of the Lending Office out of which it is making available
its participation in the relevant Loan; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

 

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Revolving
Commitment      Applicable
Percentage of
Revolving
Commitment     Term
Commitment      Applicable
Percentage of
Term Commitment     Total  

Bank of America, N.A.

   $ 95,333,333.35         17.333333336 %    $ 54,666,666.65        
27.333333325 %    $ 150,000,000.00   

Wells Fargo Bank, National Association

   $ 66,000,000.00         12.000000000 %    $ 24,000,000.00        
12.000000000 %    $ 90,000,000.00   

Barclays Bank PLC

   $ 40,333,333.33         7.333333333 %    $ 14,666,666.67         7.333333335
%    $ 55,000,000.00   

Deutsche Bank AG New York Branch

   $ 40,333,333.33         7.333333333 %    $ 14,666,666.67         7.333333335
%    $ 55,000,000.00   

HSBC Bank plc

   $ 20,166,666.67         3.666666667 %    $ 7,333,333.33         3.666666665
%    $ 27,500,000.00   

HSBC Bank U.S.A. National Association

   $ 20,166,666.66         3.666666665 %    $ 7,333,333.34         3.666666670
%    $ 27,500,000.00   

JPMorgan Chase Bank, N.A.

   $ 40,333,333.33         7.333333333 %    $ 14,666,666.67         7.333333335
%    $ 55,000,000.00   

SunTrust Bank

   $ 40,333,333.33         7.333333333 %    $ 14,666,666.67         7.333333335
%    $ 55,000,000.00   

The Royal Bank of Scotland plc

   $ 55,000,000.00         10.000000000 %      —           —        $
55,000,000.00   

Citibank, N.A.

   $ 33,000,000.00         6.000000000 %    $ 12,000,000.00         6.000000000
%    $ 45,000,000.00   

U.S. Bank National Association

   $ 33,000,000.00         6.000000000 %    $ 12,000,000.00         6.000000000
%    $ 45,000,000.00   

Union Bank, N.A.

   $ 33,000,000.00         6.000000000 %    $ 12,000,000.00         6.000000000
%    $ 45,000,000.00   

Sumitomo Mitsui Banking Corporation

   $ 18,333,333.33         3.333333333 %    $ 6,666,666.67         3.333333335
%    $ 25,000,000.00   

Comerica Bank

   $ 14,666,666.67         2.666666667 %    $ 5,333,333.33         2.666666665
%    $ 20,000,000.00      

 

 

    

 

 

   

 

 

    

 

 

   

 

 

 

Total

   $ 550,000,000.00         100 %    $ 200,000,000.00         100 %    $
750,000,000.00      

 

 

    

 

 

   

 

 

    

 

 

   

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES; OTHER EQUITY INVESTMENTS

Part (a)

 

Entity    Ownership AMERICAS    Equinix Operating Co., Inc.*    Wholly-owned by
Equinix, Inc. Equinix Pacific, Inc.*    Wholly-owned by Equinix, Inc. Equinix
RP, Inc.*    Wholly-owned by Equinix Operating Co., Inc. Equinix South America
Holdings, LLC*    Wholly-owned by Equinix, Inc. Equinix RP II LLC*   
Wholly-owned by Equinix Operating Co., Inc. CHI 3, LLC*    Wholly-owned by
Equinix Operating Co., Inc. CHI 3 Procurement, LLC*    Wholly-owned by Equinix
Operating Co., Inc. NY3, LLC*    Wholly-owned by Equinix, Inc. SV1, LLC*   
Wholly-owned by Equinix Operating Co., Inc. LA4, LLC*    Wholly-owned by Equinix
Operating Co., Inc. Switch & Data Facilities Company, Inc.*    Wholly-owned by
Equinix, Inc. Switch & Data Holdings, Inc.*    Wholly-owned by Switch & Data
Facilities Company, Inc. Equinix Services, Inc.*    Wholly-owned by Switch &
Data Holdings, Inc. Switch & Data Facilities Company LLC*    Wholly-owned by
Equinix Services, Inc. Switch and Data Operating Company LLC*    Wholly-owned by
Equinix Services, Inc. Equinix Operating Co LLC*    Wholly-owned by Equinix
Services, Inc. Equinix Canada Ltd.    Wholly-owned by Equinix Services, Inc.
Switch & Data AZ One LLC*    Wholly-owned by Switch & Data Facilities Company
LLC Switch & Data CA One LLC*    Wholly-owned by Switch & Data Facilities
Company LLC Switch & Data CA Two LLC*    Wholly-owned by Switch & Data
Facilities Company LLC Switch and Data CA Nine LLC*    Wholly-owned by Switch
and Data Operating Company LLC Switch And Data CA Eleven LLC*    Wholly-owned by
Switch and Data Operating Company LLC Switch & Data CO One LLC*    Wholly-owned
by Switch & Data Facilities Company LLC Switch & Data FL One LLC*   
Wholly-owned by Switch & Data Facilities Company LLC Switch & Data FL Two LLC*
   Wholly-owned by Switch & Data Facilities Company LLC Switch and Data FL Seven
LLC*    Wholly-owned by Switch and Data Operating Company LLC Switch and Data GA
Three LLC*    Wholly-owned by Switch and Data Operating Company LLC Switch and
Data GA Four LLC*    Wholly-owned by Switch and Data Operating Company LLC
Switch & Data IL One LLC*    Wholly-owned by Switch & Data Facilities Company
LLC Switch & Data IN One LLC*    Wholly-owned by Switch & Data Facilities
Company LLC Switch & Data MA One LLC*    Wholly-owned by Switch & Data
Facilities Company LLC Switch & Data MI One LLC*    Wholly-owned by Switch &
Data Facilities Company LLC Switch & Data MO One LLC*    Wholly-owned by Switch
& Data Facilities Company LLC Switch And Data NJ Two LLC*    Wholly-owned by
Switch and Data Operating Company LLC Switch & Data NY One LLC*    Wholly-owned
by Switch & Data Facilities Company LLC Switch and Data NY Four LLC*   
Wholly-owned by Switch and Data Operating Company LLC Switch and Data NY Five
LLC*    Wholly-owned by Switch and Data Operating Company LLC



--------------------------------------------------------------------------------

Entity    Ownership Switch & Data/NY Facilities Company, LLC*    Wholly-owned by
Switch and Data Operating Company LLC Switch & Data OH One LLC*    Wholly-owned
by Switch & Data Facilities Company LLC Switch & Data PA Two LLC*   
Wholly-owned by Switch & Data Facilities Company LLC Switch and Data PA Three
LLC*    Wholly-owned by Switch and Data Operating Company LLC Switch and Data PA
Four LLC*    Wholly-owned by Switch and Data Operating Company LLC Switch & Data
TN Two LLC*    Wholly-owned by Switch & Data Facilities Company LLC Switch &
Data TX One LLC*    Wholly-owned by Switch & Data Facilities Company LLC Switch
and Data TX Five LP*    Owned by Switch and Data Dallas Holdings I and Switch
and Data Dallas Holdings II Switch and Data Dallas Holdings I LLC*   
Wholly-owned by Switch and Data Operating Company LLC Switch and Data Dallas
Holdings II LLC*    Wholly-owned by Switch and Data Operating Company LLC
Switch & Data VA One LLC*    Wholly-owned by Switch & Data Facilities Company
LLC Switch & Data VA Two LLC*    Wholly-owned by Switch & Data Facilities
Company LLC Switch and Data VA Four LLC*    Wholly-owned by Switch and Data
Operating Company LLC Switch & Data WA One LLC*    Wholly-owned by Switch & Data
Facilities Company LLC Switch and Data WA Three LLC*    Wholly-owned by Switch
and Data Operating Company LLC Zion RJ Participaçoes S.A.   

56% owned by Equinix South America Holdings, LLC

44% owned by Riverwood Capital

ALOG Data Centers do Brasil S.A.   

90% owned by Zion RJ Participaçoes S.A.

10% owned by Management

Alog-01 Soluções de Tecnologia em Informática Ltda.    100% owned by ALOG Data
Centers do Brasil S.A. Alog-02 Soluções de Tecnologia em Informática S.A.   
100% owned by ALOG Data Centers do Brasil S.A. Alog-03 Soluções de Tecnologia em
Informática Ltda.    100% by ALOG Data Centers do Brasil S.A. ASIA PACIFIC   
Equinix Hong Kong Limited    Wholly-owned by Equinix Pacific, Inc. Equinix Japan
K.K.    Wholly-owned by Equinix Pacific, Inc. Equinix Australia Pty Limited   
Wholly-owned by Equinix Hong Kong Limited Equinix Asia Pacific Pte Ltd   
Wholly-owned by Equinix Pacific, Inc. Equinix Singapore Holdings Pte Ltd   
Wholly-owned by Equinix Asia Pacific Pte Ltd Equinix Singapore Pte. Ltd.   
Wholly-owned by Equinix Singapore Holdings Pte Ltd Equinix WFOE in Shanghai   
Wholly-owned by Equinix Hong Kong Limited EMEA    Equinix (Luxembourg) Holdings
S.à r.l.    Wholly-owned by Equinix, Inc. Equinix (Luxembourg) Investments S.à
r.l.    Wholly-owned by Equinix (Luxembourg) Holdings S.à r.l.

Equinix (Luxembourg) Investments S.à r.l.

Hong Kong Branch

   Wholly-owned by Equinix (Luxembourg) Investments S.à r.l. Equinix Europe Ltd
   Wholly-owned by Equinix (Luxembourg) Investments S.à r.l. Equinix Group Ltd
   Wholly-owned by Equinix Europe Ltd Equinix (UK) Ltd    Wholly-owned by
Equinix Group Ltd Equinix (Services) Ltd    Wholly-owned by Equinix Group Ltd



--------------------------------------------------------------------------------

Entity    Ownership Equinix (London) Limited    Wholly-owned by Equinix
(Holding) B.V. Equinix Corporation Ltd    Wholly-owned by Equinix Group Ltd
Equinix Investments Ltd    Wholly-owned by Equinix Corporation Ltd Equinix
(Germany) GmbH    Wholly-owned by InteliSite BV Equinix (Real Estate) GmbH   

94% owned by InteliSite BV

6% owned by Equinix, Inc.

Upminster GmbH   

94% owned by Equinix (Holding) B.V.

6% owned by Equinix, Inc.

Equinix (IBX Services) GmbH    Wholly-owned by Upminster GmbH Equinix (France)
SAS    Wholly-owned by Equinix Group Ltd Equinix (Switzerland) Gmbh   
Wholly-owned by InteliSite BV Equinix (Holdings) B.V.    Wholly-owned by Equinix
Europe Ltd InteliSite BV    Wholly-owned by Equinix Group Ltd Equinix
(Netherlands) Holding Coöperatie U.A.    Wholly-owned by Equinix Europe Ltd
Equinix (Netherlands) BV    Wholly-owned by Equinix (Netherlands) Holding
Coöperatie U.A. Virtu Secure Web- Services BV    Wholly-owned by Equinix
(Netherlands) BV Equinix (Real Estate) BV    Wholly-owned by Equinix
(Netherlands) Holding Coöperatie U.A. INTERCONNECT EXCHANGE EUROPE SL   
Wholly-owned by Equinix Investments Ltd EQUINIX ITALIA S.R.L.    Wholly-owned by
Equinix Europe Ltd EQUINIX MIDDLE EAST FZ LLC    Wholly-owned by Equinix
(Holding) B.V.

 

* Denotes Domestic Subsidiary

Part (b)

None.



--------------------------------------------------------------------------------

SCHEDULE 6.16

UNRESTRICTED SUBSIDIARIES

Equinix South America Holdings, LLC

Zion RJ Participaçoes S.A.

ALOG Data Centers do Brasil S.A.

Alog-01 Soluções de Tecnologia em Informática Ltda.

Alog-02 Soluções de Tecnologia em Informática S.A.

Alog-03 Soluções de Tecnologia em Informática Ltda.



--------------------------------------------------------------------------------

SCHEDULE 6.18

Certain Post Closing Matters

EQUINIX HONG KONG LTD.

(Hong Kong Special Administrative Region of the People’s Republic of China)

 

  (i) Share Charge between the Administrative Agent (as security trustee and
agent) as chargee and Equinix Pacific, Inc., as chargor.

 

  (ii) Original share certificates (and any other documents of title) for all
shares subject to the Share Charge.

 

  (iii) Undated instrument of transfer in respect of the shares subject of the
Share Charge executed by the chargor.

 

  (iv) Resolutions of the board of directors of Equinix Pacific, Inc.,
authorizing it to enter into the Share Charge and all related or ancillary
documents.

 

  (v) Legal Opinion with respect to Share Charge.



--------------------------------------------------------------------------------

EQUINIX JAPAN K.K.

(Japan)

 

  (i) Share Pledge Agreement among the Administrative Agent, Equinix Pacific,
Inc., and Equinix Japan K.K.

 

  (ii) Original Share Certificates (and any other documents of title) for all
pledged shares.

 

  (iii) Certified copy of Shareholder’s registry of Equinix Japan K.K. with
recordation of each Lender’s name and address as evidence of the establishment
of the pledge.

 

  (iv) Legal Opinion with respect to Share Pledge.



--------------------------------------------------------------------------------

EQUINIX ASIA PACIFIC PTE LTD.

(Republic of Singapore)

 

  (i) Share Charge between the Administrative Agent (as security trustee and
agent) as chargee and Equinix Pacific, Inc., as chargor.

 

  (ii) Original share certificates (and any other documents of title) for all
shares subject to the Share Charge.

 

  (iii) Undated instrument of transfer in respect of the shares subject of the
Share Charge executed by the chargor.

 

  (iv) Resolutions of the board of directors of Equinix Pacific, Inc.,
authorizing it to enter into the Share Charge and all related or ancillary
documents.

 

  (v) Legal Opinion with respect to Share Charge.



--------------------------------------------------------------------------------

EQUINIX (LUXEMBOURG) HOLDINGS S.À R.L.,

(Grand Dutchy of Luxembourg)

 

  (i) Share Pledge Agreement between the Administrative Agent and Equinix, Inc.

 

  (ii) Original share certificates (and any other documents of title), if any,
for all shares subject to the Share Pledge.

 

  (iii) Shareholder resolutions for Equinix (Luxembourg) Holdings S.à r.L.
approving Administrative Agent as Shareholder.

 

  (iv) Evidence of registration of pledge.

 

  (v) Legal Opinion with respect to Share Pledge.



--------------------------------------------------------------------------------

EQUINIX CANADA LTD.,

(Province of Ontario, Canada)

 

  (i) Original share certificates (and any other documents of title) for all
pledged shares.

 

  (ii) Undated instruments of transfer in respect of the pledged shares executed
in blank.



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER

AND EACH OTHER LOAN PARTY:

Care of:

Equinix, Inc.

One Lagoon Drive, 4th Floor

Redwood City, CA 94065

Attention: Chief Financial Officer

Telephone: (650) 598-6000

Telecopier: (650) 598-6900

Electronic Mail: ktaylor@equinix.com

Website Address: www.equinix.com

U.S. Taxpayer Identification Number: 77-0487526

with a copy to:

Equinix, Inc.

One Lagoon Drive, 4th Floor

Redwood City, CA 94065

Attention: General Counsel

Telephone: (650) 598-6000

Facsimile: (650) 598-6900



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America Merrill Lynch

Bank of America Plaza

901 Main Street

Mail Code: TX1-492-14-11

Dallas, TX 75202

Attention: Mary Porter

Telephone: (214) 209-9192

Facsimile: (214) 290-9674

Electronic Mail: mary.h.porter@baml.com

Wire Instructions:

(for US Dollars)

Bank of America, N.A.

New York, NY

ABA #:   026-009-593 Acct.#:   1292000883 Attn:   Corporate Credit Services Ref:
  Equinix, Inc.

(for alternative currencies see attached Foreign Exchange Currency Settlement
Instructions)



--------------------------------------------------------------------------------

LOGO [g369814g91c30.jpg]

BANK OF AMERICA GFX OPERATIONS

FOREIGN EXCHANGE CURRENCY SETTLEMENT INSTRUCTIONS

PLEASE ENSURE ALL FUNDS ARE PAID IN FAVOUR OF BANK OF AMERICA NA - BOFAUS6S,
QUOTING OUR ACCOUNT NUMBER

PLEASE INCLUDE A REFERENCE TO “EQUINIX, INC.”

 

CODE

  

COUNTRY

  

CCY

  

CORRESPONDENT

BANK

  

LOCATION

  

SWIFT ID

  

ACCOUNT Number,

IBAN or

NATIONAL ID Number

AUD    Australia    Dollar    Bank of America NA    Sydney    BOFAAUSX   

520190661017

Nat’l ID BSB 232001

CAD    Canada    Dollar    Bank of America Canada    Toronto    BOFACATT   

711465003220

Bank ID 024156792

CHF    Switzerland    Franc    UBS AG    Zurich    UBSWCHZH80A   
CH90 0023 0230 0797 0300 A EUR    EURO    Euro    Bank of America NA    London
   BOFAGB22    GB80BOFA16505065280019 GBP    England    Pound    Bank of America
NA    London    BOFAGB22   

65280027

Sort code 16-50-50

HKD    Hong Kong    Dollar    Bank of America NA    Hong Kong    BOFAHKHX   
605590661013 JPY    Japan    Yen    Bank of America    Tokyo    BOFAJPJX   
606490661046 SGD    Singapore    Dollar    Bank of America NA    Singapore   
BOFASG2X   

621290661054

Nat’l ID 7065212



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

(including financial reporting requirements and bank group communications)

Bank of America Merrill Lynch

Agency Management

1455 Market Street

Mail Code: CA5-701-05-19

San Francisco, CA 94103

Attention: Matthew Hichborn

Telephone: (415) 436-2321

Facsimile: (415) 796-5721

Electronic Mail: matthew.s.hichborn@baml.com

with a copy to:

Bank of America, N.A.

Bay Area Commercial Banking

530 Lytton Avenue, Suite 101

Palo Alto, California 94301

Attention: Bassam Wehbe

Telephone: (650) 798-1109

Facsimile: (650) 853-4595

Electronic Mail: bassam.n.wehbe@baml.com



--------------------------------------------------------------------------------

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1000 W Temple Street

Mail Code: CA9-705-07-05

Los Angeles, CA 90012-1514

Attention: Manuel Banuelos

Telephone: (213) 481-7837

Facsimile: (213) 457-8841

Electronic Mail: manuel.banuelos@baml.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of June 28, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Equinix, Inc., as borrower (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, and L/C Issuer.

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of [Revolving][Term] Loans

 

  ¨ A [conversion] or [continuation] of [Revolving][Term] Loans

 

  1. On                      (a Business Day).

 

  2. In the amount of                             .

 

  3. Comprised of                             .

                                           [Type of Loan requested]

 

  4. In the following currency:                             .

 

  5. For Eurocurrency Rate Loans: with an Interest Period of      months.

The [Revolving/Term] Borrowing, if any, requested herein complies with Sections
2.01 and 2.02 of the Agreement.

[Signature page follows.]



--------------------------------------------------------------------------------

EQUINIX, INC.,

as Borrower

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REVOLVING NOTE

 

$[        ]   June [    ], 2012

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                    or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Revolving Loan from time to time made by the Lender to the Borrower under
that certain Credit Agreement, dated as of June 28, 2012 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan made by the Lender from the date of such Revolving Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. All payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in the currency
in which such Revolving Loan was denominated and in immediately available funds
at the Administrative Agent’s Office for such currency. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Revolving Note is
also entitled to the benefits of the Multiparty Guaranty and the Collateral
Documents. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Revolving Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Revolving Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Revolving Note and endorse thereon the date, amount, currency and
maturity of its Revolving Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

[Signatures follow]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

EQUINIX, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Loan Made

 

Currency

and

Amount of

Loan Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest

Paid This

Date

 

Outstanding

Principal

Balance

This Date

 

Notation

Made By

                                                           



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TERM NOTE

 

$[        ]   June [    ], 2012

FOR VALUE RECEIVED, the undersigned ( the “Borrower”), hereby promises to pay to
                    or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
the Term Loan made by the Lender to the Borrower under that certain Credit
Agreement, dated as of June 28, 2012 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made by the Lender from the date of such Term Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Multiparty Guaranty and the Collateral Documents. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of its Term Loan and payments with respect
thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

[Signatures follow]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

EQUINIX, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of

Interest

Period

 

Amount of
Principal or

Interest

Paid This

Date

 

Outstanding
Principal

Balance

This Date

 

Notation

Made By

                                                           

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:    ,

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of June [    ],
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Equinix, Inc., as borrower (the “Borrower” or
“Equinix”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
and L/C Issuer. Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement.

The undersigned hereby certifies as of the date hereof that he/she is a
Responsible Officer of the Borrower, and that, as such, he/she is authorized to
execute and deliver this Compliance Certificate to the Administrative Agent on
the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by such financial statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. [Except as specifically set forth below,][T]he representations and warranties
of the Borrower and the Guarantors contained in ARTICLE V of the Agreement, and
any representations and warranties of any Loan Party that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct in all material respects on and as of the date hereof,
except (i) for representations and warranties which are qualified by the
inclusion of a materiality standard, which representations and warranties are
true and correct in all respects, and (ii) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Agreement,
including the statements in connection with which this Compliance Certificate is
delivered.

[Exceptions to the representations and warranties of the Loan Parties are as
follows: [provide description of specific exceptions] ]

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

6. The total amount of Net Loan Party Accounts Receivable as of             ,
20    (the “A/R Measurement Date”) is $        . Such amount constitutes at
least 90% of all net accounts receivable of Equinix and its Domestic
Subsidiaries (after intercompany eliminations and excluding Real Property Lease
Accounts)[, except for accounts receivable owned by [            ], which is a
Person constituting a Material Domestic Subsidiary solely a result of it having
been acquired through an Acquisition occurring after the Closing Date but no
earlier than nine months prior to the A/R Measurement Date.]1 The Loan Parties
are in compliance with Section 6.14 of the Agreement.

7. Each Loan Party’s portion of the total amount of Net Loan Party Accounts
Receivable as of the A/R Measurement Date is as follows: (a) for Equinix,
$        , (b) for OpCo, $        , (c) for S&D, $        , (d) for ESI,
$        , (e) for Pacific, $        , [and] (f) for SDHI, $        , [and
(e) for [other Loan Party], $        , etc.]. The following Persons are Material
Domestic Subsidiaries:                            .

 

 

1 

Include bracketed text, if necessary.



--------------------------------------------------------------------------------

8. Since the Closing Date, no Loan Party has changed its legal name,
jurisdiction of organization, organization type, organizational identification
number, taxpayer identification number, principal place of business or chief
executive office[, except as previously disclosed to (and, if applicable, as
authorized by) the Administrative Agent in writing on
                    pursuant to the Loan Documents].

9. Attached hereto are the following updated Schedules to the Pledge and
Security Agreement (if applicable):

 

  •  

Instruments included in the Collateral with an outstanding or stated amount,
individually, in excess of $1,000,000 or, in the aggregate, in excess of
$10,000,000?

Yes     (include updated Schedule V)

No     

 

  •  

Chattel Paper included in the Collateral with an outstanding or stated amount,
individually, in excess of $1,000,000 or in the aggregate in excess of
$10,000,000?

Yes     (include updated Schedule V)

No     

 

  •  

New or additional certificates or instruments representing Pledged Equity (i.e.,
Equity Interests issued by the Guarantors or the pledged Foreign Subsidiaries)?

Yes     (include updated Schedule I or II, as applicable)

No     

 

  •  

Letters of credit evidencing Letter-of-Credit Rights included in the Collateral
with an outstanding or stated amount, individually, in excess of $1,000,000 or
in the aggregate in excess of $10,000,000?

Yes     (include updated Schedule V)

No     

 

  •  

One or more contracts with one or more Governmental Authorities under which any
of such Governmental Authorities, as account debtor, owes (as of the last day of
the fiscal quarter covered by this Compliance Certificate) a monetary obligation
to any Loan Party under any Accounts constituting Material Accounts (i.e., 5% of
net domestic accounts receivable of the Loan Parties (after intercompany
eliminations and excluding Real Property Lease Accounts))?

Yes     (include updated Schedule IV)

No     



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page of this Compliance
Certificate by fax transmission or other electronic mail transmission (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Compliance Certificate.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of             ,         .

 

EQUINIX, INC. By:  

 

Name:  

 

Title:  

 









--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

Following are the calculations of the Borrower’s financial covenants. Unless
otherwise defined, all items shall be calculated in accordance with GAAP,
consistently applied from one period to the next. In the event of a conflict
between the Agreement and this Schedule, the terms of the Agreement shall
govern.

 

A. Section 7.11(a) – CONSOLIDATED TANGIBLE NET WORTH

 

A.1.

  

Equinix’s consolidated net worth at Statement Date

   $                

A.2.

  

Equinix’s consolidated intangible assets (including goodwill) at Statement Date

   $                

A.3.

  

Actual Consolidated Tangible Net Worth at Statement Date (Line A.1 minus Line
A.2)

   $                

A.4.

   50% of Consolidated Net Income for each full fiscal quarter ending after
September 30, 2012 (no deduction for net losses):    $                

A.5.

  

Minimum required Consolidated Tangible Net Worth (Line A.4 plus $650,000,000)

   $                

A.6.

  

Excess (deficiency) for covenant compliance (Line A.3 minus A.5)

   $                

 

B. Section 7.11(b) – CONSOLIDATED FIXED CHARGE COVERAGE RATIO

 

B.1.

  

Consolidated Net Income (previous 2 fiscal quarters ending on Statement Date)2

   $                

B.2.

   Equinix’s consolidated interest expense (previous 2 fiscal quarters ending on
Statement Date; to the extent deducted in calculating Line B.1)    $
               

 

2

FOOTNOTE REGARDING CERTAIN EXPENSE ITEMS: For purposes of calculating
Consolidated EBITDAR, Consolidated Net Income shall be determined without
deduction for any of the following items: (a) one-time noncash expenses, not to
exceed $50,000,000 in the aggregate in any fiscal year of Equinix, (b) one-time
transaction costs, fees and expenses incurred in connection with Equinix’s
issuance of the 7.00% Senior Notes Due 2021 but only to the extent such costs,
fees and expenses do not exceed $15,000,000 in the aggregate, (c) one-time
transaction costs, fees and expenses incurred in connection with the closing of
the Existing Credit Agreement but only to the extent such costs, fees and
expenses do not exceed $2,000,000 in the aggregate, (d) one-time transaction
costs, fees and expenses incurred in connection with the closing of the Loan
Documents on the Closing Date but only to the extent such costs, fees and
expenses do not exceed $5,000,000 in the aggregate, and (e) the write-down of
any unamortized transaction costs, fees and expenses that were incurred in
connection with the closing of the Existing Credit Agreement and the Asia
Pacific Facility Agreement. Attached as Schedule 1-A hereto is a detailed
calculation of such Consolidated Net Income showing an accounting of the
foregoing expense items (described in clauses (a) through (e), inclusive), if
any, as part of such Consolidated Net Income amount.



--------------------------------------------------------------------------------

B.3.

   Equinix’s consolidated income tax expense (previous 2 fiscal quarters ending
on Statement Date; to the extent deducted in calculating Line B.1)    $
               

B.4.

   Equinix’s consolidated depreciation expense (previous 2 fiscal quarters
ending on Statement Date; to the extent deducted in calculating Line B.1)    $
               

B.5.

   Equinix’s consolidated amortization expense (previous 2 fiscal quarters
ending on Statement Date; to the extent deducted in calculating Line B.1)    $
               

B.6.

   Equinix’s consolidated non-cash stock based compensation expense (previous 2
fiscal quarters ending on Statement Date; to the extent deducted in calculating
Line B.1)    $                

B.7.

   Equinix’s consolidated rent expense (previous 2 fiscal quarters ending on
Statement Date; to the extent deducted in calculating Line B.1)    $
               

B.8.

   Consolidated EBITDAR (the sum of Lines B.1 through B.7, multiplied by 2)3   
$                

B.9.

   Equinix’ consolidated current maturity of long-term debt for next 12 months
(but excluding ((i) any Convertible Subordinated Notes and (ii) the current
portion of the Revolving Facility)    $                

B.10.

   Equinix’ consolidated principal portion of the current maturity of capital
lease obligations for next 12 months    $                

B.11.

  

Line B.2 multiplied by 2 (consolidated interest expense)

   $                

B.12.

  

Line B.7 multiplied by 2 (consolidated rent expense)

   $                

B.13.

  

Consolidated Fixed Charges (sum of Lines B.9 through B.12)

   $                

B.14.

  

Consolidated Fixed Charge Coverage Ratio (Line B.8 divided by Line B.13)

              : 1.00   

 

3

FOOTNOTE REGARDING PERMITTED ACQUISITIONS: For purposes of calculating
Consolidated EBITDAR for any period in which a Permitted Acquisition has been
consummated, Consolidated EBITDAR shall be adjusted to include the historical
EBITDAR of the Person acquired in such Permitted Acquisition for the applicable
Measurement Period on a pro forma basis as if such Permitted Acquisition had
been consummated on the first day of the applicable Measurement Period, as the
EBITDAR of such acquired Person is reflected in its historical audited financial
statements for the most recently ended fiscal year, and management prepared
unaudited statements for any periods following the end of such fiscal year. In
the event that there are only unaudited financial statements or no financial
statements available for such acquired Person, then such pro forma adjustments
shall be made based on such unaudited financial statements or reasonable
estimates as may be agreed between the Borrower and the Administrative Agent.
[If applicable: Attached as Schedule 1-B hereto is additional detail regarding
such pro forma adjustments to Consolidated EBITDAR in connection with the
following Permitted Acquisition:                                       
          , which was consummated on                 .]



--------------------------------------------------------------------------------

C. Section 7.11(c) – CONSOLIDATED SENIOR LEVERAGE RATIO

 

C.1.

  

Consolidated Funded Indebtedness at Statement Date

   $                

C.2.

   The sum of the outstanding principal amount of (a) any Convertible
Subordinated Notes and (b) any other Indebtedness that is contractually
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent    $                

C.3.

  

Consolidated Senior Funded Indebtedness at Statement Date (Line C.1 minus Line
C.2)

   $                

C.4.

  

Consolidated EBITDA (Line B.8 (Consolidated EBITDAR) minus 2 times Line B.7)

   $                

C.5.

  

Consolidated Senior Leverage Ratio (Line C.3 divided by Line C.4)

              : 1.00   



--------------------------------------------------------------------------------

Schedule 1-A

Consolidated Net Income Detail



--------------------------------------------------------------------------------

Schedule 1-B

Permitted Acquisition - Pro Form Adjustments



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [            ,         ],
is by and among [                    , a                     ] (the “Subsidiary
Guarantor”), Equinix, Inc., a Delaware corporation (the “Borrower”), and Bank of
America, N.A., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) under that certain Credit Agreement, dated as of
June 28, 2012 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”), by and among the
Borrower, the Guarantors (as defined therein), the Lenders (as defined therein)
and the Administrative Agent. Capitalized terms used herein but not otherwise
defined shall have the meanings provided in the Credit Agreement.

[The Subsidiary Guarantor is a Material Domestic Subsidiary, and, consequently,
the Loan Parties are required by] [The Loan Parties have elected pursuant to]1
Section 6.14 of the Credit Agreement to cause the Subsidiary Guarantor to become
a “Guarantor” thereunder.

Accordingly, the Subsidiary Guarantor and the Borrower hereby agree as follows
with the Administrative Agent, for the benefit of the Lenders:

1. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to and a “Guarantor” under the Credit Agreement and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit
Agreement. The Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the applicable Loan Documents, including, without limitation (a) all of the
representations and warranties set forth in Article V of the Credit Agreement
and (b) all of the affirmative and negative covenants set forth in Articles VI
and VII of the Credit Agreement. Without limiting the generality of the
foregoing terms of this Paragraph 1, the Subsidiary Guarantor hereby guarantees,
jointly and severally together with the other Guarantors, the prompt payment of
the Secured Obligations in accordance with Section 10.19 of the Credit
Agreement.

2. Each of the Subsidiary Guarantor and the Borrower hereby confirms that, after
giving effect to the information shown on Schedule A, all of the representations
and warranties contained in Article V of the Loan Agreement and each other Loan
Document, (a) as applied to the Subsidiary Guarantor, are true and correct as of
the date hereof, and (b) as applied to the other Loan Parties, [except as
specifically set forth on Schedule B hereto,] are true and correct in all
material respects on and as of the date hereof, except (i) for representations
and warranties which are qualified by the inclusion of a materiality standard,
which representations and warranties are true and correct in all respects, and
(ii) to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date.

 

 

1 

Choose correct option, depending on circumstances underlying the execution and
delivery of this Agreement.



--------------------------------------------------------------------------------

3. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Pledge and Security Agreement, and shall have all the rights and
obligations of a “Grantor” (as such term is defined in the Pledge and Security
Agreement) thereunder as if it had executed the Pledge and Security Agreement.
The Subsidiary Guarantor hereby ratifies, as of the date hereof, and agrees to
be bound by, all of the terms, provisions and conditions contained in the Pledge
and Security Agreement. Without limiting the generality of the foregoing terms
of this Paragraph 3, the Subsidiary Guarantor, to secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of such Secured Obligations of the Subsidiary
Guarantor, hereby grants to the Administrative Agent (as defined in the Pledge
and Security Agreement), for the benefit of the Secured Parties, a continuing
security interest in any and all right, title and interest of the Subsidiary
Guarantor in and to the Collateral (as such term is defined in Section 2 of the
Security Agreement), whether now owned or existing or owned, acquired or
existing hereafter.

4. The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto and each
Collateral Document and the schedules and exhibits thereto. The information on
the schedules to the Credit Agreement and the Collateral Documents are hereby
supplemented (to the extent permitted under the Credit Agreement or Collateral
Documents) to reflect the information shown on the attached Schedule A.

5. The Borrower confirms that the Credit Agreement is, and upon the Subsidiary
Guarantor becoming a Guarantor, shall continue to be, in full force and effect.
The parties hereto confirm and agree that immediately upon the Subsidiary
Guarantor becoming a Guarantor the term “Obligations,” as used in the Credit
Agreement, shall include all obligations of the Subsidiary Guarantor under the
Credit Agreement and under each other Loan Document.

6. Each of the Borrower and the Subsidiary Guarantor agrees that at any time and
from time to time, upon the written request of the Administrative Agent, it will
execute and deliver such further documents and do such further acts as the
Administrative Agent may reasonably request in accordance with the terms and
conditions of the Credit Agreement in order to effect the purposes of this
Agreement.

7. This Agreement may be executed in any number of counterparts, each of which
where so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. It shall not be necessary in making
proof of this Agreement to produce or account for more than one such
counterpart. Delivery of an executed counterpart of a signature page of this
Agreement by fax transmission or other electronic mail transmission (e.g. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Agreement. Without limiting the foregoing, to the extent a manually
executed counterpart is not specifically required to be delivered, upon the
request of any party, such fax transmission or electronic mail transmission
shall be promptly followed by such manually executed counterpart.



--------------------------------------------------------------------------------

8. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York. The terms of Sections 10.14 and 10.15 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

 

SUBSIDIARY GUARANTOR:   [SUBSIDIARY GUARANTOR]   By:   

 

  Name:   

 

  Title:   

 

BORROWER:   EQUINIX, INC.,   By:   

 

  Name:   

 

  Title:   

 

 

Acknowledged, accepted and agreed:

BANK OF AMERICA, N.A.,

  as Administrative Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule A

Schedules to Credit Agreement and Collateral Documents

[TO BE COMPLETED BY BORROWER]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF PLEDGE AND SECURITY AGREEMENT

[Attached]



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is entered into as of
June 28, 2012 among EQUINIX, INC., a Delaware corporation (“Equinix” or the
“Borrower”), the other parties identified as “Grantors” on the signature pages
hereto and such other parties that may become Grantors hereunder after the date
hereof (together with the Borrower, each individually a “Grantor”, and
collectively, the “Grantors”) and BANK OF AMERICA, N.A., in its capacity as
administrative agent and collateral agent for the Secured Parties (in such
capacity, the “Administrative Agent”).

RECITALS

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, modified, extended, restated, renewed, replaced, or supplemented
from time to time, the “Credit Agreement”) among the Borrower, the Guarantors,
the Lenders party thereto and the Administrative Agent, the Lenders have agreed
to make Loans and participate in Letters of Credit issued by the L/C Issuer, all
upon the terms and subject to the conditions set forth therein; and

WHEREAS, this Agreement is required by the terms of the Credit Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement. With reference to this
Agreement, unless otherwise specified herein: (i) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (iii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iv) the word “will” shall be construed to have the same meaning
and effect as the word “shall”, (v) any definition of, or reference to, any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document, as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (vi) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (vii) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (viii) all references
herein to Sections, Exhibits and Schedules shall be construed to refer to
Sections of, and Exhibits and Schedules to, this Agreement, (ix) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (x) the term
“documents” includes any and all instruments, documents, agreements,
certificates, notices,



--------------------------------------------------------------------------------

reports, financial statements and other writings, however evidenced, whether in
physical or electronic form, (xi) in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including”, (xii) Section headings herein are
included for convenience of reference only and shall not affect the
interpretation of this Agreement and (xiii) where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.

(b) The following terms, to the extent used herein, shall have the meanings set
forth in the UCC (defined below): Accession, Account, Account Debtor, Adverse
Claim, As-Extracted Collateral, Certificated Security, Chattel Paper, Commercial
Tort Claim, Consumer Goods, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Farm Products, Financial Asset, Fixtures, General Intangible, Goods,
Instrument, Inventory, Investment Company Security, Investment Property,
Letter-of-Credit Right, Manufactured Home, Payment Intangible, Proceeds,
Securities Account, Securities Intermediary, Security, Software, Supporting
Obligation and Tangible Chattel Paper.

(c) In addition, the following terms shall have the meanings set forth below:

“Aggregate Threshold Amount” means $10,000,000.

“Asia Property Release Date” means the earlier of (a) the second Business Day
after the Term Loan Funding Date, and (b) July 16, 2012.

“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.

“Collateral” has the meaning provided in Section 2 hereof.

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as Account Debtor, to any Grantor.

“Individual Threshold Amount” means $1,000,000.

“Issuer” means the issuer of any Pledged Equity.

 

2



--------------------------------------------------------------------------------

“Material Accounts” means, as at any date of determination (determined in
accordance with GAAP), one or more Accounts whose value, individually or
collectively, exceeds 5.0% of all net domestic accounts receivable of the
Grantors (after intercompany eliminations and excluding Real Property Lease
Accounts) as of the end of the most recently completed fiscal quarter of
Equinix.

“Permitted Collateral Liens” means Liens expressly permitted by Sections
7.01(a), (c), (l) and (o) of the Credit Agreement.

“Pledged Domestic Subsidiaries” means each of (a) Equinix Operating Co., Inc., a
Delaware corporation (“OpCo”), (b) Equinix Pacific, Inc., a Delaware corporation
(“Pacific”), (c) Switch & Data Facilities Company, Inc., a Delaware corporation
(“S&D”), (d) Switch & Data Holdings, Inc., a Delaware corporation (“SDHI”),
(e) Equinix Services, Inc., a Delaware corporation (“ESI”), and (f) any other
Domestic Subsidiary from time to time whose Equity Interests have been pledged
hereunder by a Grantor pursuant to the Credit Agreement, and identified as a
“Pledged Domestic Subsidiary” on Schedule I (as updated from time to time).

“Pledged Equity” means, with respect to each Grantor, (i) 100% of the issued and
outstanding Equity Interests of each Pledged Domestic Subsidiary that is
directly owned by such Grantor and (ii) subject to clause (X) of the second
paragraph of Section 2, 66% (or such greater percentage that, due to a change in
an applicable Law after the date hereof, (A) could not reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary of the Borrower that is directly owned by such
Grantor (including the Pledged Foreign Subsidiaries), in each case together with
the certificates (or other agreements or instruments), if any, representing such
Equity Interests, and all options and other rights, contractual or otherwise,
with respect thereto, including, but not limited to, the following:

(1) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(2) in the event of any consolidation or merger involving any Issuer and in
which such Issuer is not the surviving Person, all shares of each class of the
Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of a Grantor;

 

3



--------------------------------------------------------------------------------

provided, however, that in no event shall the term “Pledged Equity” include more
than 66% (or such greater percentage that, due to a change in an applicable Law
after the date hereof, (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in any Foreign Subsidiary.

“Pledged Foreign Subsidiaries” means each of (a) Equinix Asia Pacific Pte. Ltd.,
a company organized under the laws of the Republic of Singapore, (b) Equinix
Hong Kong Limited, a company organized under the laws of the Hong Kong Special
Administrative Region of the People’s Republic of China, (c) Equinix Japan K.K.,
a company organized under the laws of Japan, (d) Equinix (Luxembourg) Holdings
S.à r.l., a company organized under the laws of the Grand Dutchy of Luxembourg,
(e) Equinix Canada Ltd., a company organized under the laws of the Province of
Ontario, Canada, and (f) any other Foreign Subsidiary from time to time whose
Equity Interests have been pledged hereunder by a Grantor, and identified as a
“Pledged Foreign Subsidiary” on Schedule II (as updated from time to time).

“Real Property Lease Accounts” means those accounts receivable of a Grantor
arising from the lease or rental of real property by such Grantor to the extent
such accounts receivable comprise collateral for a third party real property
lender.

“Temporarily Excluded Asia Property” means, collectively, the respective Equity
Interests of each Person identified in clauses (a) through (c) of the term
“Pledged Foreign Subsidiary”, in each case, owned by Pacific.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

2. Grant of Security Interest in the Collateral. Each Grantor, to secure the
prompt payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations of
such Grantor, hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a continuing security interest in any and all right, title and
interest of such Grantor in and to all of the following, whether now owned or
existing or owned, acquired, or arising hereafter (collectively, the
“Collateral”): (a) all Accounts, all Payment Intangibles that arise from the
provision of property and/or services, and any Instruments and Chattel Paper
(including Electronic Chattel Paper and Tangible Chattel Paper) to the extent
they evidence an Account Debtor’s payment obligations with respect to such
Accounts and/or such Payment Intangibles or leasing of personal property in the
ordinary course of such Grantor’s business; (b) all Pledged Equity; (c) all
books and records pertaining to the foregoing and to Proceeds of the foregoing,
and (d) all Proceeds (including insurance proceeds, proceeds of proceeds and
claims against third parties) and products of, and Supporting Obligations for,
any and all of the foregoing.

 

4



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, (X) the security
interests granted under this Agreement shall not extend to, and the term
“Pledged Equity” shall not for any purpose of this Agreement include, the
Temporarily Excluded Asia Property, provided, however, that upon the occurrence
of the Asia Property Release Date, (i) the immediately preceding exclusion in
this clause (X) shall no longer apply, and the term “Temporarily Excluded Asia
Property” shall be of no further force and effect hereunder, and (ii) the Equity
Interests of each Persons described in clauses (a) through (c) of the term
“Pledged Foreign Subsidiary” owned by Pacific shall immediately and
automatically constitute Pledged Equity for purposes of this Agreement and
become part of the Collateral hereunder, and Pacific will be deemed to have
granted a continuing security interest in such personal property pursuant to the
immediately preceding paragraph, and (Y) the security interests granted under
this Agreement shall not extend to (1) any Real Property Lease Accounts or
(2) any General Intangible, permit, lease, license, contract or Instrument of a
Grantor to the extent the grant of a security interest in such General
Intangible, permit, lease, license, contract or Instrument in the manner
contemplated by this Agreement, under the terms thereof or under applicable Law,
is prohibited and would result in the termination thereof or give the other
parties thereto the right to terminate, accelerate or otherwise alter such
Grantor’s rights, titles and interests thereunder (including upon the giving of
notice or the lapse of time or both) provided, that (i) any such limitation on
the security interests granted hereunder shall only apply to the extent that any
such prohibition or right to terminate or accelerate or alter the Grantor’s
rights could not be rendered ineffective pursuant to the UCC or any other
applicable Law (including Debtor Relief Laws) or principles of equity and
(ii) in the event of the termination or elimination of any such prohibition or
right or the requirement for any consent contained in any applicable Law,
General Intangible, permit, lease, license, contract or Instrument, to the
extent sufficient to permit any such item to become Collateral hereunder, or
upon the granting of any such consent, or waiving or terminating any requirement
for such consent, a security interest in such General Intangible, permit, lease,
license, contract or other Instrument shall be automatically and simultaneously
granted hereunder and shall be included as Collateral hereunder.

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising. The Grantors and the
Administrative Agent, on behalf of the Secured Parties, hereby further
acknowledge and agree that solely with respect to the Borrower’s grant of a
security interest in its Collateral pursuant to this Agreement and the other
Collateral Documents, and for no other purpose, the amount of Secured
Obligations (but not Obligations) of the Borrower shall be limited to an amount
equal to $400,000,000 (the “Borrower Collateral Limit”). The Borrower Collateral
Limit shall not limit the amount of Secured Obligations guaranteed by the
Guarantors under the Multiparty Guaranty, nor the amount of Secured Obligations
secured by the Guarantors’ Collateral.

3. Representations and Warranties. Each Grantor hereby represents and warrants
to the Administrative Agent, for the benefit of the Secured Parties, that:

(a) Ownership. Each Grantor is the legal and beneficial owner of its Collateral
and has the right to pledge, sell, assign or transfer the same. There exists no
Adverse Claim with respect to the Pledged Equity of such Grantor.

 

5



--------------------------------------------------------------------------------

(b) Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Administrative Agent, for the benefit of the Secured Parties, in
the Collateral of each Grantor and, upon the filing of appropriately completed
UCC financing statements in the appropriate filing office of the jurisdiction of
formation of such Grantor, such security interest shall constitute a valid and
perfected, first priority security interest in such Collateral (including all
uncertificated Pledged Equity consisting of partnership or limited liability
company interests (if any) that do not constitute Securities), to the extent
such security interest can be perfected by filing under the UCC, free and clear
of all Liens except for Permitted Collateral Liens. No Grantor has authenticated
any agreement authorizing any secured party thereunder to file a financing
statement, except to perfect Liens expressly permitted by Section 7.01 of the
Credit Agreement, and no such Grantor has authenticated any agreement
authorizing any secured party thereunder to file a financing statement covering
the Collateral, other than this Agreement. The taking of possession by the
Administrative Agent of the certificated securities evidencing the Pledged
Equity and all Instruments constituting Collateral will perfect and establish
the first priority of the Administrative Agent’s security interest in all the
Pledged Equity evidenced by such certificated securities and such Instruments,
to the extent such security interest can be perfected and such priority can be
established under the UCC.

(c) Identification Matters. An organizational chart depicting the
interrelationships of all Grantors as of the Closing Date is set forth on
Schedule III. For each Grantor, the information contained on Schedule III is
true and correct as of the Closing Date.

(d) Accounts. (i) Each Account of the Grantors and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) substantially all of the Accounts arise out of (A) a bona fide sale,
lease or license of property by such Grantor to, or (B) services theretofore
actually rendered by such Grantor to, the Account Debtor named therein,
(iii) the right to receive payment under each Account is assignable (subject to
compliance with the Assignment of Claims Act and any similar state, local or
municipal Laws in the case of Accounts arising under Government Contracts),
(iv) no Account Debtor has asserted in writing any defense, set-off, claim or
counterclaim against any Grantor that can be asserted against the Administrative
Agent, whether in any proceeding to enforce the Administrative Agent’s rights in
the Collateral otherwise, except (A) as disclosed by such Grantor to the
Administrative Agent in writing, or (B) defenses, setoffs, claims or
counterclaims that are not, in the aggregate, material to the value of the
Accounts, and (v)(A) as of the last day of the most recent fiscal quarter ended
prior to the Closing Date, there are no contracts with a Governmental Authority
under which such Governmental Authority, as account debtor, owes a monetary
obligation to any Grantor under any Accounts constituting Material Accounts,
except for those listed on Schedule IV hereto, and (B) as of the last day of the
fiscal quarter covered by any Compliance Certificate, there are no contracts
with a Governmental Authority under which such Governmental Authority, as
account debtor, owes a monetary obligation to any Grantor under any Accounts
constituting Material Accounts, except for those listed on Schedule IV hereto
(as updated concurrently with the delivery of such Compliance Certificate
pursuant to Section 4(h)).

 

6



--------------------------------------------------------------------------------

(e) Pledged Equity.

(i) All Pledged Equity is (A) duly authorized and validly issued, and (B) fully
paid and, to the extent applicable, nonassessable and is not subject to the
preemptive rights of any Person.

(ii) Schedules I and II (in each case, as updated from time to time in
accordance with this Agreement or other Loan Document) accurately set forth the
percentage of the issued and outstanding shares of the applicable class of the
Equity Interests of each Issuer issued to each Grantor that constitute Pledged
Equity.

(iii) The Pledged Equity described on Schedules I and II (in each case, as
updated from time to time in accordance with this Agreement or other Loan
Document) is beneficially owned as of record by the applicable Grantor set forth
therein.

(f) No Other Equity Interests, Instruments, Chattel Paper, Etc.

(i) No Grantor owns any certificated Equity Interests in any Subsidiary that are
required to be pledged and delivered to the Administrative Agent hereunder or
under the Credit Agreement except as set forth on Schedules I and II (in each
case, as updated from time to time in accordance with this Agreement or other
Loan Document). All such certificated Equity Interests have been delivered to
the Administrative Agent to the extent required to be delivered to the
Administrative Agent by the terms of this Agreement and/or the other Loan
Documents.

(ii) No Grantor (A) as of the Closing Date, holds any Instruments or Tangible
Chattel Paper included in the Collateral which, individually, has an outstanding
or stated amount exceeding the Individual Threshold Amount, or collectively,
have outstanding or stated amounts exceeding the Aggregate Threshold Amount, in
each case, other than as set forth on Schedule V, or (B) as of the date of
delivery of any Compliance Certificate, holds any Instruments or Tangible
Chattel Paper included in the Collateral which, individually, has an outstanding
or stated amount exceeding the Individual Threshold Amount, or collectively,
have outstanding or stated amounts exceeding the Aggregate Threshold Amount, in
each case, other than as set forth on Schedule V (as updated concurrently with
the delivery of such Compliance Certificate pursuant to Section 4(c)(i)). All
such Instruments and Tangible Chattel Paper have been delivered to the
Administrative Agent to the extent required to be delivered to the
Administrative Agent by the terms of this Agreement and/or the other Loan
Documents.

 

7



--------------------------------------------------------------------------------

(iii) No Grantor (A) as of the Closing Date, has any Electronic Chattel Paper
included in the Collateral which, individually, has an outstanding or stated
amount exceeding the Individual Threshold Amount, or collectively, have
outstanding or stated amounts exceeding the Aggregate Threshold Amount, in each
case, other than as set forth on Schedule V, or (B) as of the date of delivery
of any Compliance Certificate, has any Electronic Chattel Paper included in the
Collateral which, individually, has an outstanding or stated amount exceeding
the Individual Threshold Amount, or collectively, have outstanding or stated
amounts exceeding the Aggregate Threshold Amount, in each case, other than as
set forth on Schedule V (as updated concurrently with the delivery of such
Compliance Certificate pursuant to Section 4(c)(iii)). All such Electronic
Chattel Paper has been submitted to the Control of the Administrative Agent to
the extent required to be so submitted by the terms of this Agreement and/or the
other Loan Documents.

(iv) No Grantor (A) as of the Closing Date, has any Letter-of-Credit Rights
included in the Collateral arising under one or more letters of credit which,
individually, has a face amount that exceeds the Individual Threshold Amount, or
collectively, have face amounts exceeding the Aggregate Threshold Amount, in
each case, other than as set forth on Schedule V, or (B) as of the date of
delivery of any Compliance Certificate, has any Letter-of-Credit Rights included
in the Collateral arising under one or more letters of credit, which
individually, has a face amount that exceeds the Individual Threshold Amount, or
collectively, have face amounts exceeding the Aggregate Threshold Amount, in
each case, other than as set forth on Schedule V (as updated concurrently with
the delivery of such Compliance Certificate pursuant to Section 4(c)(iv)). All
proceeds of such letters of credit have been assigned to the Administrative
Agent to the extent required to be so assigned by the terms of this Agreement
and/or the other Loan Documents.

(g) Partnership and Limited Liability Company Interests. Except as previously
disclosed to the Administrative Agent, none of the Collateral consisting of an
Equity Interest in a partnership or a limited liability company that is a
Domestic Subsidiary (if any) (i) is dealt in or traded on a securities exchange
or in a securities market, (ii) by its terms expressly provides that it is a
Security governed by Article 8 of the UCC, (iii) is an Investment Company
Security, (iv) is held in a Securities Account or (v) constitutes a Security.

(h) Consents; Etc. No approval, consent, exemption, authorization or other
action by, notice to, or filing with, any Governmental Authority or any other
Person that is not a Grantor (including, without limitation, any stockholder,
member or creditor of such Grantor), is necessary or required for (i) the grant
by such Grantor of the security interest in the Collateral granted hereby or for
the execution, delivery or performance of this Agreement by such Grantor,
(ii) the perfection of such security interest (to the extent such security
interest can be perfected by filing under the UCC, or the granting of Control or
delivery of possession of any Collateral (to the extent required under
Section 4(c) hereof) or

 

8



--------------------------------------------------------------------------------

(iii) the exercise by the Administrative Agent or the Secured Parties of the
rights and remedies provided for in this Agreement (including, without
limitation, as against any Issuer), except for (A) the filing of UCC financing
statements, (B) with respect to Accounts arising under Government Contracts,
notifications and acknowledgments under the Assignment of Claims Act and under
any similar state, local or municipal Laws, (C) the actions and consents
required for the Administrative Agent to obtain Control of Certificated
Securities described in Section 4(c)(ii), of Electronic Chattel Paper described
in Section 4(c)(iii) and of Letter-of-Credit Rights described in
Section 4(c)(iv), (D) such actions as may be required by Laws affecting the
offering and sale of securities, (E) such actions as may be required by
applicable foreign Laws affecting the pledge of the Pledged Equity of Foreign
Subsidiaries, and (F) consents, authorizations, filings or other actions which
have been obtained or made.

4. Covenants. Each Grantor covenants that until the Facility Termination Date,
such Grantor shall:

(a) Maintenance of Perfected Security Interest; Further Information.

(i) Maintain the security interest created by this Agreement as a first priority
perfected security interest (subject only to Permitted Collateral Liens) and
defend such security interest against the claims and demands of all Persons
whomsoever (other than the holders of Permitted Collateral Liens).

(ii) From time to time furnish to the Administrative Agent upon the
Administrative Agent’s or any Lender’s reasonable request, statements and
schedules further identifying and describing the assets and property of such
Grantor and such other reports in connection therewith as the Administrative
Agent or such Lender may reasonably request, all in reasonable detail.

(b) Required Notifications. Promptly notify the Administrative Agent, in
writing, of: (i) any Lien (other than Permitted Collateral Liens) on any of the
Collateral which would adversely affect the ability of the Administrative Agent
to exercise any of its remedies hereunder and (ii) the occurrence of any other
event which could reasonably be expected to have a material impairment on the
aggregate value of the Collateral or on the security interests created hereby.

(c) Perfection through Possession and Control.

(i) Concurrently with the delivery of each Compliance Certificate (or promptly,
if an Event of Default has occurred and is continuing), (A) notify the
Administrative Agent, in writing, if any Grantor has acquired any Instruments or
Tangible Chattel Paper included in the Collateral, which individually, has an
outstanding or stated amount exceeding the Individual Threshold Amount, or
collectively, have outstanding or stated amounts exceeding the Aggregate
Threshold Amount, (B) deliver such Instruments and/or Tangible Chattel Paper to
the Administrative Agent, duly endorsed in a manner satisfactory to the

 

9



--------------------------------------------------------------------------------

Administrative Agent, (C) in the case of such Tangible Chattel Paper, such
Grantor shall ensure that it is marked with a legend acceptable to the
Administrative Agent indicating the Administrative Agent’s security interest in
such Tangible Chattel Paper), and (D) amend Schedule V to reflect any additions
thereto.

(ii) Deliver to the Administrative Agent promptly upon the receipt thereof by or
on behalf of a Grantor, all certificates and instruments representing Pledged
Equity, together with any updated Schedule I or II, as applicable. Prior to
delivery to the Administrative Agent, all such certificates and instruments
representing Pledged Equity shall be held in trust by such Grantor for the
benefit of the Administrative Agent pursuant hereto. All such certificates
representing Pledged Equity shall be delivered in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, substantially in the form provided in Exhibit A hereto or
other form acceptable to the Administrative Agent.

(iii) Concurrently with the delivery of each Compliance Certificate (or
promptly, if an Event of Default has occurred and is continuing), (A) notify the
Administrative Agent, in writing, if any Grantor has acquired any Electronic
Chattel Paper included in the Collateral, which individually, has an outstanding
or stated amount exceeding the Individual Threshold Amount, or collectively, has
outstanding or stated amounts exceeding the Aggregate Threshold Amount,
(B) deliver all control agreements, assignments, instruments or other documents
in favor of (and as reasonably requested by) the Administrative Agent for the
purposes of obtaining and maintaining Control of such Electronic Chattel Paper
in a manner satisfactory to the Administrative Agent, and (C) amend Schedule V
to reflect any additions thereto.

(iv) (A) Concurrently with the delivery of each Compliance Certificate (or
promptly, if an Event of Default has occurred and is continuing), (1) notify the
Administrative Agent, in writing, if any Grantor has acquired any
Letter-of-Credit Rights included in the Collateral arising under one or more
letters of credit, which individually, has a face amount that exceeds the
Individual Threshold Amount, or collectively, have face amounts exceeding the
Aggregate Threshold Amount, and (2) amend Schedule V to reflect any additions
thereto, and (B) promptly use best commercial efforts to cause the issuer(s) of
or nominated person(s) with respect to such letter(s) of credit to consent to an
assignment of the proceeds of such letter(s) of credit to the Administrative
Agent for the purposes of the Administrative Agent obtaining and maintaining
Control of such Letter-of-Credit Rights in a manner satisfactory to the
Administrative Agent.

(d) [Intentionally omitted.]

(e) [Intentionally omitted.]

 

10



--------------------------------------------------------------------------------

(f) Books and Records. Mark its books and records (and shall cause the Issuer of
the Pledged Equity of such Grantor to mark its books and records) to reflect the
security interest granted pursuant to this Agreement.

(g) Issuance or Acquisition of Equity Interests in Partnerships or Limited
Liability Companies.

(i) Not issue or acquire any Pledged Equity consisting of an Equity Interest in
a partnership or a limited liability company that is a Domestic Subsidiary
(without executing and delivering, or causing to be executed and delivered, to
the Administrative Agent such agreements, documents and instruments as the
Administrative Agent may reasonably require), if such Equity Interest (A) is
dealt in or traded on a securities exchange or in a securities market, (B) by
its terms expressly provides that it is a Security governed by Article 8 of the
UCC, (C) is an Investment Company Security, (D) is held in a Securities Account
or (E) constitutes a Security.

(ii) Without the prior written consent of the Administrative Agent, (A) not vote
to enable, or take any other action to permit, any applicable Issuer to issue
any Pledged Equity consisting of an Equity Interest in a partnership or a
limited liability company that is a Domestic Subsidiary, except for Pledged
Equity constituting partnership or limited liability company interests that will
be subject to the security interest granted herein in favor of the
Administrative Agent for the benefit of the Secured Parties, or (B) enter into
any agreement or undertaking restricting the right or ability of such Grantor or
the Administrative Agent to sell, assign or transfer any Pledged Equity or
Proceeds thereof, other than (1) in connection with a Disposition permitted
under Section 7.05 of the Credit Agreement, (2) restrictions contained in the
Senior Notes Indentures (as such restrictions are in effect on the date hereof)
and (3) customary restrictions contained in the documentation relating to
financings permitted under the Credit Agreement, provided, however, that such
restrictions shall not restrict any Grantor’s ability to grant Liens on Pledged
Equity or Proceeds thereof in favor of the Administrative Agent, or the
Administrative Agent’s ability to enforce such Liens, in each case, for the
benefit of the Secured Parties, in connection with the Loan Documents.

(iii) Defend the right, title and interest of the Administrative Agent in and to
any Pledged Equity against the claims and demands of all Persons whomsoever.

(iv) If any Grantor shall become entitled to receive or shall receive (A) any
Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion

 

11



--------------------------------------------------------------------------------

of, or in exchange for, any Pledged Equity, or otherwise in respect thereof, or
(B) any sums paid upon or in respect of any Pledged Equity upon the liquidation
or dissolution of any Issuer, such Grantor shall (X) accept the same as the
agent of the Secured Parties, hold the same in trust for the Secured Parties,
segregated from other funds of such Grantor, and promptly deliver the same to
the Administrative Agent, on behalf of the Secured Parties, in accordance with
the terms hereof, and (Y) promptly update Schedule I or II, as applicable,
reflecting any such applicable changes thereto.

(h) Government Contracts. Concurrently with the delivery of each Compliance
Certificate, (i) notify the Administrative Agent, in writing, if it is a party
to one or more contracts with one or more Governmental Authorities under which
any of such Governmental Authorities, as account debtor, owes (as of the last
day of the fiscal quarter covered by such Compliance Certificate) a monetary
obligation to any Grantor under any Accounts constituting Material Accounts, and
(ii) amend Schedule IV to reflect any additions thereto.

(i) Organizational Status and Location. Subject to provisions of the Credit
Agreement, not change its legal name, jurisdiction of organization,
organizational type, taxpayer identification number, organizational
identification number, or it chief executive office, principal place of business
or remove (or cause to be removed) the records concerning the Collateral from
those premises, in each case, without at least fifteen (15) days prior written
notice to the Administrative Agent of the foregoing.

(j) Further Assurances.

(i) Promptly upon the request of the Administrative Agent and at the sole
expense of the Grantors, duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (A) with respect to Government
Contracts with Governmental Authorities giving rise to any Accounts constituting
Material Accounts (but not with respect to any other Government Contracts unless
an Event of Default has occurred and is continuing), assignment agreements and
notices of assignment, in form and substance satisfactory to the Administrative
Agent, duly executed by any Grantors party to such Government Contract in
compliance with the Assignment of Claims Act (or analogous state applicable
Law), and (B) all applications, certificates, instruments, registration
statements, and all other documents and papers the Administrative Agent may
reasonably request and as may be required by law in connection with the
obtaining of any consent, approval, registration, qualification, or
authorization of any Person deemed necessary or appropriate for the effective
exercise of any rights under this Agreement; provided that (x) no Grantor shall
be required to take any action to perfect a security interest in any Collateral
that the Administrative Agent reasonably determines in its sole discretion that
the costs and burdens to the

 

12



--------------------------------------------------------------------------------

Grantors of perfecting a security interest in such Collateral (including any
applicable stamp, intangibles or other taxes) are excessive in relation to value
to the Lenders afforded thereby, and (y) without limitation of clause (x), as
long as no Event of Default has occurred and is continuing (or unless otherwise
required by the Credit Agreement), no Grantor shall be required to take any
action to provide the Administrative Agent Control of any Deposit Account or
Securities Account that contains Proceeds of any Collateral.

(ii) From time to time upon the Administrative Agent’s reasonable request,
promptly furnish such updates to the information disclosed pursuant to this
Agreement and the Credit Agreement, including any Schedules hereto or thereto,
such that such updated information is true and correct as of the date so
furnished.

5. Authorization to File Financing Statements. Each Grantor hereby authorizes
the Administrative Agent to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Administrative Agent may from time to time deem
necessary or appropriate in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC, which such financing statements
may describe the Collateral in the same manner as described herein or may
contain an indication or description of Collateral that describes such property
in any other manner as the Administrative Agent may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted herein.

6. Advances. On failure of any Grantor to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
Adverse Claim and all other expenditures which the Administrative Agent may make
for the protection of the security hereof or which may be compelled to make by
operation of Law. All such sums and amounts so expended shall be repayable by
the Grantors on a joint and several basis promptly upon timely notice thereof
and demand therefor, shall constitute additional Secured Obligations and shall
bear interest from the date said amounts are expended at the Default Rate. No
such performance of any covenant or agreement by the Administrative Agent on
behalf of any Grantor, and no such advance or expenditure therefor, shall
relieve the Grantors of any Default or Event of Default. The Administrative
Agent may make any payment hereby authorized in accordance with any bill,
statement or estimate procured from the appropriate public office or holder of
the claim to be discharged without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by a Grantor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

 

13



--------------------------------------------------------------------------------

7. Remedies.

(a) General Remedies. During the continuation of an Event of Default, the
Administrative Agent on behalf of the Secured Parties shall have, in addition to
the rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by any applicable Law
(including, but not limited to, levy of attachment, garnishment and the rights
and remedies set forth in the UCC of the jurisdiction applicable to the affected
Collateral), the rights and remedies of a secured party under the UCC
(regardless of whether the UCC is the law of the jurisdiction where the rights
and remedies are asserted and regardless of whether the UCC applies to the
affected Collateral), and further, the Administrative Agent may, with or without
judicial process or the aid and assistance of others, (i) enter on any premises
on which any of the Collateral may be located and, without resistance or
interference by the Grantors, take possession of the Collateral, (ii) dispose of
any Collateral on any such premises, (iii) require the Grantors to assemble and
make available to the Administrative Agent at the expense of the Grantors any
Collateral at any place and time designated by the Administrative Agent which is
reasonably convenient to both parties, (iv) remove any Collateral from any such
premises for the purpose of effecting sale or other disposition thereof, and/or
(v) without demand and without advertisement, notice, hearing or process of law,
all of which each of the Grantors hereby waives to the fullest extent permitted
by Law, at any place and time or times, sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels
any or all Collateral held by or for it at public or private sale (which in the
case of a private sale of Pledged Equity, shall be to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire such
securities for their own account, for investment and not with a view to the
distribution or resale thereof), at any exchange or broker’s board or elsewhere,
by one or more contracts, in one or more parcels, for money, upon credit or
otherwise, at such prices and upon such terms as the Administrative Agent deems
advisable, in its sole discretion (subject to any and all mandatory legal
requirements). Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner and, in the case of a sale of Pledged Equity,
that the Administrative Agent shall have no obligation to delay sale of any such
securities for the period of time necessary to permit the Issuer of such
securities to register such securities for public sale under the Securities Act
of 1933. The Administrative Agent or any other Secured Party shall have the
right upon any such public sale or sales, and, to the extent permitted by
applicable Law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold. Neither the Administrative Agent’s
compliance with applicable Law nor its disclaimer of warranties relating to the
Collateral shall be considered to adversely affect the commercial reasonableness
of any sale. To the extent the rights of notice cannot be legally waived
hereunder, each Grantor agrees that any requirement of reasonable notice shall
be met if such notice, specifying the place of any public sale or the time after
which any private sale is to be made, is personally served on or mailed, postage
prepaid, to the Borrower in accordance with the notice provisions of
Section 10.02 of the Credit Agreement at least 10 days before the time of sale
or other event giving rise to the requirement of such notice. Each Grantor
further acknowledges and agrees that any offer to sell any Pledged Equity

 

14



--------------------------------------------------------------------------------

which has been (A) publicly advertised on a bona fide basis in a newspaper or
other publication of general circulation in the financial community of New York,
New York (to the extent that such offer may be advertised without prior
registration under the Securities Act of 1933), or (B) made privately in the
manner described above shall be deemed to involve a “public sale” under the UCC,
notwithstanding that such sale may not constitute a “public offering” under the
Securities Act of 1933, and the Administrative Agent may, in such event, bid for
the purchase of such Pledged Equity. The Administrative Agent shall not be
obligated to make any sale or other disposition of the Collateral regardless of
notice having been given. To the extent permitted by applicable Law, any Secured
Party may be a purchaser at any such sale. To the extent permitted by applicable
Law, each of the Grantors hereby waives all of its rights of redemption with
respect to any such sale. Subject to the provisions of applicable Law, the
Administrative Agent may postpone or cause the postponement of the sale of all
or any portion of the Collateral by announcement at the time and place of such
sale, and such sale may, without further notice, to the extent permitted by Law,
be made at the time and place to which the sale was postponed, or the
Administrative Agent may further postpone such sale by announcement made at such
time and place. To the extent permitted by applicable Law, each Grantor waives
all claims, damages and demands it may acquire against the Administrative Agent
or any Secured Party arising out of the exercise by them of any rights hereunder
except to the extent any such claims, damages or demands result solely from the
gross negligence or willful misconduct of the Administrative Agent or any other
Secured Party as determined by a final non-appealable judgment of a court of
competent jurisdiction, in each case against whom such claim is asserted. Each
Grantor agrees that the internet shall constitute a “place” for purposes of
Section 9-610(b) of the UCC and that any sale of Collateral to a licensor
pursuant to the terms of a license agreement between such licensor and a Grantor
is sufficient to constitute a commercially reasonable sale (including as to
method, terms, manner, and time) within the meaning of Section 9-610 of the UCC.

(b) Remedies Relating to Accounts.

(i) During the continuation of an Event of Default, whether or not the
Administrative Agent has exercised any or all of its rights and remedies
hereunder, (A) each Grantor shall, promptly upon request of the Administrative
Agent, (1) notify (such notice to be in form and substance satisfactory to the
Administrative Agent) its Account Debtors that the Accounts of such Grantor have
been assigned to the Administrative Agent, for the benefit of the Secured
Parties, and (2) instruct all Account Debtors to remit all payments in respect
of such Accounts to a mailing location selected by the Administrative Agent and
(B) the Administrative Agent shall have the right to enforce any Grantor’s
rights against its customers and Account Debtors, and the Administrative Agent
or its designee may notify any Grantor’s customers and Account Debtors that the
Accounts of such Grantor have been assigned to the Administrative Agent or of
the Administrative Agent’s security interest therein, and may (either in its own
name or in the name of a Grantor or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in the Administrative Agent’s
discretion, file any claim or take any other action or proceeding to protect and
realize upon the security interest of the Secured Parties in the Accounts.

 

15



--------------------------------------------------------------------------------

(ii) Each Grantor acknowledges and agrees that the Proceeds of its Accounts
remitted to or on behalf of the Administrative Agent in accordance with the
provisions hereof shall be solely for the Administrative Agent’s own convenience
and that such Grantor shall not have any right, title or interest in such
Accounts or in any such other amounts except as expressly provided herein.
Neither the Administrative Agent nor the Secured Parties shall have any
liability or responsibility to any Grantor for acceptance of a check, draft or
other order for payment of money bearing the legend “payment in full” or words
of similar import or any other restrictive legend or endorsement or be
responsible for determining the correctness of any remittance.

(iii) During the continuation of an Event of Default, (A) the Administrative
Agent shall have the right, but not the obligation, to make test verifications
of the Accounts in any manner and through any medium that it reasonably
considers advisable, and the Grantors shall furnish all such assistance and
information as the Administrative Agent may require in connection with such test
verifications, (B) upon the Administrative Agent’s request and at the expense of
the Grantors, the Grantors shall cause independent public accountants or others
satisfactory to the Administrative Agent to furnish to the Administrative Agent
reports showing reconciliations, aging and test verifications of, and trial
balances for, the Accounts and (C) the Administrative Agent in its own name or
in the name of others may communicate with account debtors on the Accounts to
verify with them to the Administrative Agent’s satisfaction the existence,
amount and terms of any Accounts.

(iv) During the continuation of an Event of Default, upon the request of the
Administrative Agent, each Grantor shall forward to the Administrative Agent, on
the last Business Day of each week, deposit slips related to all cash, money,
checks or any other similar items of payment received by the Grantor during such
week with respect to the Collateral, and, if requested by the Administrative
Agent, copies of such checks or any other similar items of payment, together
with a statement showing the application of all payments on the Collateral
during such week and a collection report with regard thereto, in form and
substance satisfactory to the Administrative Agent.

(c) Pledged Equity. During the continuation of an Event of Default, the
Administrative Agent shall have the right to receive any and all cash dividends,
payments or distributions made in respect of any Pledged Equity or other
Proceeds paid in respect of Pledged Equity, and any or all of any Pledged Equity
may, at the option of the Administrative Agent, be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (i) all voting, corporate and other rights pertaining to
such Pledged Equity at any meeting of shareholders, partners

 

16



--------------------------------------------------------------------------------

or members of the relevant Issuers or otherwise and (ii) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Equity as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Equity upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate,
partnership or limited liability company structure of any Issuer or upon the
exercise by any Grantor or the Administrative Agent of any right, privilege or
option pertaining to such Pledged Equity, and in connection therewith, the right
to deposit and deliver any and all of the Pledged Equity with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it; but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and the Administrative Agent and the other Secured Parties shall not be
responsible for any failure to do so or delay in so doing. In furtherance
thereof, during the continuation of an Event of Default, each Grantor hereby
authorizes and instructs each Issuer with respect to any Collateral consisting
of Pledged Equity to (A) comply with any instruction received by it from the
Administrative Agent in writing that (1) states that an Event of Default has
occurred and is continuing and (2) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying
following receipt of such notice and prior to notice that such Event of Default
is no longer continuing, and (B) except as otherwise expressly permitted hereby,
pay any dividends, distributions or other payments with respect to any Pledged
Equity directly to the Administrative Agent. Unless an Event of Default is
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to this Section 7, each Grantor shall be permitted to receive
all cash dividends, payments or other distributions made in respect of any
Pledged Equity to the extent permitted in the Credit Agreement, and to exercise
all voting and other corporate, company and partnership rights with respect to
any Pledged Equity to the extent not inconsistent with the terms of this
Agreement and the other Loan Documents.

(d) Access. In addition to the rights and remedies hereunder, during the
continuation of an Event of Default, the Administrative Agent shall have the
right to enter and remain upon the various premises of the Grantors without cost
or charge to the Administrative Agent, and use the same, together with
materials, supplies, books and records of the Grantors for the purpose of
collecting and liquidating the Collateral, or for preparing for sale and
conducting the sale of the Collateral, whether by foreclosure, auction or
otherwise. In addition, the Administrative Agent may remove Collateral, or any
part thereof, from such premises and/or any records with respect thereto, in
order to effectively collect or liquidate such Collateral. If the Administrative
Agent exercises its right to take possession of the Collateral, each Grantor
shall also at its expense perform any and all other steps reasonably requested
by the Administrative Agent to preserve and protect the security interest hereby
granted in the Collateral, such as placing and maintaining signs indicating the
security interest of the Administrative Agent, appointing overseers for the
Collateral and maintaining inventory records.

 

17



--------------------------------------------------------------------------------

(e) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
Secured Parties to exercise any right, remedy or option under this Agreement,
any other Loan Document, any other document relating to the Secured Obligations,
or as provided by Law, or any delay by the Administrative Agent or the Secured
Parties in exercising the same, shall not operate as a waiver of any such right,
remedy or option. No waiver hereunder shall be effective unless it is in
writing, signed by the party against whom such waiver is sought to be enforced
and then only to the extent specifically stated, which in the case of the
Administrative Agent or the Secured Parties shall only be granted as provided
herein. To the extent permitted by Law, neither the Administrative Agent, the
Secured Parties, nor any party acting as attorney for the Administrative Agent
or the Secured Parties, shall be liable hereunder for any acts or omissions or
for any error of judgment or mistake of fact or law other than their gross
negligence or willful misconduct hereunder as determined by a final
non-appealable judgment of a court of competent jurisdiction. The rights and
remedies of the Administrative Agent and the Secured Parties under this
Agreement shall be cumulative and not exclusive of any other right or remedy
which the Administrative Agent or the Secured Parties may have.

(f) Retention of Collateral. In addition to the rights and remedies hereunder,
the Administrative Agent may, in compliance with Sections 9-620 and 9-621 of the
UCC or otherwise complying with the requirements of applicable Law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Secured Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Secured Obligations for any
reason.

(g) Waiver; Deficiency. Each Grantor hereby waives, to the extent permitted by
applicable Laws, all rights of redemption, appraisement, valuation, stay,
extension or moratorium now or hereafter in force under any applicable Laws in
order to prevent or delay the enforcement of this Agreement or the absolute sale
of the Collateral or any portion thereof. In the event that the proceeds of any
sale, collection or realization are insufficient to pay all amounts to which the
Administrative Agent or the Secured Parties are legally entitled, the Grantors
shall be jointly and severally liable for the deficiency, together with interest
thereon at the Default Rate, together with the costs of collection and the fees,
charges and disbursements of counsel. Any surplus remaining after the full
payment and satisfaction of the Secured Obligations shall be returned to the
Grantors or to whomsoever a court of competent jurisdiction shall determine to
be entitled thereto.

8. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Grantor hereby designates and appoints the Administrative Agent, on behalf
of the Secured Parties, and each of its designees or agents, as attorney-in-fact
of such Grantor, irrevocably and with power of substitution, with authority to
take any or all of the following actions during the continuation of an Event of
Default:

(i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;

 

18



--------------------------------------------------------------------------------

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;

(iv) to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders or other instruments or
documents evidencing payment relating to the Collateral of such Grantor on
behalf of and in the name of such Grantor, or securing, or relating to such
Collateral;

(v) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

(vi) to adjust and settle claims under any insurance policy relating thereto;

(vii) to execute and deliver all assignments, conveyances, statements, financing
statements, continuation financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Administrative
Agent may determine necessary in order to perfect and maintain the security
interests and liens granted in this Agreement and in order to fully consummate
all of the transactions contemplated herein;

(viii) to institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;

(ix) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

(x) to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
Issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Administrative Agent may reasonably deem
appropriate;

(xi) to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Equity into the name of
the Administrative Agent or one or more of the Secured Parties or into the name
of any transferee to whom the Pledged Equity or any part thereof may be sold
pursuant to Section 7 hereof;

 

19



--------------------------------------------------------------------------------

(xii) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

(xiii) to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(xiv) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and

(xv) do and perform all such other acts and things as the Administrative Agent
may reasonably deem to be necessary, proper or convenient in connection with the
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable until the Facility Termination Date. The Administrative Agent shall
be under no duty to exercise or withhold the exercise of any of the rights,
powers, privileges and options expressly or implicitly granted to the
Administrative Agent in this Agreement, and shall not be liable for any failure
to do so or any delay in doing so. The Administrative Agent shall not be liable
for any act or omission or for any error of judgment or any mistake of fact or
law in its individual capacity or its capacity as attorney-in-fact except acts
or omissions resulting from its gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. This power of attorney is conferred on the Administrative Agent
solely to protect, preserve and realize upon its security interest in the
Collateral and shall not impose any duty upon the Administrative Agent or any
other Secured Party to exercise any such powers.

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Agreement in relation thereto.

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the

 

20



--------------------------------------------------------------------------------

Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Administrative Agent shall not have responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any of the Collateral. In the event of a public or private sale of Collateral
pursuant to Section 7 hereof, the Administrative Agent shall have no
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Administrative Agent has or is deemed to have
knowledge of such matters, or (ii) taking any steps to clean, repair or
otherwise prepare the Collateral for sale.

(d) Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Grantors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Administrative Agent nor
any Secured Party shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by the Administrative Agent or any Secured Party of any payment
relating to such Account pursuant hereto, nor shall the Administrative Agent or
any Secured Party be obligated in any manner to perform any of the obligations
of a Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

(e) Releases of Collateral.

(i) (A) If any Collateral shall be sold, transferred or otherwise disposed of by
any Grantor in a transaction permitted by the Credit Agreement, or (B) if the
Indebtedness represented by any Instrument included in the Collateral, which has
been delivered to the Administrative Agent, is paid in full, then, in each case,
the Administrative Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases and other documents,
and take such other action, reasonably necessary for the release of the Liens
created hereby or by any other Collateral Document on such Collateral.

(ii) The Administrative Agent may release any of the Pledged Equity from this
Agreement or may substitute any of the Pledged Equity for other Pledged Equity
without altering, varying or diminishing in any way the force, effect, lien,
pledge or security interest of this Agreement as to any Pledged Equity not
expressly released or substituted, and this Agreement shall continue as a first
priority lien on all Pledged Equity not expressly released or substituted.

 

21



--------------------------------------------------------------------------------

9. Application of Proceeds. After the exercise of remedies provided for in
Section 8.02 of the Credit Agreement (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in Section 8.02 of the
Credit Agreement) any payments in respect of the Secured Obligations and any
proceeds of the Collateral, when received by the Administrative Agent or any
Secured Party in cash or Cash Equivalents will be applied in reduction of the
Secured Obligations in the order set forth in the Credit Agreement.

10. Continuing Agreement.

(a) Subject to the following clause (b), this Agreement shall remain in full
force and effect until the Facility Termination Date, at which time this
Agreement shall be automatically terminated (other than obligations under this
Agreement which expressly survive such termination) and the Liens on the
Collateral created hereby and by each other Collateral Document shall be
automatically released, and the Administrative Agent shall, upon the request and
at the expense of the Grantors, forthwith take such action as may reasonably
requested by the Grantors to evidence the release of the Liens and security
interests created hereunder and under the other Collateral Documents.

(b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any Debtor Relief Law, all as though
such payment had not been made; provided that in the event payment of all or any
part of the Secured Obligations is rescinded or must be restored or returned,
all reasonable costs and expenses (including without limitation any reasonable
legal fees and disbursements) incurred by the Administrative Agent or any
Secured Party in defending and enforcing such reinstatement shall be deemed to
be included as a part of the Secured Obligations.

11. Amendments; Waivers; Modifications, etc. This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 10.01 of the Credit Agreement.

12. Successors in Interest. This Agreement shall be binding upon each Grantor,
its successors and assigns and shall inure, together with the rights and
remedies of the Administrative Agent and the Secured Parties hereunder, to the
benefit of the Administrative Agent and the Secured Parties and their successors
and permitted assigns.

13. Notices. All notices required or permitted to be given under this Agreement
shall be in conformance with Section 10.02 of the Credit Agreement; provided
that notices and communications to the Grantors shall be directed to the
Grantors, at the address of the Borrower set forth in Section 10.02 of the
Credit Agreement.

 

22



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart. Delivery of an executed counterpart of a signature page of this
Agreement by fax transmission or other electronic mail transmission (e.g. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Agreement. Without limiting the foregoing, to the extent a manually
executed counterpart is not specifically required to be delivered, upon the
request of any party, such fax transmission or electronic mail transmission
shall be promptly followed by such manually executed counterpart.

15. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

16. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL. The
terms of Sections 10.14 and 10.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

17. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

18. Entirety. This Agreement, the other Loan Documents and the other documents
relating to the Secured Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

19. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then the Administrative Agent shall
have the right to proceed against any such other property, guarantee or
endorsement in which the Administrative Agent has an interest during the
continuation of any Event of Default, and the Administrative Agent shall have
the right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Secured Obligations or any of
the rights of the Administrative Agent or the Secured Parties under this
Agreement, under any other of the Loan Documents or under any other document
relating to the Secured Obligations.

20. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement in the form of Exhibit E to the Credit
Agreement or such other form acceptable to the Administrative Agent. Immediately
upon such execution and delivery of such Joinder Agreement (and without any
further action), each such additional Person will become a party to this
Agreement as a “Grantor” and have all of the rights and obligations of a Grantor
hereunder and this Agreement and the schedules hereto shall be deemed amended by
such Joinder Agreement.

 

23



--------------------------------------------------------------------------------

21. Consent of Issuers of Pledged Equity. Any Loan Party that is an Issuer
hereby acknowledges, consents and agrees to the grant of the security interests
in such Pledged Equity by the applicable Grantors pursuant to this Agreement,
together with all rights accompanying such security interest as provided by this
Agreement and applicable Law, notwithstanding any anti-assignment provisions in
any operating agreement, limited partnership agreement or similar organizational
or governance documents of such Issuer.

22. [Intentionally omitted.]

23. Marshaling. The Administrative Agent shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Administrative Agent’s rights
and remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Grantor hereby irrevocably waives the benefits of all such laws.

24. Injunctive Relief.

(a) Each Grantor recognizes that, in the event such Grantor fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement
or any other Loan Document, any remedy of law may prove to be inadequate relief
to the Administrative Agent and the other Secured Parties. Therefore, each
Grantor agrees that the Administrative Agent and the other Secured Parties, at
the option of the Administrative Agent and the other Secured Parties, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

(b) The Administrative Agent, the other Secured Parties and each Grantor hereby
agree that no such Person shall have a remedy of punitive or exemplary damages
against any other party to a Loan Document and each such Person hereby waives
any right or claim to punitive or exemplary damages that they may now have or
may arise in the future in connection with any dispute under this Agreement or
any other Loan Document, whether such dispute is resolved through arbitration or
judicially.

25. Secured Parties. Each Secured Party that is not a party to the Credit
Agreement who obtains the benefit of this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Affiliates shall be entitled to all of the rights, benefits and immunities
conferred under Article IX of the Credit Agreement.

[Remainder of page intentionally left blank; signature pages follow]

 

24



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

GRANTORS:   EQUINIX, INC.   By:   

 

  Name:   

 

  Title:   

 

  EQUINIX OPERATING CO., INC.   By:   

 

  Name:   

 

  Title:   

 

  EQUINIX PACIFIC, INC.   By:   

 

  Name:   

 

  Title:   

 

  SWITCH & DATA FACILITIES COMPANY, INC.   By:   

 

  Name:   

 

  Title:   

 

  SWITCH & DATA HOLDINGS, INC.   By:   

 

  Name:   

 

  Title:   

 

  EQUINIX SERVICES, INC.   By:   

 

  Name:   

 

  Title:   

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I TO PLEDGE AND SECURITY AGREEMENT

PLEDGED EQUITY

OF

PLEDGED DOMESTIC SUBSIDIARIES

 

GRANTOR

  

PLEDGED

DOMESTIC

SUBSIDIARY

  

CLASS

   CERTIFICATE
NUMBER    NUMBER  OF
PLEDGED
SHARES,
UNITS,
INTERESTS    PERCENTAGE
OWNERSHIP
REPRESENTED
BY PLEDGED
SHARES Equinix, Inc.    Equinix Operating Co., Inc.    Common Stock    CS-1   
100    100% Equinix, Inc.    Equinix Pacific, Inc.    Common Stock    CS-1

 

CS-2

   1,000

 

1,000

   100% Equinix, Inc.    Switch & Data Facilities Company, Inc.    Common Stock
   1    1,000    100% Switch & Data Facilities Company, Inc.    Switch & Data
Holdings, Inc.    Common Stock    1    1,000    100% Switch & Data Holdings,
Inc.    Equinix Services, Inc.    Common (Voting) Stock    2    1,000    100%

[SCHEDULE I TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE II TO PLEDGE AND SECURITY AGREEMENT

PLEDGED EQUITY

OF

PLEDGED FOREIGN SUBSIDIARIES

 

GRANTOR

  

PLEDGED

FOREIGN

SUBSIDIARY

  

CLASS

   CERTIFICATE
NUMBER    NUMBER  OF
PLEDGED
SHARES,
UNITS,
INTERESTS   PERCENTAGE
OWNERSHIP
REPRESENTED
BY PLEDGED
SHARES Equinix, Inc.    Equinix (Luxembourg) Holdings S.à r.l.    N/A    N/A   
13,200   66%


(voting)

Equinix Services, Inc.    Equinix Canada Ltd.1    Common    C-5    10,282,0572  
66%


(voting)

Equinix Pacific, Inc.    Equinix Asia Pacific Pte. Ltd.    Ordinary    8   
48,163,0203   66%


(voting)

Equinix Pacific, Inc.    Equinix Hong Kong Limited    Ordinary    8   
166,049,4014   66%


(voting)

 

1 

Pursuant to Section 4(j)(x) of this Pledge and Security Agreement and Section
6.18 of the Credit Agreement, as of the Closing Date, the Administrative Agent
is only requiring that Equinix Services, Inc. deliver the original certificates
representing these pledged shares of Equinix Canada Ltd. (and related undated
instruments of transfer in respect thereof), to the Administrative Agent within
60 days after the Closing Date for purposes of any perfection obtained thereby.

2 

Certificate No. C-5 evidences 15,578,875 common (voting) shares. However,
pursuant to the terms of the Pledge and Security Agreement, the Pledged Equity
of Equinix Canada Ltd. is limited to 66% (10,282,057) of the 15,578,875 common
voting shares.

3 

Certificate No. 8 evidences 63,717,274 ordinary (voting) shares. However,
pursuant to the terms of the Pledge and Security Agreement, the Pledged Equity
of Equinix Asia Pacific Pte.Ltd. is limited to 66% (48,163,020) of the
72,974,274 ordinary voting shares.

4 

Certificate No. 8 evidences 242,098,002 ordinary (voting) shares. However,
pursuant to the terms of the Pledge and Security Agreement, the Pledged Equity
of Equinix Kong Limited is limited to 66% (166,049,401) of the 251,590,002
ordinary (voting) shares.

[SCHEDULE II TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

GRANTOR

  

PLEDGED

FOREIGN

SUBSIDIARY

  

CLASS

   CERTIFICATE
NUMBER    NUMBER  OF
PLEDGED
SHARES,
UNITS,
INTERESTS    PERCENTAGE
OWNERSHIP
REPRESENTED
BY PLEDGED
SHARES Equinix Pacific, Inc.    Equinix Japan K.K.    Ordinary    A101


A102

A103

A104

A105

A106

A107

A108

A109

A110

A111

A112

B101

B102

B103

B104

   100


100

100

100

100

100

100

100

100

100

100

100

10

10

10

10

   66%


(voting)5

 

5 

The 1,240 shares of Equinix Japan K.K. represented by Certificate Nos. A101
through A112 and B101 through B104 equate to 65.6% of the 1,890 ordinary
(voting) shares.



--------------------------------------------------------------------------------

SCHEDULE III TO PLEDGE AND SECURITY AGREEMENT

IDENTIFICATION MATTERS

Part I. Organizational Chart: See attached.

Part II. Grantor Information:

 

A. Equinix:

 

Exact Legal Name of Grantor:   Equinix, Inc. Previous Legal Names with the past
4 months prior to the Closing Date:   N/A Jurisdiction of
Organization/Incorporation:   Delaware Type of Organization:   Corporation
Jurisdictions Qualified to do Business:   Delaware, California and New Jersey
Address of Chief Executive Office:  

One Lagoon Drive, 4th Floor

Redwood City 94065

Address of Principal Place of Business:  

One Lagoon Drive, 4th Floor

Redwood City 94065

U.S. Federal Taxpayer Identification Number, or Unique Identification Number (as
applicable)   [*] Organizational Identification Number (if any):   (DE) 2911438
Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):   Publicly Held Industry or Nature of Business:   Internet -
Data Centers

 

B. OpCo:

 

Exact Legal Name of Grantor:   Equinix Operating Company, Inc. Previous Legal
Names with the past 4 months prior to the Closing Date:   N/A Jurisdiction of
Organization/Incorporation:   Delaware Type of Organization:   Corporation
Jurisdictions Qualified to do Business:   Delaware, California, Illinois, Texas,
Ohio, New York and Virginia Address of Chief Executive Office:  

One Lagoon Drive, 4th Floor

Redwood City 94065

Address of Principal Place of Business:  

One Lagoon Drive, 4th Floor

Redwood City 94065

U.S. Federal Taxpayer Identification Number, or Unique Identification Number (as
applicable)   [*] Organizational Identification Number (if any):   (DE) 3231887
Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):   100% Owned by Equinix, Inc. Industry or Nature of Business:
  Internet - Data Centers

[SCHEDULE III TO PLEDGE AND SECURITY AGREEMENT]

 

* - U.S. FEDERAL TAXPAYER IDENTIFICATION NUMBER REDACTED



--------------------------------------------------------------------------------

SCHEDULE III TO PLEDGE AND SECURITY AGREEMENT

(Cont.)

 

C. Pacific:

 

Exact Legal Name of Grantor:   Equinix Pacific, Inc. Previous Legal Names with
the past 4 months prior to the Closing Date:   N/A Jurisdiction of
Organization/Incorporation:   Delaware Type of Organization:   Corporation
Jurisdictions Qualified to do Business:   Delaware and California Address of
Chief Executive Office:  

One Lagoon Drive, 4th Floor

Redwood City 94065

Address of Principal Place of Business:  

One Lagoon Drive, 4th Floor

Redwood City 94065

U.S. Federal Taxpayer Identification Number, or Unique Identification Number (as
applicable)   [*] Organizational Identification Number (if any):   (DE) 3055401
Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):   100% Owned by Equinix, Inc. Industry or Nature of Business:
  Internet - Data Centers

 

D. S&D:

 

Exact Legal Name of Grantor:   Switch & Data Facilities Company, Inc. Previous
Legal Names with the past 4 months prior to the Closing Date:   N/A Jurisdiction
of Organization/Incorporation:   Delaware Type of Organization:   Corporation
Jurisdictions Qualified to do Business:   Delaware and Florida Address of Chief
Executive Office:  

One Lagoon Drive, 4th Floor

Redwood City 94065

Address of Principal Place of Business:  

One Lagoon Drive, 4th Floor

Redwood City 94065

U.S. Federal Taxpayer Identification Number, or Unique Identification Number (as
applicable)   [*] Organizational Identification Number (if any):   (DE) 4197993
Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):   100% Owned by Equinix, Inc. Industry or Nature of Business:
  Internet - Data Centers

[SCHEDULE III TO PLEDGE AND SECURITY AGREEMENT]

 

* - U.S. FEDERAL TAXPAYER IDENTIFICATION NUMBER REDACTED

 



--------------------------------------------------------------------------------

SCHEDULE III TO PLEDGE AND SECURITY AGREEMENT

(Cont.)

 

E. SDHI:

 

Exact Legal Name of Grantor:   Switch & Data Holdings, Inc. Previous Legal Names
with the past 4 months prior to the Closing Date:   N/A Jurisdiction of
Organization/Incorporation:   Delaware Type of Organization:   Corporation
Jurisdictions Qualified to do Business:   Delaware Address of Chief Executive
Office:  

One Lagoon Drive, 4th Floor

Redwood City 94065

Address of Principal Place of Business:  

One Lagoon Drive, 4th Floor

Redwood City 94065

U.S. Federal Taxpayer Identification Number, or Unique Identification Number (as
applicable)   [*] Organizational Identification Number (if any):   (DE) 3343820
Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):   100% Owned by Switch & Data Facilities Company, Inc.
Industry or Nature of Business:   Internet - Data Centers

 

F. ESI:

 

Exact Legal Name of Grantor:   Equinix Services, Inc. Previous Legal Names with
the past 4 months prior to the Closing Date:   N/A Jurisdiction of
Organization/Incorporation:   Delaware Type of Organization:   Corporation
Jurisdictions Qualified to do Business:   Delaware, California and New York
Address of Chief Executive Office:  

One Lagoon Drive, 4th Floor

Redwood City 94065

Address of Principal Place of Business:  

One Lagoon Drive, 4th Floor

Redwood City 94065

U.S. Federal Taxpayer Identification Number, or Unique Identification Number (as
applicable)   [*] Organizational Identification Number (if any):   (DE) 3707440
Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):   100% Owned by Switch & Data Holdings, Inc. Industry or
Nature of Business:   Internet - Data Centers

[SCHEDULE III TO PLEDGE AND SECURITY AGREEMENT]

 

* - U.S. FEDERAL TAXPAYER IDENTIFICATION NUMBER REDACTED

 



--------------------------------------------------------------------------------

 

LOGO [g369814ex10_39pg187img1.jpg]



--------------------------------------------------------------------------------

 

LOGO [g369814ex10_39pg187img2.jpg]



--------------------------------------------------------------------------------

 

LOGO [g369814ex10_39pg187img3.jpg]



--------------------------------------------------------------------------------

SCHEDULE IV TO PLEDGE AND SECURITY AGREEMENT

GOVERNMENT CONTRACTS

NONE

[SCHEDULE IV TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE V TO PLEDGE AND SECURITY AGREEMENT

PLEDGED INSTRUMENTS, CHATTEL PAPER AND

LETTER OF CREDIT RIGHTS

NONE

[SCHEDULE V TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A TO PLEDGE AND SECURITY AGREEMENT

[FORM OF]

IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
                                         the following Equity Interests of
[                ], a [                ] [corporation] [limited liability
company] [other entity]:

 

  No. of Shares    Certificate No.

and irrevocably appoints                                          
                    its agent and attorney-in-fact to transfer all or any part
of such Equity Interests and to take all necessary and appropriate action to
effect any such transfer. The agent and attorney-in-fact may substitute and
appoint one or more persons to act for him.

Dated                     

 

 

By:  

 

Name:  

 

Title:  

 

 

In the Presence of

 

    

[EXHIBIT A TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT G-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities5) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.    Assignor[s]:                                            
                                                                    
                                                                                

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 

Include all applicable subfacilities.



--------------------------------------------------------------------------------

2. Assignee[s]:                                            
                                   

                                                                 
                                       

    [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]

3. Borrower: Equinix, Inc.,

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

5. Credit Agreement: Credit Agreement, dated as of June 28, 2012, among the
Borrower (identified above), the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, and L/C Issuer.

6. Assigned Interest[s]:

 

Assignor[s]6

  

Assignee[s]7

  

Facility

Assigned8

  

Aggregate

Amount of

Commitment/Loans

for all Lenders9

  

Amount of

Commitment

/Loans

Assigned

  

Percentage

Assigned of

Commitment/

Loans10

   CUSIP
Number          $                 $                      %             $
                $                      %             $                 $
                     %   

 

[7.    Trade Date:                                            ]11   

Effective Date:             , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

 

 

6 

List each Assignor, as appropriate.

7 

List each Assignee, as appropriate.

8 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, “Term Commitment”, etc.).

9 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

10 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.





--------------------------------------------------------------------------------

By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

[Consented to and]12 Accepted: BANK OF AMERICA, N.A., as Administrative Agent
By:  

 

Title:   [Consented to:]13 EQUINIX, INC., [By:  

 

Title:]   [L/C ISSUER] [By:  

 

Title:]  

 

 

12 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

13 

To be added only if the consent of the Borrower and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement.





--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

[                                 ]14

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

 

14 

Describe Credit Agreement at option of Administrative Agent.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY

CONFIDENTIAL

 

 

FAX ALONG WITH COMMITMENT LETTER TO:

 

 

FAX #  

 

 

I. Borrower Name:

 

 

 

 

$                                             

 

 

Type of Credit Facility

  

 

II. Legal Name of Lender of Record for Signature Page:

 

 

 

  •  

Signing Credit Agreement                     YES                      NO

  •  

Coming in via Assignment                     YES                      NO

 

III. Type of Lender:  

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

 

IV. Domestic Address:       V. Eurodollar Address:

 

     

 

    

     

 

    

     

 

    

     

 

VI. Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

          Primary    Secondary     

Credit Contact

  

Operations Contact

  

Operations Contact

Name:   

 

  

 

  

 

Title:   

 

  

 

  

 

Address:   

 

  

 

  

 

Telephone:   

 

  

 

  

 

Facsimile:   

 

  

 

  

 

E Mail Address:   

 

  

 

  

 

IntraLinks E Mail Address:   

 

  

 

  

 

Does Secondary Operations Contact need copy of notices?                
YES                 NO

 

 

 

     LOGO [g369814g82y94.jpg]   1   12/2007    



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY

CONFIDENTIAL

 

 

     Letter of Credit    Draft Documentation          

Contact

  

Contact

  

Legal Counsel

Name:

  

 

  

 

  

 

Title:

  

 

  

 

  

 

Address:

  

 

  

 

  

 

Telephone:

  

 

  

 

  

 

Facsimile:

  

 

  

 

  

 

E Mail Address:

  

 

  

 

  

 

 

PLEASE CHECK IF YOU CAN FUND IN THE CURRENCIES REQUIRED FOR THIS TRANSACTION
LISTED BELOW:                            

USD

                  

JPY

                  

SGD

                           

CAD

                  

EURO

                  

GBP

                           

AUD

                  

HKD

                  

CHF

                                          

VII. Lender’s SWIFT Payment Instructions for [USD]:

 

Pay to:       

 

  (Bank Name)     

 

  (SWIFT)    (Country)  

 

  (Account #)    (Account Name)  

 

  (FFC Account #)    (FFC Account Name)  

 

  (Attention)   

VII. Lender’s SWIFT Payment Instructions for [CAD]:

 

Pay to:       

 

  (Bank Name)     

 

  (SWIFT)    (Country)  

 

  (Account #)    (Account Name)  

 

  (FFC Account #)    (FFC Account Name)  

 

  (Attention)   

 

 

 

     LOGO [g369814g82y94.jpg]   2   12/2007    



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY

CONFIDENTIAL

 

 

VII. Lender’s SWIFT Payment Instructions for [AUD]:

 

Pay to:       

 

  (Bank Name)     

 

  (SWIFT)    (Country)  

 

  (Account #)    (Account Name)  

 

  (FFC Account #)    (FFC Account Name)  

 

  (Attention)   

VII. Lender’s SWIFT Payment Instructions for [JPY]:

 

Pay to:       

 

  (Bank Name)     

 

  (SWIFT)    (Country)  

 

  (Account #)    (Account Name)  

 

  (FFC Account #)    (FFC Account Name)  

 

VIII. Lender’s SWIFT Payment Instructions for [EURO]:

 

Pay to:       

 

  (Bank Name)     

 

  (SWIFT)    (Country)  

 

  (Account #)    (Account Name)  

 

  (FFC Account #)    (FFC Account Name)  

 

  (Attention)   

 

 

     LOGO [g369814g82y94.jpg]   3   12/2007    



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY

CONFIDENTIAL

 

 

VIIII. Lender’s SWIFT Payment Instructions for [HKD]:

 

Pay to:       

 

  (Bank Name)     

 

  (SWIFT)    (Country)  

 

  (Account #)    (Account Name)  

 

  (FFC Account #)    (FFC Account Name)  

 

  (Attention)   

X. Lender’s SWIFT Payment Instructions for [SGD]:

 

Pay to:       

 

  (Bank Name)     

 

  (SWIFT)    (Country)  

 

  (Account #)    (Account Name)  

 

  (FFC Account #)    (FFC Account Name)  

 

  (Attention)   

XI. Lender’s SWIFT Payment Instructions for [GBP]:

 

Pay to:       

 

  (Bank Name)     

 

  (SWIFT)    (Country)  

 

  (Account #)    (Account Name)  

 

  (FFC Account #)    (FFC Account Name)  

 

  (Attention)   

 

 

     LOGO [g369814g82y94.jpg]   4   12/2007    



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY

CONFIDENTIAL

 

 

XII. Lender’s SWIFT Payment Instructions for [CHF]:

 

Pay to:    

 

  (Bank Name)     

 

  (SWIFT)    (Country)  

 

  (Account #)    (Account Name)  

 

  (FFC Account #)    (FFC Account Name)  

 

  (Attention)   

XIII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:      

 

    (Bank Name)    

 

    (ABA #)    

 

    (Account #)    

 

    (Attention)  

XIV. Lender’s Fed Wire Payment Instructions:

 

Pay to:       

 

  (Bank Name)     

 

  (ABA#)    (City/State)  

 

  (Account #)    (Account Name)  

 

  (Attention)   

 

 

     LOGO [g369814g82y94.jpg]   5   12/2007    



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY

CONFIDENTIAL

 

 

XV. Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):              -                    
         

Tax Withholding Form Delivered to Bank of America*:

 

                 W-9                  W-8BEN                  W-8ECI
                 W-8EXP                  W-8IMY

 

  Tax Contact   Name:                                  Title:  
                               Address:                                 
Telephone:                                  Facsimile:  
                               E Mail Address:                                 

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

 

 

     LOGO [g369814g82y94.jpg]   6   12/2007    



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY

CONFIDENTIAL

 

 

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

* Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

LOGO [g369814g29w03.jpg]

XI. Bank of America Payment Instructions:

Pay to:

Please see attached document with BofA Wiring Instructions.

 

 

     LOGO [g369814g82y94.jpg]   7   12/2007    



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SECURED PARTY DESIGNATION NOTICE

 

TO:      Bank of America, N.A., as Administrative Agent RE:      Credit
Agreement, dated as of dated as of June 28, 2012, by and among Equinix, Inc., a
Delaware corporation (the “Borrower”), the Guarantors, the Lenders and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Lender (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement) DATE:      [Date]

 

 

[Name of Cash Management Bank/Hedge Bank] (the “Secured Party”) hereby notifies
you, pursuant to the terms of the Credit Agreement, that the Secured Party meets
the requirements of a [Cash Management Bank] [Hedge Bank] under the terms of the
Credit Agreement and is a [Cash Management Bank] [Hedge Bank] under the Credit
Agreement and the other Loan Documents.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 

                                                                     
                 , as a [Cash Management Bank] [Hedge Bank] By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT I

OPINION MATTERS

[Attached]



--------------------------------------------------------------------------------

[Printed on Orrick, Herrington & Sutcliffe LLP Letterhead]

June 28, 2012

Bank of America, N.A, as Administrative Agent,

Lender and L/C Issuer

Each other Lender (as defined in

the below-described Credit Agreement)

 

  Re: Credit Agreement, dated as of the date hereof (the “Credit Agreement”), by
and among Equinix, Inc., as borrower (the “Borrower”), Equinix Operating Co.,
Inc. (“OpCo”), Equinix Pacific, Inc. (“Pacific”), Switch & Data Facilities
Company, Inc. (“S&D”), Switch & Data Holdings, Inc. (“SDHI”) and Equinix
Services, Inc. (“ESI” and together with OpCo, Pacific, S&D and SDHI, each, a
“Guarantor” and, collectively, the “Guarantors”), each lender from time to time
party thereto (each, a “Lender” and, collectively, the “Lenders”), and Bank of
America, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), Lender and L/C Issuer

Ladies and Gentlemen:

We have acted as special counsel to the Borrower and the Guarantors (together,
each, a “Credit Party” and, collectively, the “Credit Parties”) in connection
with the transactions contemplated by the Credit Agreement and the other
documents listed on Schedule I hereto, each dated as of the date hereof (the
Credit Agreement and each document listed on Schedule I hereto, each, a
“Transaction Document” and, collectively, the “Transaction Documents”). This
opinion is delivered pursuant to Section 4.01(a)(vi) of the Credit Agreement.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings assigned to them in the Credit Agreement, either as defined
therein or by reference to another document. Terms used herein that are defined
in the New York Uniform Commercial Code (the “NYUCC”), the Delaware Uniform
Commercial Code (the “DUCC”), or the California Commercial Code (the “CUCC”) and
not otherwise defined herein shall have the meanings set forth in the NYUCC, the
DUCC, or the CUCC, as applicable.

Materials Examined

In connection with this opinion, we have examined executed copies of each of the
Transaction Documents that were provided to us. We have also examined and relied
upon an executed copy of the secretary’s certificate of each Credit Party, dated
as of the date hereof, delivered pursuant to the Credit Agreement, and all
exhibits and attachments thereto and such other



--------------------------------------------------------------------------------

Bank of America, N.A., as Administrative Agent and

The various Lenders party to the Credit Agreement

June 28, 2012

Page 2

 

records, documents, and certificates of public officials and the Credit Parties,
and made such inquiries of representatives of the Credit Parties, as we have
deemed necessary or appropriate for the purpose of rendering the opinions set
forth herein. With respect to matters of fact (as distinguished from matters of
law), we have also relied upon and assumed that the representations and
statements of the Credit Parties and all other parties set forth in the
Transaction Documents, the certificates delivered by the Credit Parties pursuant
to or in connection with the Transaction Documents or to us, including the
Factual Certificate of the Credit Parties, dated as of the date hereof attached
hereto as Exhibit A (the “Factual Certificate”), and any other certificates,
instruments and agreements executed in connection therewith or delivered to us
are true, correct, complete and not misleading. In addition, we have reviewed
each of the documents listed on Schedule II attached hereto (each, a “Specified
Debt Document” and, collectively, the “Specified Debt Documents”). As used
herein, “Financing Statements” means the UCC financing statements of which
copies are attached hereto as Exhibit B.

Opinions

Based upon such examination, and having regard for legal considerations we deem
relevant, we are of the opinion, subject to the qualifications and assumptions
set forth below, that:

1. Each Credit Party (a) is a corporation validly existing under the laws of the
State of Delaware and (b) has the requisite corporate power and authority to own
and operate its properties and to carry on its business as now conducted. Based
solely upon our review of the Delaware Good Standing Certificates and the
California Good Standing Certificates (as listed and defined on Schedule III
attached hereto), each Credit Party is in good standing in the State of Delaware
and is duly qualified to do business as a foreign corporation and is in good
standing in the State of California.

2. Each Credit Party has the requisite corporate power and authority to execute,
deliver and perform the Transaction Documents to which it is a party. The
Transaction Documents to which each Credit Party is a party have been duly
authorized by all requisite corporate action on the part of such Credit Party
and have been duly executed and delivered by such Credit Party.

3. Each Transaction Document to which each Credit Party is a party constitutes
the valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its terms.



--------------------------------------------------------------------------------

Bank of America, N.A., as Administrative Agent and

The various Lenders party to the Credit Agreement

June 28, 2012

Page 3

 

4. The execution and delivery by each Credit Party of each of the Transaction
Documents to which such Credit Party is a party do not, and the performance by
it of its obligations thereunder will not, violate (a) the provisions of any
federal law of the United States of America, any law of the State of New York,
or any law of the State of California, or any rule or regulation thereunder, or
(b) the Delaware General Corporation Law (the “DGCL”).

5. The execution and delivery by each Credit Party of the Transaction Documents
to which such Credit Party is a party do not, and the performance by it of its
obligations thereunder will not, (a) result in a violation of such Credit
Party’s certificate of incorporation (as listed on Schedule III attached hereto)
or bylaws, (b) breach or result in a default (or give rise to any right of
termination, cancellation or acceleration) under any of the Specified Debt
Documents or (c) result in the creation of any liens on the properties of such
Credit Party pursuant to any of the Specified Debt Documents.

6. Neither the execution and delivery by each Credit Party of the Transaction
Documents to which it is a party, nor the performance by such Credit Party of
its obligations thereunder, requires any consents, approvals or authorizations
to be obtained by such Credit Party from, or any registrations, declarations or
filings to be made by such Credit Party with, any New York, California, Delaware
or federal Governmental Authority under (a) any federal law of the United States
of America, any law of the State of New York, any law of the State of
California, or any rule or regulation thereunder applicable to such Credit Party
or (b) the DGCL.

7. The Pledge and Security Agreement creates in favor of the Administrative
Agent as defined therein (the “Collateral Administrative Agent”), as security
for the Secured Obligations of the applicable Credit Party, a security interest
in the rights of each Credit Party in the Collateral as defined therein (the
“Collateral”).

8. Upon the effective filing of each Financing Statement with the Delaware
Secretary of State, the security interest described in Paragraph 7 granted by
the Credit Party named as debtor in such Financing Statement will be perfected
in such of the Collateral described in such Financing Statement in which a
security interest can be perfected by the filing of a financing statement under
the DUCC.

9. No Credit Party is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.



--------------------------------------------------------------------------------

Bank of America, N.A., as Administrative Agent and

The various Lenders party to the Credit Agreement

June 28, 2012

Page 4

 

10. The making of the Loans to the Borrower by the Lenders pursuant to the
Credit Agreement and the use of the proceeds thereof by the Borrower will not
violate Regulation U or X of the Board of Governors of the Federal Reserve
System.

11. The execution and delivery by the Credit Parties of the Transaction
Documents do not, and the performance of its obligations thereunder will not,
result in a breach or violation of any order of any Governmental Authority
identified to us by the Credit Parties on Annex 1 of the Factual Certificate.

12. If the Collateral Administrative Agent were to acquire possession in the
State of California of such of the Collateral that is a certificated security in
registered form, then each security interest described in Paragraph 7 will be
perfected in such of the Collateral that is a certificated security in
registered form upon the Collateral Administrative Agent acquiring possession in
the State of California of the related security certificate, indorsed to the
Collateral Administrative Agent or in blank by an effective indorsement.
Assuming that the Collateral Administrative Agent acquires such certificated
security for value and without notice of any adverse claim to such certificated
security, the Collateral Administrative Agent will acquire its security interest
in such certificated security free of any adverse claim.

Certain Assumptions, Limitations and Qualifications

In rendering the opinions stated above, we have, with your consent, assumed
(i) except with respect to the Credit Parties, the due organization or
formation, valid existence and good standing of each party to the Transaction
Documents, (ii) except with respect to the Credit Parties, the authority of each
party to the Transaction Documents to do business in each relevant jurisdiction,
(iii) the legal capacity and, except with respect to the persons executing the
Transaction Documents on behalf of the Credit Parties, authority of all natural
persons executing any documents, (iv) the truth, accuracy and completeness of
the information, factual matters, representations and warranties as to matters
of fact contained in the records, documents, instruments and certificates we
have reviewed; (v) except with respect to the Credit Parties, the due execution
and delivery of the Transaction Documents by each party thereto and the due
authorization of the Transaction Documents by each party thereto, (vi) except
with respect to the Credit Parties, the power and authority of each party to the
Transaction Documents to execute and deliver and perform its respective
obligations under the Transaction Documents, (vii) except with respect to the
Credit Parties, that the execution and delivery of the Transaction Documents
will not breach, conflict with or constitute a violation of, the laws or
governmental rules or regulations of any jurisdiction, or of any order, writ,
judgment, injunction, decree, determination or award of any Governmental
Authority, (viii) that the execution and delivery of the Transaction Documents
does not require the consent or approval of any person



--------------------------------------------------------------------------------

Bank of America, N.A., as Administrative Agent and

The various Lenders party to the Credit Agreement

June 28, 2012

Page 5

 

or entity (other than, with respect to the Credit Parties) that has not already
been obtained, (ix) the absence of any evidence extrinsic to the provisions of
each Transaction Document between the parties to such Transaction Document that
such parties intended a meaning contrary to that expressed by those provisions,
(x) the authenticity of all documents submitted to us as originals and the
conformity to original documents of all documents submitted to us as copies,
(xi) the genuineness of all signatures, (xii) except with respect to the Credit
Parties, that each Transaction Document constitutes the legal, valid and binding
obligation of the parties thereto, and is enforceable against such parties in
accordance with the respective terms thereof, (xiii) the compliance by the
respective parties to the Transaction Documents with any applicable requirements
to file returns and pay taxes under Delaware, California or New York law;
(xiv) there has not been any mutual mistake of fact, fraud, duress or undue
influence; (xv) the Lenders have acted in good faith in a commercially
reasonable manner and without notice of any defense against the enforcement of
any rights created by, or adverse claim to any property or security interest
transferred or created as part of, the Transaction Documents; (xvi) the Credit
Parties hold the requisite title and rights to any property involved in the
Transaction Documents; and (xvii) with respect to the opinions set forth in
Paragraph 8 above, the certified copy of the certificate of incorporation of
each Credit Party issued by the Delaware Secretary of State on the date set
forth on Schedule III attached hereto accurately and completely sets forth the
name and type of entity of such Credit Party, and correctly states that such
Credit Party is organized under the laws of the State of Delaware.

Whenever a statement herein is qualified by the phrases “known to us” or “to our
knowledge,” or similar phrases, it is intended to indicate that, during the
course of our rendering this opinion on behalf of the Credit Parties in this
transaction, no information that would give us current actual knowledge of the
inaccuracy of such statement has come to the attention of those attorneys
presently in this firm who have rendered legal services on behalf of the Credit
Parties in connection with the Transaction Documents.

Our opinion in Paragraph 3 above that the Transaction Documents are valid,
binding or enforceable in accordance with their terms is qualified as to:

(a) the effect of any bankruptcy, insolvency, reorganization, arrangement,
fraudulent conveyance, moratorium, receivership, assignment for the benefit of
creditors or other laws relating to or affecting the rights of creditors
generally (including, without limitation, the effect of statutory or other laws
regarding fraudulent or preferential transfers);

(b) limitations upon indemnification and contribution rights which may be
imposed by applicable law and equitable principles;



--------------------------------------------------------------------------------

Bank of America, N.A., as Administrative Agent and

The various Lenders party to the Credit Agreement

June 28, 2012

Page 6

 

(c) the unenforceability under certain circumstances of provisions imposing
penalties, forfeiture, late payment charges, or an increase in interest rate
upon delinquency in payment or the occurrence of any event of default;

(d) general principles of equity, regardless of whether enforceability is
considered in a proceeding in equity or at law, including, without limitation,
concepts of materiality, reasonableness, good faith and fair dealing and the
effect of such principles on the possible unavailability of the remedy of
specific performance of an obligation, injunctive relief, or the appointment of
a receiver;

(e) compliance with the procedural and substantive requirements of NYUCC
Section 9-601, et seq., regarding creditors’ rights with respect to personal
property collateral upon the occurrence of a default in satisfying a secured
obligation;

(f) the unenforceability under certain circumstances of provisions expressly or
by implication waiving broadly or vaguely stated rights, the benefits of
statutory or constitutional provisions (including the statutes described above),
unknown future rights, defenses to obligations or rights granted by law, where
such waivers are against public policy or prohibited by law;

(g) possible limitations on the exercise of self-help or other summary
procedures for the obtaining of possession of various personal property as set
forth in the Transaction Documents; and

(h) the fact that the perfection of a security interest in “proceeds” of
collateral is governed and restricted by Section 9-315 of the NYUCC and
Section 9-315 of the DUCC, and we express no opinion as to any provision of the
Transaction Documents that purports to vary such statutes.

Insofar as our opinion in Paragraph 3 above that the Transaction Documents are
valid, binding and enforceable pertains to the parties’ agreement that the law
of the State of New York shall be the governing law of such document, our
opinion is based solely on Section 5-1401 of the New York General Obligations
Law. We express no opinion as to (i) the validity of such statute under the
Constitution of the United States of America, particularly in circumstances
where the Transaction Documents bear no reasonable relation to the State of New
York, (ii) whether a federal court of the United States of America or a state
court outside the State of New York would give effect to the choice of New York
law provided for in any of the Transaction Documents, and (iii) whether a
federal court of the United States of America would have jurisdiction over any
action brought against the Credit Parties by any party not a United States
natural or juridical person or an entity formed under the laws of any State of
the United States.



--------------------------------------------------------------------------------

Bank of America, N.A., as Administrative Agent and

The various Lenders party to the Credit Agreement

June 28, 2012

Page 7

 

We are not opining in Paragraphs 1 through 6 and 9 through 11 above on any law
other than (i) to the extent set forth in Paragraphs 3, 4(a), 5(b), 5(c) and
6(a) above, the laws of the State of New York, (ii) to the extent set forth in
Paragraphs 1, 2, 4(b), 5(a) and 6(b) above, the DGCL, (iii) to the extent set
forth in Paragraphs 1, 4(a), 5(b), 5(c) and 6(a) above, the laws of the State of
California, and (iv) to the extent set forth in Paragraphs 4(a), 6(a), 9, 10,
and 11 above, the federal laws of the United States of America. In addition,
with respect to the laws, rules and regulations of the State of New York, the
State of California and the United States of America, our opinions herein relate
only to those laws, rules and regulations of the State of New York, the State of
California and the United States of America which, in our experience, are
normally applicable to transactions of the type provided for in the Transaction
Documents without having made any investigation concerning any other law, rule
or regulation; provided, however, that no opinion is expressed with respect to
any law, statute, rule or regulation relating specifically to banks, fiduciaries
or financial institutions, the environment, environmental conservation, energy,
public utilities, health and safety, sanitation, land use, construction or
related transportation matters or any federal or state antifraud, usury or
securities laws. As you know, we are not licensed to practice law in the State
of Delaware, and our opinions in Paragraphs 1, 2, 4(b), 5(a) and 6(b) as to such
law are based solely on our review of the DGCL as set forth in Delaware
Corporation Laws Annotated, 2011-2012 Edition, published by LexisNexis, and the
reported decisions of the Delaware courts interpreting the DGCL.

With respect to our opinion contained in Paragraph 4(a), the phrase “do not and
will not violate the provisions of any federal law of the United States of
America, any law of the State of New York, any law of the State of California,
or any rule or regulation thereunder” means that the execution, delivery and
performance by the Credit Parties of the Transaction Documents is not prohibited
by a law that a lawyer in New York and California exercising customary
professional diligence would reasonably recognize to be directly applicable to
the Credit Parties, the Transaction Documents or the transactions contemplated
pursuant to the Transaction Documents.

We express no opinion in Paragraphs 7, 8, or 12 as to (1) any collateral to the
extent that the applicable debtor does not have rights therein or the power to
transfer rights therein, or any collateral that is not adequately and
sufficiently described in the relevant documents, (2) any collateral that is of
a type described in Section 9-501(a)(1) of the NYUCC, Section 9-501(a)(1) of the
DUCC, or Section 9501(a)(1) of the CUCC, or that constitutes “transition
property” or “recovery property” as referred to in Section 9109(d)(15) of the
CUCC, consumer goods, or a commercial tort claim, (3) any consumer transaction,
(4) any security interest for which value has not been given to the debtor,
(5) any collateral that constitutes a debt, liability, or other obligation of
the secured party, (6) any collateral that is described in the second paragraph
of Section 2 of the Pledge and Security Agreement (without reference to any
proviso in such second paragraph), (7) any collateral that is described in
clause (ii) of, or in the proviso to, the definition of “Pledged Equity” in the
Pledge and



--------------------------------------------------------------------------------

Bank of America, N.A., as Administrative Agent and

The various Lenders party to the Credit Agreement

June 28, 2012

Page 8

 

Security Agreement, (8) the priority of any security interest, or (9) with
respect to the Borrower, any Secured Obligation in excess of the Borrower
Collateral Limit as defined in the Pledge and Security Agreement. We express no
opinion in Paragraph 8 as to (A) any collateral in which a security interest
cannot be perfected by the filing of a financing statement with the Delaware
Secretary of State under the DUCC, or (B) the perfection of any security
interest if the applicable financing statement does not sufficiently set forth
the address of the debtor and the name and address of the secured party. We
express no opinion in Paragraph 12 as to any Credit Party that is a securities
intermediary, broker, or commodity intermediary. Any opinion herein as to any
security interest in proceeds is subject to the provisions of Section 9-315 of
the NYUCC and Section 9-315 of the DUCC.

We also express no opinion as to:

(a) the validity or enforceability under certain circumstances of any provisions
which waive statutory rights to receive notice or to be allowed to cure,
reinstate or redeem in the event of default;

(b) the enforceability of any provision that purports to indemnify a party for
losses, costs, expenses, liabilities or similar matters resulting from such
parties own negligence;

(c) any provision of the Transaction Documents that may be deemed to permit the
Collateral Administrative Agent, the Administrative Agent, or the Lenders or any
other Person to sell or otherwise dispose of any personal property collateral
except in compliance with the applicable Uniform Commercial Code and other
applicable laws;

(d) any provision of the Transaction Documents that may be deemed to impose on
the Collateral Administrative Agent, the Administrative Agent or the Lenders
standards for the care of the personal property collateral in the possession of
the Collateral Administrative Agent, the Administrative Agent or the Lenders
other than as provided in Section 9-207 of the applicable Uniform Commercial
Code and other applicable laws;

(e) the enforceability of any provision of the Transaction Documents
(i) pursuant to which any party (A) waives, directly or indirectly, rights to
trial by jury or access to the courts; (B) waives or limits any rights, claims
or causes of action it may have against the Lenders or any right to offset the
same against the indebtedness evidenced by the Transaction Documents, (C) waives
any equitable right (including, without limitation, waiver, estoppel, laches,
etc.) or (D) waives any other law, right or benefit, except to the extent the
validity of such waiver has been specifically and independently established by
statute, (ii) which provides that the Transaction Documents are



--------------------------------------------------------------------------------

Bank of America, N.A., as Administrative Agent and

The various Lenders party to the Credit Agreement

June 28, 2012

Page 9

 

enforceable in accordance with their terms, or (iii) which characterizes the
Transaction Documents as jointly prepared or waives the benefit of any laws or
rule of construction which would interpret ambiguities contained in the
Transaction Documents against the Collateral Administrative Agent, the
Administrative Agent and/or the Lenders;

(f) the enforceability of any collateral assignments to the extent any necessary
third party consents to such collateral assignments have not been obtained. In
addition, we express no opinion with respect to the existence or absence of any
right or power of any parties to modify, terminate or waive provisions of any
documents, instruments or agreements which are the subject of any such
collateral assignment;

(g) The enforceability of any right of set off, banker’s lien, counterclaim or
similar right, or the effect of the exercise thereof, or the effect on the
Collateral Administrative Agent, the Administrative Agent or the Lenders and
remedies if any of the Collateral Administrative Agent, the Administrative Agent
or the Lenders releases any one or more parties from its or their obligations
under any of the Transaction Documents or elects to proceed under any of the
Transaction Documents against less than all obligors under the Transaction
Documents who are, or whose property is, liable for or pledged to secure the
obligations of the Credit Parties under the Transaction Documents; and

(h) Whether any income, franchise, sales, withholding, real property, personal
property, business license or other tax, assessment, charge or levy will result
from the transaction.

Moreover, in giving this opinion, we advise you that a New York court may not
strictly enforce certain covenants contained in the Transaction Documents or
allow acceleration of the maturity of the indebtedness evidenced thereby if it
concludes that such enforcement or acceleration would be unreasonable under the
then existing circumstances.

The opinions set forth in Paragraph 7 above are limited to Article 9 of the
NYUCC, and thus these opinions cover only security interests, collateral, and
transactions to the extent governed by Article 9 of the NYUCC. The opinions set
forth in Paragraph 8 above are limited to Article 9 of the DUCC, and thus these
opinions cover only security interests, collateral, transactions, and perfection
methods to the extent governed by Article 9 of the DUCC. The opinions set forth
in Paragraph 12 above are limited to Division 9 of the CUCC, and thus these
opinions cover only security interests, collateral, transactions, and perfection
methods to the extent governed by Division 9 of the CUCC. We express no opinion
in Paragraphs 7, 8, or 12 as to any matter regarding choice of law. As you know,
we are not admitted to practice in the State of Delaware and thus the opinions
set forth as to the DUCC are based solely on our review of the text of Article 9
of the DUCC as set



--------------------------------------------------------------------------------

Bank of America, N.A., as Administrative Agent and

The various Lenders party to the Credit Agreement

June 28, 2012

Page 10

 

forth in the Delaware Uniform Commercial Code Annotated, 2011-2012 Edition,
published by LexisNexis, without regard to judicial or administrative
interpretations of such law. As a result, this firm has not conducted the same
degree of review (for example, reviewing case law) that lawyers who regularly
render opinions on Delaware law would conduct, and accordingly the opinions set
forth in Paragraph 8 are not the equivalent of an opinion of Delaware counsel.

It is commonly understood, without any express statement, that opinion letters
are necessarily technical and are informed by customary practice and usage. As a
result, this opinion letter should not be used or relied on except in
consultation with counsel. We express no view on whether this opinion letter is
suitable for your purposes.

We have no obligation to perfect or to maintain the perfection or the priority
of any security interest described in this opinion letter or to advise anyone
after the date hereof as to actions necessary or advisable to do so.

Furthermore, in rendering the opinions in Paragraph 5 above, we have not
reviewed any covenants in the Specified Debt Documents that might contain
financial ratios or other similar financial restrictions, and no opinion is
provided with respect thereto. We also do not express any opinion on parol
evidence bearing on interpretation or construction of the Specified Debt
Documents.

In addition, we advise you supplementally as a matter of fact and not opinion
that, to our knowledge, there are no actions, proceedings or governmental
investigations pending or overtly threatened in writing against any Credit Party
that question the validity of the Transaction Documents or the right of such
Credit Party to enter into the Transaction Documents. Please note that we have
not conducted a docket search in any jurisdiction with respect to litigation
that may be pending against the Credit Parties or any of their officers or
directors, nor have we undertaken any further inquiry whatsoever with respect to
such actions, proceedings or investigations other than to request and review the
Factual Certificate.

Finally, we express no opinion as to the effect of laws and judicial decisions
(i) which exonerate a surety, if the Administrative Agent exercises remedies for
default under the Credit Agreement that impair the subrogation rights of the
surety against the principal, or otherwise takes an action which materially
prejudices the surety, without obtaining the consent of the surety,
(ii) relating to waivers or subordination by a surety of its subrogation rights
against the principal, its contribution rights or other common law and statutory
protection of a surety, or (iii) which limit the liability of the surety to an
amount no greater than the liability of the principal.



--------------------------------------------------------------------------------

Bank of America, N.A., as Administrative Agent and

The various Lenders party to the Credit Agreement

June 28, 2012

Page 11

 

Use of Opinion

This opinion letter is solely for your benefit in connection with the
transaction covered in the first paragraph of this opinion letter and may not be
relied upon or used by, circulated, quoted or referred to, nor may copies hereof
be delivered to, any other person without our prior written approval, except
that copies of this opinion letter may be furnished to independent auditors and
legal counsel in connection with their providing advice regarding such
transaction and to appropriate regulatory authorities or pursuant to an order or
legal process of any relevant governmental authority and to your successors and
permitted assigns and prospective successors and assigns. We disclaim any
obligation to update this opinion letter for events occurring or coming to our
attention after the date hereof. At your request, we hereby consent to reliance
hereon by your successors and permitted assigns pursuant to the Credit Agreement
on the condition and understanding that (i) this letter speaks only as of the
date hereof, (ii) we have no responsibility or obligation to update this letter,
to consider its applicability or correctness to Persons other than its
addressees, or to take into account changes in law, facts or any other
developments of which we may later become aware, and (iii) any such reliance by
a successor or assign must be actual and reasonable under the circumstances
existing at the time of assignment, including any changes in law, facts or any
other developments known to or reasonably knowable by the successor or assign at
such time.

 

Very truly yours, /s/ Orrick, Herrington & Sutcliffe LLP Orrick, Herrington &
Sutcliffe LLP



--------------------------------------------------------------------------------

Schedule I

Transaction Documents

 

1. The Credit Agreement

 

2. The Notes executed by the Borrower in favor of various Lenders

 

3. The Pledge and Security Agreement



--------------------------------------------------------------------------------

Schedule II

Specified Debt Documents

 

1.

   Indenture dated September 26, 2007 by and between Equinix, Inc. and U.S. Bank
National Association, as trustee.

2.

   Form of 3.00% Convertible Subordinated Note Due 2014.

3.

   Indenture dated June 12, 2009 by and between Equinix, Inc. and U.S. Bank
National Association, as trustee.

4.

   Form of 4.75% Convertible Subordinated Note Due 2016.

5.

   Indenture dated March 3, 2010 by and between Equinix, Inc. and U.S. Bank
National Association, as trustee.

6.

   Form of 8.125% Senior Note Due 2018.

7.

   Confirmation for Base Capped Call Transaction dated as of June 9, 2009
between Equinix, Inc. and Deutsche Bank AG, London Branch.

8.

   Confirmation for Additional Capped Call Transaction dated as of June 9, 2009
between Equinix, Inc. and Deutsche Bank AG, London Branch.

9.

   Master Terms and Conditions for Capped Call Transactions dated as of June 9,
2009 between Equinix, Inc. and Deutsche Bank AG, London Branch.

10.

   Confirmation for Base Capped Call Transaction dated as of June 9, 2009
between Equinix, Inc. and JPMorgan Chase Bank, National Association, London
Branch.

11.

   Confirmation for Base Capped Call Transaction dated as of June 9, 2009
between Equinix, Inc. and JPMorgan Chase Bank, National Association, London
Branch.

12.

   Master Terms and Conditions for Capped Call Transactions dated as of June 9,
2009 between Equinix, Inc. and JPMorgan Chase Bank, National Association, London
Branch.

13.

   Confirmation for Base Capped Call Transaction dated as of June 9, 2009
between Equinix, Inc. and Goldman, Sachs & Co.

14.

   Confirmation for Additional Capped Call Transaction dated as of June 9, 2009
between Equinix, Inc. and Goldman, Sachs & Co.

15.

   Master Terms and Conditions for Capped Call Transactions dated as of June 9,
2009 between Equinix, Inc. and Goldman, Sachs & Co.



--------------------------------------------------------------------------------

16.

   Amendment and Restatement of Facility Agreement, by and among Equinix
Australia Pty Ltd., Equinix Hong Kong Limited, Equinix Singapore Pte. Ltd.,
Equinix Pacific Pte. Ltd and Equinix Japan K.K., as borrowers, the Joint
Mandated Lead Arrangers, the Joint Mandated Bookrunners, the Lead Arrangers and
the Closing Date Lenders, as defined therein, and The Royal Bank of Scotland
N.V., as Facility Agent, dated May 10, 2010.

17.

   Indenture, dated as of July 13, 2011 between Equinix, Inc. and U.S. Bank
National Association as trustee.

18.

   Form of 7.00% Senior Notes due 2021.



--------------------------------------------------------------------------------

Schedule III

Organizational Documents and Good Standing Certificates

Equinix, Inc. (“Borrower”)

 

  •  

Certificate of Incorporation of Borrower, as amended, as certified by the
Delaware Secretary of State as of June 27, 2012.

 

  •  

A certificate issued by the Secretary of State of the State of Delaware on
June 18, 2012, indicating that Borrower is in good standing in the State of
Delaware (this certificate and such other certificates for each listed entity
hereto, collectively, the “Delaware Good Standing Certificates”).

 

  •  

A certificate issued by the Secretary of State of the State of California on
June 19, 2012, indicating that Borrower is in good standing in the State of
California(this certificate and such other certificates for each listed entity
hereto, collectively, the “California Good Standing Certificates”).

Equinix Operating Co., Inc. (“OpCo”)

 

  •  

Certificate of Incorporation of OpCo, as amended, as certified by the Delaware
Secretary of State as of June 26, 2012.

  •  

A certificate issued by the Secretary of State of the State of Delaware on
June 18, 2012, indicating that OpCo is in good standing in the State of
Delaware.

 

  •  

A certificate issued by the Secretary of State of the State of California on
June 19, 2012, indicating that OpCo is in good standing in the State of
California.

Equinix Pacific, Inc. (“Pacific”)

 

  •  

Certificate of Incorporation of Pacific, as amended, as certified by the
Delaware Secretary of State as of June 20, 2012

 

  •  

A certificate issued by the Secretary of State of the State of Delaware on
June 18, 2012, indicating that Pacific is in good standing in the State of
Delaware.

 

  •  

A certificate issued by the Secretary of State of the State of California on
June 19, 2012, indicating that Pacific is in good standing in the State of
California.

Switch & Data Facilities Company, Inc. (“S&D”)

 

  •  

Certificate of Incorporation of S&D, as amended, as certified by the Delaware
Secretary of State as of June 26, 2012.

 

  •  

A certificate issued by the Secretary of State of the State of Delaware on
June 18, 2012, indicating that S&D is in good standing in the State of Delaware.

 

  •  

A certificate issued by the Secretary of State of the State of California on
June 19, 2012, indicating that S&D is in good standing in the State of
California.



--------------------------------------------------------------------------------

Switch & Data Holdings, Inc. (“SDHI”)

 

  •  

Certificate of Incorporation of SDHI, as amended, as certified by the Delaware
Secretary of State as of June 20, 2012

 

  •  

A certificate issued by the Secretary of State of the State of Delaware on
June 18, 2012, indicating that SDHI is in good standing in the State of Delaware

 

  •  

A certificate issued by the Secretary of State of the State of California on
June 19, 2012, indicating that SDHI is in good standing in the State of
California

Equinix Services, Inc. (“ESI”)

 

  •  

Certificate of Incorporation of ESI, as amended, as certified by the Delaware
Secretary of State as of June 26, 2012

 

  •  

A certificate issued by the Secretary of State of the State of Delaware on
June 18, 2012, indicating that ESI is in good standing in the State of Delaware

 

  •  

A certificate issued by the Secretary of State of the State of California on
June 19, 2012, indicating that ESI is in good standing in the State of
California



--------------------------------------------------------------------------------

EXHIBIT A

FACTUAL CERTIFICATE

June 28, 2012

Reference is made to the Credit Agreement, dated as of the date hereof (the
“Credit Agreement”), by and among Equinix, Inc., as borrower (the “Borrower”),
Equinix Operating Co., Inc. (“OpCo”), Equinix Pacific, Inc. (“Pacific”),
Switch & Data Facilities Company, Inc. (“S&D”), Switch & Data Holdings, Inc.
(“SDHI”) and Equinix Services, Inc. (“ESI” and together with OpCo, Pacific, S&D
and SDHI, each, a “Guarantor” and, collectively, the “Guarantors”), each lender
from time to time party thereto (each, a “Lender” and, collectively, the
“Lenders”), and Bank of America, N.A., as Administrative Agent, Lender and L/C
Issuer. The undersigned, being the duly appointed Chief Financial Officer of
each of the Borrower and the Guarantors (together with the Borrower, each a
“Loan Party” and, collectively, the “Loan Parties”), hereby represents, warrants
and certifies, in his capacity as Chief Financial Officer of each such Loan
Party and not in his individual capacity, for the purposes of the opinion of
Orrick, Herrington & Sutcliffe LLP in connection with the Credit Agreement as
follows (capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Credit Agreement):

 

1. Each Loan Party does not (A) engage in, or hold itself out as being engaged
primarily in, or propose to engage primarily in, the business of investing,
reinvesting, or trading in securities; (B) engage in or propose to engage in the
business of issuing face-amount certificates of the installment type (such
certificates being referred to herein as “Installment Type Securities”);
(C) have any Installment Type Securities outstanding; (D) engage in or propose
to engage in the business of investing, reinvesting, owning, holding, or trading
in securities; or (E) own or propose to acquire investment securities having a
value exceeding 40 per centum of the value of such issuer’s total assets
(exclusive of Government securities and cash items) on an unconsolidated basis
(terms used in this clause (a) which are defined in the Investment Company Act
of 1940, as amended (the “Act”) have the meanings set forth for such terms in
the Act);

 

2. No Loan Party has (A) engaged in, or held itself out as being engaged
primarily in, or proposed to engage primarily in, the business of investing,
reinvesting, or trading in securities; (B) engaged in or proposed to engage in
the business of issuing Installment Type Securities; (C) had any Installment
Type Securities outstanding; (D) engaged in or proposed to engage in the
business of investing, reinvesting, owning, holding, or trading in securities;
or (E) owned or proposed to acquire investment securities having a value
exceeding 40 per centum of the value of such issuer’s total assets (exclusive of
Government securities and cash items) on an unconsolidated basis (terms used in
this clause (b) which are defined in the Act have the meanings set forth for
such terms in the Act);

 

3.

No Loan Party has engaged, nor will any Loan Party engage, principally or as one
of its important activities, in the business of extending credit for the purpose
of “purchasing” or “carrying” any “margin stock” as such terms are defined in
Regulation U of the Federal Reserve Board as now or from time to time hereafter
in effect (such securities being referred to herein as “Margin Stock”). No Loan
Party owns any Margin Stock, and none of the



--------------------------------------------------------------------------------

  proceeds of the advances made under the Credit Agreement will be used,
directly or indirectly, for the purpose of reducing or retiring any indebtedness
that was originally incurred to purchase or carry any Margin Stock or for any
other purpose that might cause any of the advances under the Credit Agreement to
be considered a “purpose credit” within the meaning of Regulations T, U or X of
the Federal Reserve Board. No Loan Party will take or permit to be taken any
action that might cause the Credit Agreement or any document or agreement
ancillary thereto to violate any regulation of the Federal Reserve Board;

 

4. All of the representations and warranties made by each Loan Party in the
Credit Agreement are true and correct on and as of the date hereof;

 

5. No proceedings for the dissolution, liquidation, consolidation, or merger of
any Loan Party have been commenced or are threatened as of the date hereof;

 

6. Attached hereto as Annex A is a list of all orders of any governmental
authority known to each Loan Party to be binding on such Loan Party; and

 

7. There are no actions, proceedings or governmental investigations pending
or overtly threatened in writing against any Loan Party that question the
validity of the Credit Agreement or any of the other Loan Documents or the right
of any Loan Party to enter into the Credit Agreement or any of the other Loan
Documents.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate in his
capacity as Chief Financial Officer of each of the Loan Parties and not in his
individual capacity, as of the date first written above.

 

EQUINIX, INC. By:  

/s/ Keith D. Taylor

Name:   Keith D. Taylor Title:   Chief Financial Officer EQUINIX OPERATING CO.,
INC. By:  

/s/ Keith D. Taylor

Name:   Keith D. Taylor Title:   Chief Financial Officer EQUINIX, PACIFIC INC.
By:  

/s/ Keith D. Taylor

Name:   Keith D. Taylor Title:   Chief Financial Officer SWITCH & DATA
FACILITIES COMPANY, INC. By:  

/s/ Keith D. Taylor

Name:   Keith D. Taylor Title:   Chief Financial Officer SWITCH & DATA HOLDINGS,
INC. By:  

/s/ Keith D. Taylor

Name:   Keith D. Taylor Title:   Chief Financial Officer EQUINIX SERVICES, INC.
By:  

/s/ Keith D. Taylor

Name:   Keith D. Taylor Title:   Chief Financial Officer

SIGNATURE PAGE TO FACTUAL CERTIFICATE



--------------------------------------------------------------------------------

ANNEX A

ORDERS OF GOVERNMENTAL AUTHORITY KNOWN TO ANY LOAN PARTY

In June 2006, the Borrower received an informal inquiry from the Securities and
Exchange Commission (“SEC”) and a grand jury subpoena from the United States
Attorney for the Northern District of California (“U.S. Attorney”) requesting
documents relating to our stock option grants and practices. In December 2006,
the SEC formally notified us that it had terminated its investigation of our
stock option grants and practices and no enforcement action was recommended. In
January 2007, the U.S. Attorney formally notified us of the withdrawal of its
grand jury subpoena. In connection with the above, we are required to retain
documents responsive to their requests.



--------------------------------------------------------------------------------

EXHIBIT B

DELAWARE FINANCING STATEMENTS

See Attached



--------------------------------------------------------------------------------

LOGO [g369814img_barcode.jpg]

UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

 

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

                                        

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                                                                                
                                                THE ABOVE SPACE IS FOR FILING
OFFICE USE ONLY          

1. DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (1a or 1b) - do
not abbreviate or combine names

 

OR

  

1a. ORGANIZATION’S NAME

Equinix, Inc.

  

1b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

1c. MAILING ADDRESS

   CITY    STATE        POSTAL CODE            COUNTRY     One Lagoon Drive   
Redwood City    CA    94065    USA

1d. SEE INSTRUCTIONS

  ADD’L INFO RE ORGANIZATION  DEBTOR    1e. TYPE OF ORGANIZATION       
1f. JURISDICTION OF ORGANIZATION        1g. ORGANIZATIONAL ID #, if any       
                   Corporation    Delaware         ¨ NONE

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (2a
or 2b) - do not abbreviate or combine names

 

OR

  

2a. ORGANIZATION’S NAME

 

  

2b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

2c. MAILING ADDRESS

 

   CITY    STATE    POSTAL CODE    COUNTRY

2d. SEE INSTRUCTIONS

  ADD’L INFO RE ORGANIZATION  DEBTOR    2e. TYPE OF ORGANIZATION   
2f. JURISDICTION OF ORGANIZATION    2g. ORGANIZATIONAL ID #, if any             
   ¨ NONE                      

3. SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert
only one secured party name (3a or 3b)

 

OR

  

3a. ORGANIZATION’S NAME

 

Bank of America, N.A., as Administrative Agent

  

3b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

3c. MAILING ADDRESS

   CITY    STATE    POSTAL CODE            COUNTRY     1455 Market Street, Mail
Code: CA5-701-05-19   

 

San Francisco

   CA    94103    USA

4. This FINANCING STATEMENT covers the following collateral:

 

See Exhibit A attached hereto and incorporated by reference herein.

 

 



 

5. ALTERNATIVE DESIGNATION [if applicable]:  ¨ LESSEE/LESSOR    ¨ 
CONSIGNEE/CONSIGNOR    ¨ BAILEE/BAILOR   ¨ SELLER/BUYER   ¨ AG. LIEN   ¨ NON-UCC
FILING

6. ¨

  This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL
ESTATE RECORDS.     Attach Addendum                            [if applicable]  

7. Check to REQUEST SEARCH REPORT(S) on

    Debtor(s)

    [ADDITIONAL FEE]                [optional]

  ¨All Debtors   ¨Debtor  1   ¨Debtor  2

8. OPTIONAL FILER REFERENCE DATA

Filed with Delaware Secretary of State                                        
                                        Attached Pages: 3

FILLING OFFICE COPY — UCC FINANCING STATEMENT (FORM UCC1) (REV. 05/22/02)



--------------------------------------------------------------------------------

EXHIBIT A

TO

UCC-1 FINANCING STATEMENT

 

Debtor:   Secured Party:    

Equinix, Inc.

One Lagoon Drive, 4th Floor

Redwood City, CA 94065

 

Bank of America, N.A., as

    Administrative Agent

1455 Market Street

Mail Code: CA5-701-05-19

San Francisco, CA 94103

All right, title and interest of Debtor in and to all of the following, whether
now owned or existing or owned, acquired, or arising hereafter (collectively,
the “Collateral”):

(a) all Accounts, all Payment Intangibles that arise from the provision of
property and/or services, and any Instruments and Chattel Paper (including
Electronic Chattel Paper and Tangible Chattel Paper) to the extent they evidence
an Account Debtor’s payment obligations with respect to such Accounts and/or
such Payment Intangibles or leasing of personal property in the ordinary course
of such Debtor’s business;

(b) all Pledged Equity;

(c) all books and records pertaining to the foregoing and to Proceeds of the
foregoing; and

(d) all Proceeds (including insurance proceeds, proceeds of proceeds and claims
against third parties) and products of, and Supporting Obligations for, any and
all of the foregoing.

Capitalized terms used herein shall have the meanings set forth below:

“Account” has the meaning set forth in the UCC.

“Account Debtor” has the meaning set forth in the UCC.

“Chattel Paper” has the meaning set forth in the UCC.

“Credit Agreement” means that certain Credit Agreement, dated as of June 28,
2012, by and among Debtor, the guarantors party thereto from time to time, the
lenders party thereto from time to time, and Secured Party, as the same may be
amended, restated, supplemented, replaced, refinanced or otherwise modified from
time to time.

“Electronic Chattel Paper” has the meaning set forth in the UCC.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition



--------------------------------------------------------------------------------

from such Person of such shares (or such other interests), and all of the other
ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“Instrument” has the meaning set forth in the UCC.

“Issuer” means the issuer of any Pledged Equity.

“Payment Intangible” has the meaning set forth in the UCC.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of June 28, 2012, among Debtor, the other grantors party
thereto from time to time and Secured Party, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Pledged Domestic Subsidiaries” means each of (a) Equinix Operating Co., Inc., a
Delaware corporation (“OpCo”), (b) Equinix Pacific, Inc., a Delaware corporation
(“Pacific”), (c) Switch & Data Facilities Company, Inc., a Delaware corporation
(“S&D”), (d) Switch & Data Holdings, Inc., a Delaware corporation (“SDHI”),
(e) Equinix Services, Inc., a Delaware corporation (“ESI”), and (f) any other
Domestic Subsidiary from time to time whose Equity Interests have been pledged
under the Pledge and Security Agreement by Debtor pursuant to the Credit
Agreement and identified as a “Pledged Domestic Subsidiary” on Schedule I (as
updated from time to time) to the Pledge and Security Agreement.

“Pledged Equity” means (i) 100% of the issued and outstanding Equity Interests
of each Pledged Domestic Subsidiary that is directly owned by Debtor, and
(ii) 66% (or such greater percentage that, due to a change in an applicable Law
after the date hereof, (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary of Debtor that is directly owned by Debtor (including
the Pledged Foreign Subsidiaries), in each case together with the certificates
(or other agreements or instruments), if any, representing such Equity
Interests, and all options and other rights, contractual or otherwise, with
respect thereto, including, but not limited to, the following:

(1) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(2) in the event of any consolidation or merger involving any Issuer and in
which such Issuer is not the surviving Person, all shares of each class of the
Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of Debtor;

 

-2-



--------------------------------------------------------------------------------

provided, however, that in no event shall the term “Pledged Equity” include more
than 66% (or such greater percentage that, due to a change in an applicable Law
after the date hereof, (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956 2(c)(2)) in any Foreign Subsidiary.

“Pledged Foreign Subsidiaries” means each of (a) Equinix Asia Pacific Pte Ltd.,
a company organized under the laws of the Republic of Singapore, (b) Equinix
Hong Kong Limited, a company organized under the laws of the Hong Kong Special
Administrative Region of the People’s Republic of China, (c) Equinix Japan K.K.,
a company organized under the laws of Japan, (d) Equinix (Luxembourg) Holdings
S.à r.l., a company organized under the laws of the Grand Dutchy of Luxembourg,
and (e) any other Foreign Subsidiary from time to time whose Equity Interests
have been pledged under the Pledge and Security Agreement by Debtor, and
identified as a “Pledged Foreign Subsidiary” on Schedule II (as updated from
time to time) to the Pledge and Security Agreement.

“Proceeds” has the meaning set forth in the UCC.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Debtor.

“Supporting Obligation” has the meaning set forth in the UCC.

“Tangible Chattel Paper” has the meaning set forth in the UCC.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

 

-3-



--------------------------------------------------------------------------------

LOGO [g369814img_barcode.jpg]

UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

 

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

                                        

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                                                                                
                                                THE ABOVE SPACE IS FOR FILING
OFFICE USE ONLY          

1. DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (1a or 1b) - do
not abbreviate or combine names

 

OR

  

1a. ORGANIZATION’S NAME

Equinix Operating Co., Inc.

  

1b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

1c. MAILING ADDRESS

   CITY    STATE        POSTAL CODE            COUNTRY     One Lagoon Drive   
Redwood City    CA    94065    USA

1d. SEE INSTRUCTIONS

  ADD’L INFO RE ORGANIZATION  DEBTOR    1e. TYPE OF ORGANIZATION       
1f. JURISDICTION OF ORGANIZATION        1g. ORGANIZATIONAL ID #, if any       
                   Corporation    Delaware         ¨ NONE

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (2a
or 2b) - do not abbreviate or combine names

 

OR

  

2a. ORGANIZATION’S NAME

 

  

2b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

2c. MAILING ADDRESS

 

   CITY    STATE    POSTAL CODE    COUNTRY

2d. SEE INSTRUCTIONS

  ADD’L INFO RE ORGANIZATION  DEBTOR    2e. TYPE OF ORGANIZATION   
2f. JURISDICTION OF ORGANIZATION    2g. ORGANIZATIONAL ID #, if any             
  

 

¨NONE

                     

3. SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert
only one secured party name (3a or 3b)

 

OR

  

3a. ORGANIZATION’S NAME

 

Bank of America, N.A., as Administrative Agent

  

3b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

3c. MAILING ADDRESS

   CITY    STATE    POSTAL CODE            COUNTRY     1455 Market Street, Mail
Code: CA5-701-05-19   

 

San Francisco

   CA    94103    USA

4. This FINANCING STATEMENT covers the following collateral:

 

See Exhibit A attached hereto and incorporated by reference herein.

 

 



 

5. ALTERNATIVE DESIGNATION [if applicable]:  ¨ LESSEE/LESSOR    ¨ 
CONSIGNEE/CONSIGNOR    ¨ BAILEE/BAILOR   ¨ SELLER/BUYER   ¨ AG. LIEN   ¨ NON-UCC
FILING

6. ¨

  This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL
ESTATE RECORDS.     Attach Addendum                            [if applicable]  

7. Check to REQUEST SEARCH REPORT(S) on

    Debtor(s)

    [ADDITIONAL FEE]                [optional]

  ¨All Debtors   ¨Debtor  1   ¨Debtor  2

8. OPTIONAL FILER REFERENCE DATA

Filed with Delaware Secretary of State                                        
                                        Attached Pages: 3

FILLING OFFICE COPY — UCC FINANCING STATEMENT (FORM UCC1) (REV. 05/22/02)



--------------------------------------------------------------------------------

EXHIBIT A

TO

UCC-1 FINANCING STATEMENT

 

Debtor:   Secured Party:

 

Equinix Operating Co., Inc.

One Lagoon Drive, 4th Floor

Redwood City, CA 94065

 

 

Bank of America, N.A., as
Administrative Agent

1455 Market Street

Mail Code: CA5-701-05-19

San Francisco, CA 94103

All right, title and interest of Debtor in and to all of the following, whether
now owned or existing or owned, acquired, or arising hereafter (collectively,
the “Collateral”):

(a) all Accounts, all Payment Intangibles that arise from the provision of
property and/or services, and any Instruments and Chattel Paper (including
Electronic Chattel Paper and Tangible Chattel Paper) to the extent they evidence
an Account Debtor’s payment obligations with respect to such Accounts and/or
such Payment Intangibles or leasing of personal property in the ordinary course
of such Debtor’s business;

(b) all Pledged Equity;

(c) all books and records pertaining to the foregoing and to Proceeds of the
foregoing; and

(d) all Proceeds (including insurance proceeds, proceeds of proceeds and claims
against third parties) and products of, and Supporting Obligations for, any and
all of the foregoing.

Capitalized terms used herein shall have the meanings set forth below:

“Account” has the meaning set forth in the UCC.

“Account Debtor” has the meaning set forth in the UCC.

“Borrower” means Equinix, Inc., a Delaware corporation.

“Chattel Paper” has the meaning set forth in the UCC.

“Credit Agreement” means that certain Credit Agreement, dated as of June 28,
2012, by and among Borrower, Debtor, the other guarantors party thereto from
time to time, the lenders party thereto from time to time, and Secured Party, as
the same may be amended, restated, supplemented, replaced, refinanced or
otherwise modified from time to time.

“Electronic Chattel Paper” has the meaning set forth in the UCC.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)



--------------------------------------------------------------------------------

such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“Instrument” has the meaning set forth in the UCC.

“Issuer” means the issuer of any Pledged Equity.

“Payment Intangible” has the meaning set forth in the UCC.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of June 28, 2012, among Borrower, Debtor, the other grantors
party thereto from time to time and Secured Party, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Pledged Domestic Subsidiaries” means each of (a) Debtor, (b) Equinix Pacific,
Inc., a Delaware corporation (“Pacific”), (c) Switch & Data Facilities Company,
Inc., a Delaware corporation (“S&D”), (d) Switch & Data Holdings, Inc., a
Delaware corporation (“SDHI”), (e) Equinix Services, Inc., a Delaware
corporation (“ESI”), and (f) any other Domestic Subsidiary from time to time
whose Equity Interests have been pledged under the Pledge and Security Agreement
by Debtor pursuant to the Credit Agreement and identified as a “Pledged Domestic
Subsidiary” on Schedule I (as updated from time to time) to the Pledge and
Security Agreement.

“Pledged Equity” means (i) 100% of the issued and outstanding Equity Interests
of each Pledged Domestic Subsidiary that is directly owned by Debtor, and
(ii) 66% (or such greater percentage that, due to a change in an applicable Law
after the date hereof, (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary of the Borrower that is directly owned by Debtor
(including the Pledged Foreign Subsidiaries), in each case together with the
certificates (or other agreements or instruments), if any, representing such
Equity Interests, and all options and other rights, contractual or otherwise,
with respect thereto, including, but not limited to, the following:

(1) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(2) in the event of any consolidation or merger involving any Issuer and in
which such Issuer is not the surviving Person, all shares of each class of the
Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of Debtor;

 

-2-



--------------------------------------------------------------------------------

provided, however, that in no event shall the term “Pledged Equity” include more
than 66% (or such greater percentage that, due to a change in an applicable Law
after the date hereof, (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956 2(c)(2)) in any Foreign Subsidiary.

“Pledged Foreign Subsidiaries” means each of (a) Equinix Asia Pacific Pte Ltd.,
a company organized under the laws of the Republic of Singapore, (b) Equinix
Hong Kong Limited, a company organized under the laws of the Hong Kong Special
Administrative Region of the People’s Republic of China, (c) Equinix Japan K.K.,
a company organized under the laws of Japan, (d) Equinix (Luxembourg) Holdings
S.à r.l., a company organized under the laws of the Grand Dutchy of Luxembourg,
and (e) any other Foreign Subsidiary from time to time whose Equity Interests
have been pledged under the Pledge and Security Agreement by Debtor, and
identified as a “Pledged Foreign Subsidiary” on Schedule II (as updated from
time to time) to the Pledge and Security Agreement.

“Proceeds” has the meaning set forth in the UCC.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Supporting Obligation” has the meaning set forth in the UCC.

“Tangible Chattel Paper” has the meaning set forth in the UCC.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

 

-3-



--------------------------------------------------------------------------------

LOGO [g369814img_barcode.jpg]

UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

 

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

                                        

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                                                                                
                                                THE ABOVE SPACE IS FOR FILING
OFFICE USE ONLY          

1. DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (1a or 1b) - do
not abbreviate or combine names

 

OR

  

1a. ORGANIZATION’S NAME

Equinix Pacific, Inc.

  

1b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

1c. MAILING ADDRESS

   CITY    STATE        POSTAL CODE            COUNTRY     One Lagoon Drive   
Redwood City    CA    94065    USA

1d. SEE INSTRUCTIONS

  ADD’L INFO RE ORGANIZATION  DEBTOR    1e. TYPE OF ORGANIZATION       
1f. JURISDICTION OF ORGANIZATION        1g. ORGANIZATIONAL ID #, if any       
                   Corporation    Delaware         ¨ NONE

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (2a
or 2b) - do not abbreviate or combine names

 

OR

  

2a. ORGANIZATION’S NAME

 

  

2b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

2c. MAILING ADDRESS

 

   CITY    STATE    POSTAL CODE    COUNTRY

2d. SEE INSTRUCTIONS

  ADD’L INFO RE ORGANIZATION  DEBTOR    2e. TYPE OF ORGANIZATION   
2f. JURISDICTION OF ORGANIZATION    2g. ORGANIZATIONAL ID #, if any             
  

 

¨NONE

                     

3. SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert
only one secured party name (3a or 3b)

 

OR

  

3a. ORGANIZATION’S NAME

 

Bank of America, N.A., as Administrative Agent

  

3b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

3c. MAILING ADDRESS

   CITY    STATE    POSTAL CODE            COUNTRY     1455 Market Street, Mail
Code: CA5-701-05-19   

 

San Francisco

   CA    94103    USA

4. This FINANCING STATEMENT covers the following collateral:

 

See Exhibit A attached hereto and incorporated by reference herein.

 

 



 

5. ALTERNATIVE DESIGNATION [if applicable]:  ¨ LESSEE/LESSOR    ¨ 
CONSIGNEE/CONSIGNOR    ¨ BAILEE/BAILOR   ¨ SELLER/BUYER   ¨ AG. LIEN   ¨ NON-UCC
FILING

6. ¨

  This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL
ESTATE RECORDS.     Attach Addendum                            [if applicable]  

7. Check to REQUEST SEARCH REPORT(S) on

    Debtor(s)

    [ADDITIONAL FEE]                [optional]

  ¨All Debtors   ¨Debtor  1   ¨Debtor  2

8. OPTIONAL FILER REFERENCE DATA

Filed with Delaware Secretary of State                                        
                                    Attached Pages: 3

FILLING OFFICE COPY — UCC FINANCING STATEMENT (FORM UCC1) (REV. 05/22/02)



--------------------------------------------------------------------------------

EXHIBIT A

TO

UCC-1 FINANCING STATEMENT

 

Debtor:   Secured Party:

 

Equinix Pacific, Inc.

One Lagoon Drive, 4th Floor

Redwood City, CA 94065

 

 

Bank of America, N.A., as
Administrative Agent

1455 Market Street

Mail Code: CA5-701-05-19

San Francisco, CA 94103

All right, title and interest of Debtor in and to all of the following, whether
now owned or existing or owned, acquired, or arising hereafter (collectively,
the “Collateral”):

(a) all Accounts, all Payment Intangibles that arise from the provision of
property and/or services, and any Instruments and Chattel Paper (including
Electronic Chattel Paper and Tangible Chattel Paper) to the extent they evidence
an Account Debtor’s payment obligations with respect to such Accounts and/or
such Payment Intangibles or leasing of personal property in the ordinary course
of such Debtor’s business;

(b) all Pledged Equity;

(c) all books and records pertaining to the foregoing and to Proceeds of the
foregoing; and

(d) all Proceeds (including insurance proceeds, proceeds of proceeds and claims
against third parties) and products of, and Supporting Obligations for, any and
all of the foregoing.

Capitalized terms used herein shall have the meanings set forth below:

“Account” has the meaning set forth in the UCC.

“Account Debtor” has the meaning set forth in the UCC.

“Borrower” means Equinix, Inc., a Delaware corporation.

“Chattel Paper” has the meaning set forth in the UCC.

“Credit Agreement” means that certain Credit Agreement, dated as of June 28,
2012, by and among Borrower, Debtor, the other guarantors party thereto from
time to time, the lenders party thereto from time to time, and Secured Party, as
the same may be amended, restated, supplemented, replaced, refinanced or
otherwise modified from time to time.

“Electronic Chattel Paper” has the meaning set forth in the UCC.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)



--------------------------------------------------------------------------------

such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“Instrument” has the meaning set forth in the UCC.

“Issuer” means the issuer of any Pledged Equity.

“Payment Intangible” has the meaning set forth in the UCC.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of June 28, 2012, among Borrower, Debtor, the other grantors
party thereto from time to time and Secured Party, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Pledged Domestic Subsidiaries” means each of (a) Equinix Operating Co., Inc., a
Delaware corporation (“OpCo”), (b) Debtor, (c) Switch & Data Facilities Company,
Inc., a Delaware corporation (“S&D”), (d) Switch & Data Holdings, Inc., a
Delaware corporation (“SDHI”), (e) Equinix Services, Inc., a Delaware
corporation (“ESI”), and (f) any other Domestic Subsidiary from time to time
whose Equity Interests have been pledged under the Pledge and Security Agreement
by Debtor pursuant to the Credit Agreement and identified as a “Pledged Domestic
Subsidiary” on Schedule I (as updated from time to time) to the Pledge and
Security Agreement.

“Pledged Equity” means (i) 100% of the issued and outstanding Equity Interests
of each Pledged Domestic Subsidiary that is directly owned by Debtor, and
(ii) 66% (or such greater percentage that, due to a change in an applicable Law
after the date hereof, (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary of the Borrower that is directly owned by Debtor
(including the Pledged Foreign Subsidiaries), in each case together with the
certificates (or other agreements or instruments), if any, representing such
Equity Interests, and all options and other rights, contractual or otherwise,
with respect thereto, including, but not limited to, the following:

(1) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(2) in the event of any consolidation or merger involving any Issuer and in
which such Issuer is not the surviving Person, all shares of each class of the
Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of Debtor;

 

-2-



--------------------------------------------------------------------------------

provided, however, that in no event shall the term “Pledged Equity” include more
than 66% (or such greater percentage that, due to a change in an applicable Law
after the date hereof, (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956 2(c)(2)) in any Foreign Subsidiary.

“Pledged Foreign Subsidiaries” means each of (a) Equinix Asia Pacific Pte Ltd.,
a company organized under the laws of the Republic of Singapore, (b) Equinix
Hong Kong Limited, a company organized under the laws of the Hong Kong Special
Administrative Region of the People’s Republic of China, (c) Equinix Japan K.K.,
a company organized under the laws of Japan, (d) Equinix (Luxembourg) Holdings
S.à r.l., a company organized under the laws of the Grand Dutchy of Luxembourg,
and (e) any other Foreign Subsidiary from time to time whose Equity Interests
have been pledged under the Pledge and Security Agreement by Debtor, and
identified as a “Pledged Foreign Subsidiary” on Schedule II (as updated from
time to time) to the Pledge and Security Agreement.

“Proceeds” has the meaning set forth in the UCC.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Supporting Obligation” has the meaning set forth in the UCC.

“Tangible Chattel Paper” has the meaning set forth in the UCC.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

 

-3-



--------------------------------------------------------------------------------

LOGO [g369814img_barcode.jpg]

UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

 

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

                                        

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                                                                                
                                                THE ABOVE SPACE IS FOR FILING
OFFICE USE ONLY          

1. DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (1a or 1b) - do
not abbreviate or combine names

 

OR

  

1a. ORGANIZATION’S NAME

Switch & Data Facilities Company, Inc.

  

1b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

1c. MAILING ADDRESS

   CITY    STATE        POSTAL CODE            COUNTRY    

One Lagoon Drive

  

Redwood City

   CA   

94065

   USA

1d. SEE INSTRUCTIONS

  ADD’L INFO RE ORGANIZATION  DEBTOR   

1e. TYPE OF ORGANIZATION

  

1f. JURISDICTION OF ORGANIZATION

   1g. ORGANIZATIONAL ID #, if any                           Corporation   
Delaware         ¨ NONE

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (2a
or 2b) - do not abbreviate or combine names

 

OR

  

2a. ORGANIZATION’S NAME

 

  

2b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

2c. MAILING ADDRESS

 

   CITY    STATE    POSTAL CODE    COUNTRY

2d. SEE INSTRUCTIONS

  ADD’L INFO RE ORGANIZATION  DEBTOR    2e. TYPE OF ORGANIZATION   
2f. JURISDICTION OF ORGANIZATION    2g. ORGANIZATIONAL ID #, if any             
  

 

¨NONE

                     

3. SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert
only one secured party name (3a or 3b)

 

OR

  

3a. ORGANIZATION’S NAME

 

Bank of America, N.A., as Administrative Agent

  

3b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

3c. MAILING ADDRESS

   CITY    STATE    POSTAL CODE    COUNTRY    

1455 Market Street, Mail Code: CA5-701-05-19

  

 

San Francisco

   CA    94103    USA

4. This FINANCING STATEMENT covers the following collateral:

 

See Exhibit A attached hereto and incorporated by reference herein.

 

 



 

5. ALTERNATIVE DESIGNATION [if applicable]:  ¨ LESSEE/LESSOR    ¨ 
CONSIGNEE/CONSIGNOR    ¨ BAILEE/BAILOR   ¨ SELLER/BUYER   ¨ AG. LIEN   ¨ NON-UCC
FILING

6. ¨

  This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL
ESTATE RECORDS.     Attach Addendum                            [if applicable]  

7. Check to REQUEST SEARCH REPORT(S) on

    Debtor(s)

    [ADDITIONAL FEE]                [optional]

  ¨All Debtors   ¨Debtor 1   ¨Debtor 2

8. OPTIONAL FILER REFERENCE DATA

Filed with Delaware Secretary of State                                        
                                        Attached Pages: 3

FILLING OFFICE COPY — UCC FINANCING STATEMENT (FORM UCC1) (REV. 05/22/02)



--------------------------------------------------------------------------------

EXHIBIT A

TO

UCC-1 FINANCING STATEMENT

 

Debtor:   Secured Party:

 

Switch & Data Facilities Company, Inc.

One Lagoon Drive, 4th Floor

Redwood City, CA 94065

 

 

Bank of America, N.A., as
Administrative Agent

1455 Market Street

Mail Code: CA5-701-05-19

San Francisco, CA 94103

All right, title and interest of Debtor in and to all of the following, whether
now owned or existing or owned, acquired, or arising hereafter (collectively,
the “Collateral”):

(a) all Accounts, all Payment Intangibles that arise from the provision of
property and/or services, and any Instruments and Chattel Paper (including
Electronic Chattel Paper and Tangible Chattel Paper) to the extent they evidence
an Account Debtor’s payment obligations with respect to such Accounts and/or
such Payment Intangibles or leasing of personal property in the ordinary course
of such Debtor’s business;

(b) all Pledged Equity;

(c) all books and records pertaining to the foregoing and to Proceeds of the
foregoing; and

(d) all Proceeds (including insurance proceeds, proceeds of proceeds and claims
against third parties) and products of, and Supporting Obligations for, any and
all of the foregoing.

Capitalized terms used herein shall have the meanings set forth below:

“Account” has the meaning set forth in the UCC.

“Account Debtor” has the meaning set forth in the UCC.

“Borrower” means Equinix, Inc., a Delaware corporation.

“Chattel Paper” has the meaning set forth in the UCC.

“Credit Agreement” means that certain Credit Agreement, dated as of June 28,
2012, by and among Borrower, Debtor, the other guarantors party thereto from
time to time, the lenders party thereto from time to time, and Secured Party, as
the same may be amended, restated, supplemented, replaced, refinanced or
otherwise modified from time to time.

“Electronic Chattel Paper” has the meaning set forth in the UCC.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)



--------------------------------------------------------------------------------

such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“Instrument” has the meaning set forth in the UCC.

“Issuer” means the issuer of any Pledged Equity.

“Payment Intangible” has the meaning set forth in the UCC.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of June 28, 2012, among Borrower, Debtor, the other grantors
party thereto from time to time and Secured Party, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Pledged Domestic Subsidiaries” means each of (a) Equinix Operating Co., Inc., a
Delaware corporation (“OpCo”), (b) Equinix Pacific, Inc., a Delaware corporation
(“Pacific”), (c) Debtor, (d) Switch & Data Holdings, Inc., a Delaware
corporation (“SDHI”), (e) Equinix Services, Inc., a Delaware corporation
(“ESI”), and (f) any other Domestic Subsidiary from time to time whose Equity
Interests have been pledged under the Pledge and Security Agreement by Debtor
pursuant to the Credit Agreement and identified as a “Pledged Domestic
Subsidiary” on Schedule I (as updated from time to time) to the Pledge and
Security Agreement.

“Pledged Equity” means (i) 100% of the issued and outstanding Equity Interests
of each Pledged Domestic Subsidiary that is directly owned by Debtor, and
(ii) 66% (or such greater percentage that, due to a change in an applicable Law
after the date hereof, (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary of the Borrower that is directly owned by Debtor
(including the Pledged Foreign Subsidiaries), in each case together with the
certificates (or other agreements or instruments), if any, representing such
Equity Interests, and all options and other rights, contractual or otherwise,
with respect thereto, including, but not limited to, the following:

(1) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(2) in the event of any consolidation or merger involving any Issuer and in
which such Issuer is not the surviving Person, all shares of each class of the
Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of Debtor;

 

-2-



--------------------------------------------------------------------------------

provided, however, that in no event shall the term “Pledged Equity” include more
than 66% (or such greater percentage that, due to a change in an applicable Law
after the date hereof, (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956 2(c)(2)) in any Foreign Subsidiary.

“Pledged Foreign Subsidiaries” means each of (a) Equinix Asia Pacific Pte Ltd.,
a company organized under the laws of the Republic of Singapore, (b) Equinix
Hong Kong Limited, a company organized under the laws of the Hong Kong Special
Administrative Region of the People’s Republic of China, (c) Equinix Japan K.K.,
a company organized under the laws of Japan, (d) Equinix (Luxembourg) Holdings
S.à r.l., a company organized under the laws of the Grand Dutchy of Luxembourg,
and (e) any other Foreign Subsidiary from time to time whose Equity Interests
have been pledged under the Pledge and Security Agreement by Debtor, and
identified as a “Pledged Foreign Subsidiary” on Schedule II (as updated from
time to time) to the Pledge and Security Agreement.

“Proceeds” has the meaning set forth in the UCC.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Supporting Obligation” has the meaning set forth in the UCC.

“Tangible Chattel Paper” has the meaning set forth in the UCC.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

 

-3-



--------------------------------------------------------------------------------

LOGO [g369814img_barcode.jpg]

UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

 

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

                                        

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                                                                                
                                                THE ABOVE SPACE IS FOR FILING
OFFICE USE ONLY          

1. DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (1a or 1b) - do
not abbreviate or combine names

 

OR

  

1a. ORGANIZATION’S NAME

Switch & Data Holdings, Inc.

  

1b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

1c. MAILING ADDRESS

   CITY    STATE        POSTAL CODE    COUNTRY     One Lagoon Drive    Redwood
City    CA    94065    USA

1d. SEE INSTRUCTIONS

  ADD’L INFO RE ORGANIZATION  DEBTOR    1e. TYPE OF ORGANIZATION   
1f. JURISDICTION OF ORGANIZATION    1g. ORGANIZATIONAL ID #, if any             
             Corporation    Delaware         ¨ NONE

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (2a
or 2b) - do not abbreviate or combine names

 

OR

  

2a. ORGANIZATION’S NAME

 

  

2b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

2c. MAILING ADDRESS

 

   CITY    STATE    POSTAL CODE    COUNTRY

2d. SEE INSTRUCTIONS

  ADD’L INFO RE ORGANIZATION  DEBTOR    2e. TYPE OF ORGANIZATION   
2f. JURISDICTION OF ORGANIZATION    2g. ORGANIZATIONAL ID #, if any             
  

 

¨NONE

                     

3. SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert
only one secured party name (3a or 3b)

 

OR

  

3a. ORGANIZATION’S NAME

 

Bank of America, N.A., as Administrative Agent

  

3b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

3c. MAILING ADDRESS

   CITY    STATE    POSTAL CODE    COUNTRY     1455 Market Street, Mail Code:
CA5-701-05-19   

 

San Francisco

   CA    94103    USA

4. This FINANCING STATEMENT covers the following collateral:

 

See Exhibit A attached hereto and incorporated by reference herein.

 

 



 

5. ALTERNATIVE DESIGNATION [if applicable]:  ¨ LESSEE/LESSOR    ¨ 
CONSIGNEE/CONSIGNOR    ¨ BAILEE/BAILOR   ¨ SELLER/BUYER   ¨ AG. LIEN   ¨ NON-UCC
FILING

6. ¨

  This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL
ESTATE RECORDS.     Attach Addendum                            [if applicable]  

7. Check to REQUEST SEARCH REPORT(S) on

    Debtor(s)

    [ADDITIONAL FEE]                [optional]

  ¨All Debtors   ¨Debtor 1   ¨Debtor 2

8. OPTIONAL FILER REFERENCE DATA

Filed with Delaware Secretary of State                                        
                                        Attached Pages: 3

FILLING OFFICE COPY — UCC FINANCING STATEMENT (FORM UCC1) (REV. 05/22/02)



--------------------------------------------------------------------------------

EXHIBIT A

TO

UCC-1 FINANCING STATEMENT

 

Debtor:    Secured Party:

 

Switch & Data Holdings, Inc.

One Lagoon Drive, 4th Floor

Redwood City, CA 94065

  

 

Bank of America, N.A., as
Administrative Agent

1455 Market Street

Mail Code: CA5-701-05-19

San Francisco, CA 94103

All right, title and interest of Debtor in and to all of the following, whether
now owned or existing or owned, acquired, or arising hereafter (collectively,
the “Collateral”):

(a) all Accounts, all Payment Intangibles that arise from the provision of
property and/or services, and any Instruments and Chattel Paper (including
Electronic Chattel Paper and Tangible Chattel Paper) to the extent they evidence
an Account Debtor’s payment obligations with respect to such Accounts and/or
such Payment Intangibles or leasing of personal property in the ordinary course
of such Debtor’s business;

(b) all Pledged Equity;

(c) all books and records pertaining to the foregoing and to Proceeds of the
foregoing; and

(d) all Proceeds (including insurance proceeds, proceeds of proceeds and claims
against third parties) and products of, and Supporting Obligations for, any and
all of the foregoing.

Capitalized terms used herein shall have the meanings set forth below:

“Account” has the meaning set forth in the UCC.

“Account Debtor” has the meaning set forth in the UCC.

“Borrower” means Equinix, Inc., a Delaware corporation.

“Chattel Paper” has the meaning set forth in the UCC.

“Credit Agreement” means that certain Credit Agreement, dated as of June 28,
2012, by and among Borrower, Debtor, the other guarantors party thereto from
time to time, the lenders party thereto from time to time, and Secured Party, as
the same may be amended, restated, supplemented, replaced, refinanced or
otherwise modified from time to time.

“Electronic Chattel Paper” has the meaning set forth in the UCC.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)



--------------------------------------------------------------------------------

such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“Instrument” has the meaning set forth in the UCC.

“Issuer” means the issuer of any Pledged Equity.

“Payment Intangible” has the meaning set forth in the UCC.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of June 28, 2012, among Borrower, Debtor, the other grantors
party thereto from time to time and Secured Party, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Pledged Domestic Subsidiaries” means each of (a) Equinix Operating Co., Inc., a
Delaware corporation (“OpCo”), (b) Equinix Pacific, Inc., a Delaware corporation
(“Pacific”), (c) Switch & Data Facilities Company, Inc., a Delaware corporation
(“S&D”), (d) Debtor, (e) Equinix Services, Inc., a Delaware corporation (“ESI”),
and (f) any other Domestic Subsidiary from time to time whose Equity Interests
have been pledged under the Pledge and Security Agreement by Debtor pursuant to
the Credit Agreement and identified as a “Pledged Domestic Subsidiary” on
Schedule I (as updated from time to time) to the Pledge and Security Agreement.

“Pledged Equity” means (i) 100% of the issued and outstanding Equity Interests
of each Pledged Domestic Subsidiary that is directly owned by Debtor, and
(ii) 66% (or such greater percentage that, due to a change in an applicable Law
after the date hereof, (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary of the Borrower that is directly owned by Debtor
(including the Pledged Foreign Subsidiaries), in each case together with the
certificates (or other agreements or instruments), if any, representing such
Equity Interests, and all options and other rights, contractual or otherwise,
with respect thereto, including, but not limited to, the following:

(1) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(2) in the event of any consolidation or merger involving any Issuer and in
which such Issuer is not the surviving Person, all shares of each class of the
Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of Debtor;

 

-5-



--------------------------------------------------------------------------------

provided, however, that in no event shall the term “Pledged Equity” include more
than 66% (or such greater percentage that, due to a change in an applicable Law
after the date hereof, (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956 2(c)(2)) in any Foreign Subsidiary.

“Pledged Foreign Subsidiaries” means each of (a) Equinix Asia Pacific Pte Ltd.,
a company organized under the laws of the Republic of Singapore, (b) Equinix
Hong Kong Limited, a company organized under the laws of the Hong Kong Special
Administrative Region of the People’s Republic of China, (c) Equinix Japan K.K.,
a company organized under the laws of Japan, (d) Equinix (Luxembourg) Holdings
S.à r.l., a company organized under the laws of the Grand Dutchy of Luxembourg,
and (e) any other Foreign Subsidiary from time to time whose Equity Interests
have been pledged under the Pledge and Security Agreement by Debtor, and
identified as a “Pledged Foreign Subsidiary” on Schedule II (as updated from
time to time) to the Pledge and Security Agreement.

“Proceeds” has the meaning set forth in the UCC.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Supporting Obligation” has the meaning set forth in the UCC.

“Tangible Chattel Paper” has the meaning set forth in the UCC.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

 

-6-



--------------------------------------------------------------------------------

LOGO [g369814img_barcode.jpg]

UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

 

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

                                        

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                                                                                
                                                THE ABOVE SPACE IS FOR FILING
OFFICE USE ONLY          

1. DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (1a or 1b) - do
not abbreviate or combine names

 

OR

  

1a. ORGANIZATION’S NAME

Equinix Services, Inc.

  

1b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

1c. MAILING ADDRESS

   CITY    STATE        POSTAL CODE    COUNTRY     One Lagoon Drive    Redwood
City    CA    94065    USA

1d. SEE INSTRUCTIONS

  ADD’L INFO RE ORGANIZATION  DEBTOR    1e. TYPE OF ORGANIZATION       
1f. JURISDICTION OF ORGANIZATION        1g. ORGANIZATIONAL ID #, if any       
                   Corporation    Delaware         ¨ NONE

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (2a
or 2b) - do not abbreviate or combine names

 

OR

  

2a. ORGANIZATION’S NAME

 

  

2b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

2c. MAILING ADDRESS

 

   CITY    STATE    POSTAL CODE    COUNTRY

2d. SEE INSTRUCTIONS

  ADD’L INFO RE ORGANIZATION  DEBTOR    2e. TYPE OF ORGANIZATION   
2f. JURISDICTION OF ORGANIZATION    2g. ORGANIZATIONAL ID #, if any             
  

 

¨NONE

                     

3. SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert
only one secured party name (3a or 3b)

 

OR

  

3a. ORGANIZATION’S NAME

 

Bank of America, N.A., as Administrative Agent

  

3b. INDIVIDUAL’S LAST NAME

 

   FIRST NAME    MIDDLE NAME    SUFFIX

3c. MAILING ADDRESS

   CITY    STATE    POSTAL CODE    COUNTRY     1455 Market Street, Mail Code:
CA5-701-05-19   

 

San Francisco

   CA    94103    USA

4. This FINANCING STATEMENT covers the following collateral:

 

See Exhibit A attached hereto and incorporated by reference herein.

 

 



 

5. ALTERNATIVE DESIGNATION [if applicable]:  ¨ LESSEE/LESSOR    ¨ 
CONSIGNEE/CONSIGNOR    ¨ BAILEE/BAILOR   ¨ SELLER/BUYER   ¨ AG. LIEN   ¨ NON-UCC
FILING

6. ¨

  This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL
ESTATE RECORDS.     Attach Addendum                            [if applicable]  

7. Check to REQUEST SEARCH REPORT(S) on

    Debtor(s)

    [ADDITIONAL FEE]                [optional]

  ¨All Debtors   ¨Debtor 1   ¨Debtor 2

8. OPTIONAL FILER REFERENCE DATA

Filed with Delaware Secretary of State                                        
                                        Attached Pages: 3

FILLING OFFICE COPY — UCC FINANCING STATEMENT (FORM UCC1) (REV. 05/22/02)



--------------------------------------------------------------------------------

EXHIBIT A

TO

UCC-1 FINANCING STATEMENT

 

Debtor:    Secured Party:

 

Equinix Services, Inc.

One Lagoon Drive, 4th Floor

Redwood City, CA 94065

  

 

Bank of America, N.A., as
Administrative Agent

1455 Market Street

Mail Code: CA5-701-05-19

San Francisco, CA 94103

All right, title and interest of Debtor in and to all of the following, whether
now owned or existing or owned, acquired, or arising hereafter (collectively,
the “Collateral”):

(a) all Accounts, all Payment Intangibles that arise from the provision of
property and/or services, and any Instruments and Chattel Paper (including
Electronic Chattel Paper and Tangible Chattel Paper) to the extent they evidence
an Account Debtor’s payment obligations with respect to such Accounts and/or
such Payment Intangibles or leasing of personal property in the ordinary course
of such Debtor’s business;

(b) all Pledged Equity;

(c) all books and records pertaining to the foregoing and to Proceeds of the
foregoing; and

(d) all Proceeds (including insurance proceeds, proceeds of proceeds and claims
against third parties) and products of, and Supporting Obligations for, any and
all of the foregoing.

Capitalized terms used herein shall have the meanings set forth below:

“Account” has the meaning set forth in the UCC.

“Account Debtor” has the meaning set forth in the UCC.

“Borrower” means Equinix, Inc., a Delaware corporation.

“Chattel Paper” has the meaning set forth in the UCC.

“Credit Agreement” means that certain Credit Agreement, dated as of June 28,
2012, by and among Borrower, Debtor, the other guarantors party thereto from
time to time, the lenders party thereto from time to time, and Secured Party, as
the same may be amended, restated, supplemented, replaced, refinanced or
otherwise modified from time to time.

“Electronic Chattel Paper” has the meaning set forth in the UCC.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)



--------------------------------------------------------------------------------

such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“Instrument” has the meaning set forth in the UCC.

“Issuer” means the issuer of any Pledged Equity.

“Payment Intangible” has the meaning set forth in the UCC.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of June 28, 2012, among Borrower, Debtor, the other grantors
party thereto from time to time and Secured Party, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Pledged Domestic Subsidiaries” means each of (a) Equinix Operating Co., Inc., a
Delaware corporation (“OpCo”), (b) Equinix Pacific, Inc., a Delaware corporation
(“Pacific”), (c) Switch & Data Facilities Company, Inc., a Delaware corporation
(“S&D”), (d) Switch & Data Holdings, Inc., a Delaware corporation (“SDHI”),
(e) Debtor, and (f) any other Domestic Subsidiary from time to time whose Equity
Interests have been pledged under the Pledge and Security Agreement by Debtor
pursuant to the Credit Agreement and identified as a “Pledged Domestic
Subsidiary” on Schedule I (as updated from time to time) to the Pledge and
Security Agreement.

“Pledged Equity” means (i) 100% of the issued and outstanding Equity Interests
of each Pledged Domestic Subsidiary that is directly owned by Debtor, and
(ii) 66% (or such greater percentage that, due to a change in an applicable Law
after the date hereof, (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary of the Borrower that is directly owned by Debtor
(including the Pledged Foreign Subsidiaries), in each case together with the
certificates (or other agreements or instruments), if any, representing such
Equity Interests, and all options and other rights, contractual or otherwise,
with respect thereto, including, but not limited to, the following:

(1) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(2) in the event of any consolidation or merger involving any Issuer and in
which such Issuer is not the surviving Person, all shares of each class of the
Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of Debtor;

 

-2-



--------------------------------------------------------------------------------

provided, however, that in no event shall the term “Pledged Equity” include more
than 66% (or such greater percentage that, due to a change in an applicable Law
after the date hereof, (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956 2(c)(2)) in any Foreign Subsidiary.

“Pledged Foreign Subsidiaries” means each of (a) Equinix Asia Pacific Pte Ltd.,
a company organized under the laws of the Republic of Singapore, (b) Equinix
Hong Kong Limited, a company organized under the laws of the Hong Kong Special
Administrative Region of the People’s Republic of China, (c) Equinix Japan K.K.,
a company organized under the laws of Japan, (d) Equinix (Luxembourg) Holdings
S.à r.l., a company organized under the laws of the Grand Dutchy of Luxembourg,
and (e) any other Foreign Subsidiary from time to time whose Equity Interests
have been pledged under the Pledge and Security Agreement by Debtor, and
identified as a “Pledged Foreign Subsidiary” on Schedule II (as updated from
time to time) to the Pledge and Security Agreement.

“Proceeds” has the meaning set forth in the UCC.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Supporting Obligation” has the meaning set forth in the UCC.

“Tangible Chattel Paper” has the meaning set forth in the UCC.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

 

-3-